Exhibit 10.1

 

 

 

LOAN AGREEMENT

between

BROADWAY 500 WEST MONROE FEE LLC,

as Borrower

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,

as Lender

Dated as of July 11, 2007

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

ARTICLE I

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

  



  

Section 1.1

   Definitions      8   

Section 1.2

   Principles of Construction      34    ARTICLE II    GENERAL TERMS   

Section 2.1

   Loan Commitment; Disbursement to Borrower      34       2.1.1    Agreement to
Lend and Borrow      34       2.1.2    Single Disbursement to Borrower      34
      2.1.3    The Note, Security Instrument and Loan Documents      34      
2.1.4    Use of Proceeds      34   

Section 2.2

   Interest; Loan Payments; Late Payment Charge      35       2.2.1    Payments
     35       2.2.2    Interest Calculation      36       2.2.3    Eurodollar
Rate or Substitute Rate Unascertainable; Illegality; Increased Costs      36   
   2.2.4    Intentionally Deleted      39       2.2.5    Payment on Maturity
Date      39       2.2.6    Payments after Default      39       2.2.7    Late
Payment Charge      39       2.2.8    Indemnified Taxes      40       2.2.9   
Treatment of Certain Refunds or Credits      41       2.2.10    Usury Savings   
  41   

Section 2.3

   Prepayments      42       2.3.1    Voluntary Prepayments      42       2.3.2
   Mandatory Prepayments      43       2.3.3    Prepayments After Default     
43       2.3.4    Making of Payments      43       2.3.5    Application of
Principal Prepayments      43   

Section 2.4

   Interest Rate Cap Agreement      44   

Section 2.5

   Release of Property      46       2.5.1    Intentionally Deleted      46   
   2.5.2    Release on Payment in Full      46   

 

-i-



--------------------------------------------------------------------------------

ARTICLE III    INTENTIONALLY OMITTED    ARTICLE IV    REPRESENTATIONS AND
WARRANTIES   

Section 4.1

   Borrower Representations      47       4.1.1    Organization      47      
4.1.2    Proceedings      47       4.1.3    No Conflicts      47       4.1.4   
Litigation      47       4.1.5    Agreements      48       4.1.6    Solvency   
  48       4.1.7    Full and Accurate Disclosure      48       4.1.8    No Plan
Assets      49       4.1.9    Compliance      49       4.1.10    Financial
Information      49       4.1.11    Condemnation      49       4.1.12    Federal
Reserve Regulations      49       4.1.13    Utilities and Public Access      50
      4.1.14    Not a Foreign Person      50       4.1.15    Separate Lots     
50       4.1.16    Assessments      50       4.1.17    Enforceability      50   
   4.1.18    No Prior Assignment      50       4.1.19    Insurance      50      
4.1.20    Use of Property      50       4.1.21    Certificate of Occupancy;
Licenses      50       4.1.22    Flood Zone      51       4.1.23    Physical
Condition      51       4.1.24    Boundaries      51       4.1.25    Leases     
51       4.1.26    Survey      52       4.1.27    Loan to Value      52      
4.1.28    Filing and Recording Taxes      52       4.1.29    [Intentionally
Omitted]      53       4.1.30    Management Agreement      53       4.1.31   
Illegal Activity      53       4.1.32    No Change in Facts or Circumstances;
Disclosure      53       4.1.33    Investment Company Act      53       4.1.34
   Principal Place of Business; State of Organization      53       4.1.35   
Single Purpose Entity      54       4.1.36    Business Purposes      58      
4.1.37    Taxes      58   

 

-ii-



--------------------------------------------------------------------------------

   4.1.38    Forfeiture      58       4.1.39    Environmental Representations
and Warranties      58       4.1.40    Taxpayer Identification Number      59   
   4.1.41    OFAC      59       4.1.42    Standard Form of Lease      59      
4.1.43    Accounts      59       4.1.44    Embargoed Person      60       4.1.45
   Pre-Existing Liabilities. Borrower hereby represents with respect to Borrower
that it:      61    Section 4.2    Survival of Representations      61   
ARTICLE V    BORROWER COVENANTS    Section 5.1    Affirmative Covenants      62
      5.1.1    Existence; Compliance with Legal Requirements      62       5.1.2
   Taxes and Other Charges      63       5.1.3    Litigation      63       5.1.4
   Access to the Property      63       5.1.5    Notice of Default      63      
5.1.6    Cooperate in Legal Proceedings      64       5.1.7    Award and
Insurance Benefits      64       5.1.8    Further Assurances      64       5.1.9
   Mortgage and Intangible Taxes      65       5.1.10    Financial Reporting   
  65       5.1.11    Business and Operations      69       5.1.12    Costs of
Enforcement      69       5.1.13    Estoppel Statement      69       5.1.14   
Loan Proceeds      69       5.1.15    Performance by Borrower      69      
5.1.16    Confirmation of Representations      70       5 1.17    Leasing
Matters      70       5.1.18    Management Agreement      73       5.1.19   
Environmental Covenants      75       5.1.20    Alterations      76       5.1.21
   OFAC      77    Section 5.2    Negative Covenants      77       5.2.1   
Liens      77       5.2.2    Dissolution      77       5.2.3    Change in
Business      77       5.2.4    Debt Cancellation      78       5.2.5    Zoning
     78       5.2.6    No Joint Assessment      78       5.2.7    Name,
Identity, Structure, or Principal Place of Business
     78       5.2.8    ERISA      78   

 

-iii-



--------------------------------------------------------------------------------

   5.2.9    Affiliate Transactions      79       5.2.10    Transfers      79   
   5.2.11    Permitted Transfer      81    Section 5.3    Transfer Fee      82
   ARTICLE VI    INSURANCE; CASUALTY; CONDEMNATION    Section 6.1    Insurance
     82    Section 6.2    Casualty      87    Section 6.3    Condemnation     
87    Section 6.4    Restoration      88    ARTICLE VII    RESERVE FUNDS   
Section 7.1    Required Repairs      93    Section 7.2    Tax and Insurance
Escrow Fund      93    Section 7.3    Intentionally Deleted      95   
Section 7.4    Rollover Replacement Reserve      95       7.4.1    Deposits into
the Rollover/Replacement Reserve Account      95       7.4.2    Disbursements
from the Rollover/Replacement Reserve Account      95    Section 7.5   
Intentionally Omitted      99    Section 7.6    Intentionally Omitted      99   
Section 7.7    Debt Service Shortfall Reserve Funds      99       7.7.1   
Deposits into the Debt Service Shortfall Reserve Fund      99       7.7.2   
Withdrawals from the Debt Service Shortfall Reserve Fund      99    Section 7.8
   Reserve Funds, Generally      99    Section 7.9    Provisions Regarding
Letters of Credit      100       7.9.1    Letters of Credit Generally      100
      7.9.2    Event of Default      100       7.9.3    Security for Debt     
101       7.9.4    Additional Rights of Lender      101       7.9.5    Reduction
of Letter of Credit      101       7.9.6    Limitations on Guaranties and
Letters of Credit      101    ARTICLE VIII    DEFAULTS    Section 8.1    Event
of Default      102    Section 8.2    Remedies      105    Section 8.3   
Remedies Cumulative; Waivers      106   

 

-iv-



--------------------------------------------------------------------------------

ARTICLE IX    SPECIAL PROVISIONS    Section 9.1    Sale of Notes and
Securitization      107    Section 9.2    Securitization Indemnification     
109    Section 9.3    Servicer      111    Section 9.4    Exculpation      111
   Section 9.5    Resizing      113    Section 9.6    Replacement Guarantor     
115    Section 9.7    Syndication      115       9.7.1    Syndication      115
      9.7.2    Sale of Loan, Co-Lenders, Participations and Servicing      115
   ARTICLE X    MISCELLANEOUS    Section 10.1    Survival      118    Section
10.2    Lender’s Discretion      118    Section 10.3    Governing Law      118
   Section 10.4    Modification, Waiver in Writing      119    Section 10.5   
Delay Not a Waiver      119    Section 10.6    Notices      119    Section 10.7
   Trial by Jury      121    Section 10.8    Headings      121    Section 10.9
   Severability      121    Section 10.10    Preferences      121    Section
10.11    Waiver of Notice      121    Section 10.12    Remedies of Borrower     
122    Section 10.13    Expenses; Indemnity      122    Section 10.14   
Schedules and Exhibits Incorporated      123    Section 10.15    Offsets,
Counterclaims and Defenses      123    Section 10.16    No Joint Venture or
Partnership; No Third Party Beneficiaries      123    Section 10.17    Publicity
     123    Section 10.18    Waiver of Marshalling of Assets      124    Section
10.19    Waiver of Counterclaim      124    Section 10.20    Conflict;
Construction of Documents; Reliance      124    Section 10.21    Brokers and
Financial Advisors      124    Section 10.22    Prior Agreements      125   
Section 10.23    Counterparts      125    EXHIBITS AND SCHEDULES    SCHEDULE I
   Rent Roll/Leases    SCHEDULE II    [Reserved]    SCHEDULE III    Required
Repairs – Deadlines for Completion   

 

-v-



--------------------------------------------------------------------------------

SCHEDULE IV

   Organizational Chart of Borrower SCHEDULE V    Forms of Certificates for
Financial Reporting SCHEDULE V-A    Form of Certificate with respect to Annual
and Quarterly Financials SCHEDULE V-B    Form of Certificate with respect to
Monthly Financials SCHEDULE VI    Litigation SCHEDULE VII    Intentionally
Deleted SCHEDULE VIII    Intentionally Deleted SCHEDULE IX    Standard Form of
Lease SCHEDULE X    Form of Draw Request SCHEDULE XI    Tenant Direction Letter
SCHEDULE XII    [Reserved] SCHEDULE XIII    Intentionally Deleted SCHEDULE XIV
   Form of Certificate for Replacements from the Rollover/Replacement Reserve
Funds SCHEDULE XV    Form of Certificate with respect to disposition of Cash
Security Deposit SCHEDULE XVI    Form of Certificate with respect to disposition
of Letter of Credit Security Deposit SCHEDULE XVII    Form of Non-disturbance
Agreement SCHEDULE XVIII    Form of Officer’s Certificate with respect to
Leasing Expenses from the Rollover/Replacement Reserve Funds

 

-vi-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of July 11, 2007 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, having an address at 1221 Avenue of the Americas, New York, New York
10020 (“Lender”) and BROADWAY 500 WEST MONROE FEE LLC, a Delaware limited
liability company, having its principal place of business at c/o Broadway
Partners, 375 Park Avenue, Suite 2107, New York, New York 10152 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined); and

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” means any Counterparty to the Interest Rate Cap
Agreement that has and shall maintain, until the expiration of the applicable
Interest Rate Cap Agreement, a Minimum Counterparty Rating.

“Acceptable Guarantor” means a Person which (A) owns a direct or indirect equity
interest in Borrower and (B) is a creditworthy entity in Lender’s reasonable
determination (including sufficient net worth and liquidity).

“Account Collateral” shall mean: (i) the Accounts and the Lockbox Account, and
all Cash, checks, drafts, certificates and instruments, if any, from time to
time deposited or held in the Accounts and the Lockbox Account from time to
time, including, without limitation, all deposits or wire transfers made to the
Accounts and the Lockbox Account; (ii) any and all amounts invested in Permitted
Investments; (iii) all interest, dividends, Cash, instruments, investment
property and other property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing; and
(iv) to the extent not



--------------------------------------------------------------------------------

covered by clauses (i) through (iii) above, all “proceeds” (as defined under the
UCC as in effect in the State of New York) of any or all of the foregoing.

“Accounts” shall have the meaning set forth in the Cash Management Agreement.

“Accrual Period” shall mean, in connection with the calculation of interest
accrued with respect to any specified Payment Date, the period commencing on the
fifteenth (15th) day of the prior calendar month and ending on the fourteenth
(14th) day of the calendar month in which such Payment Date occurs; provided,
however, the initial Accrual Period shall be the period commencing on the
Closing Date and ending on July 14, 2007. Each Accrual Period shall be a full
month and shall not be shortened by reason of any payment of the Loan prior to
the expiration of such Accrual Period.

“Acquired Property” shall have the meaning set forth in Section 5.1.10(g)(i)
hereof.

“Acquired Property Statements” shall have the meaning set forth in
Section 5.1.10(g)(i) hereof.

“Act” shall have the meaning set forth in Section 4.1.35(hh) hereof.

“Actual Required Payment” shall have the meaning specified in Section 2.3.1.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, owns more than forty percent (40%) of, is in control of, is
controlled by or is under common ownership or control with such Person or is a
controlling director or controlling officer of such Person or of an Affiliate of
such Person. Such term shall include Guarantor unless otherwise specified or if
the context may otherwise require.

“Affiliated Loans” shall have the meaning set forth in 5.1.10(1) hereof.

“Affiliated Manager” shall mean any property manager which is an Affiliate of,
or in which Borrower, Principal, or Guarantor has, directly or indirectly, any
legal, beneficial or economic interest.

“Agent Bank” shall mean KeyCorp Real Estate Capital Markets, Inc., and any
successor Eligible Institution thereto.

“Aggregate Debt Service” shall mean the aggregate Debt Service for the Loan and
the Mezzanine Loan.

“Agent” shall have the meaning set forth in Section 9.7.2(d) hereof.

“ALTA” shall mean American Land Title Association or any successor thereto.

“Alteration Security Threshold” shall have the meaning set forth in
Section 5.1.20 hereof.

 

-9-



--------------------------------------------------------------------------------

“Alteration Threshold Amount” shall mean an amount equal to $6,500,000 provided,
however, that for so long as the Mezzanine Loan D is outstanding, the Alteration
Threshold Amount shall equal $2,500,000.00.

“Annual Budget” shall mean the operating budget, including Borrower’s good faith
estimate of all planned capital expenditures, for the Property prepared by
Borrower for the applicable calendar year or other period.

“Applicable Interest Rate” shall mean (A) from and including the Closing Date
through and including July 14, 2007, an interest rate per annum equal to
6.3437%; and (B) for the Accrual Period commencing on July 15, 2007 and for each
successive Accrual Period through and including the date on which the Debt is
paid in full, an interest rate per annum equal to (I) the Eurodollar Rate or
(II) the Substitute Rate plus the Substitute Spread, if the Loan is a Substitute
rate Loan in accordance with the provisions of Section 2.2.3 hereof.

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders.

“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA, prepared by an independent third party appraiser holding an MAI
designation, who is State licensed or State certified if required under the laws
of the State where the Property is located, who meets the requirements of FIRREA
and who is otherwise satisfactory to Lender.

“Approved Accountant” shall mean a “Big Four” accounting firm, The Schonbraun
McCann Group LLP, Anchin, Block & Anchin LLP or other independent certified
public accountant reasonably acceptable to Lender.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.10(d)
hereof.

“Approved Bank” shall mean (i) a bank or other financial institution with a long
term debt obligation rating of “A” or better by S&P and Fitch (if rated by
Fitch) and “A2” or better by Moody’s (or a comparable long term debt obligation
rating) as determined by the Rating Agencies and (ii) WestLB AG, provided that
(A) WestLB AG has and maintains as long as the applicable Letter of Credit is in
effect a long term unsecured debt rating of not less than “A-” by S&P and Fitch
(if rated by Fitch) and “A3” by Moody’s and (B) Lender reasonably determines
that delivery of a Letter of Credit by WestLB AG would not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities.

“Assignment and Assumption” shall have the meaning set forth in
Section 9.7.2(a).

“Assignment of Interest Rate Cap” shall mean that certain Collateral Assignment
of Interest Rate Cap Agreement to be made by Borrower to Lender as required by
this Agreement as security for the Loan, consented to by the Counterparty, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

-10-



--------------------------------------------------------------------------------

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Assignment of Management Agreement” shall mean that certain Conditional
Assignment of Management Agreement dated as of the date hereof, among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 U.S.C. §101 et seq., and the regulations
adopted and promulgated pursuant thereto (as the same may be amended from time
to time).

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes and
(ii) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its permitted successors and permitted assigns.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(d) hereof.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (or such other accounting basis reasonably acceptable to
Lender).

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

“Cash Equivalents” shall mean any of the following, to the extent owned by a
Person free and clear of all Liens: (a) readily marketable direct obligations of
the Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) certificates of deposit of or time deposits
with any federally insured commercial bank that is a member of the Federal
Reserve System, which issues (or the parent of which issues) commercial paper
rated as described in clause (c) below, is organized under the laws of the
United States or any State thereof and has combined capital and surplus of at
least $1 billion (c) commercial paper issued by any corporation organized under
the laws of any State of the United States and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by
S&P, or (d) a Letter of Credit.

 

-11-



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Lender, Borrower, Manager and Agent Bank, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and all
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Co-Lender” shall have the meaning set forth in Section 9.7.2(a) hereof.

“Co-Lending Agreement” shall mean the Co-Lending Agreement entered into between
Lender, individually as a Co-Lender and as Agent and the other Co-Lenders in the
event of a Syndication, as the same may be further supplemented modified,
amended or restated.

“Collateral” shall mean the Property, the Accounts, the Lockbox Account, the
Reserve Funds, the Guaranty, the Personal Property, the Rents, the Account
Collateral, and all other real or personal property of Borrower or any Guarantor
that is at any time pledged, mortgaged or otherwise given as security to Lender
for the payment of the Debt under the Security Instrument, this Agreement or any
other Loan Document.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

“control” (and the correlative terms “controlled by” and “controlling”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise.

“Counterparty” shall mean (a) the counterparty under the Interest Rate Cap
Agreement that is the issuer of the Interest Rate Cap Agreement or (b) a Person
that guarantees such counterparty’s obligations under the Interest Rate Cap
Agreement or otherwise provides to such counterparty credit support acceptable
to Lender or, after a Securitization, the Rating

 

-12-



--------------------------------------------------------------------------------

Agencies, provided, however, that such guarantor shall be deemed the
“Counterparty” for so long as the long-term credit rating issued by the Rating
Agencies to such guarantor is better than the long-term credit rating of the
actual counterparty under the Interest Rate Cap Agreement.

“Creditors Rights Laws” shall mean with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon (including, without limitation, any interest that would accrue on the
outstanding principal amount of the Loan through and including the end of any
applicable Accrual Period, even if such Accrual Period extends beyond any
applicable Payment Date or the Maturity Date) and all other sums due to Lender
in respect of the Loan under the Note, this Agreement, the Security Instrument
or any other Loan Document.

“Debt Service” shall mean, with respect to any particular period of time,
interest payments due under the Note for such period.

“Debt Service Account” shall have the meaning set forth in the Cash Management
Agreement.

“Debt Service Shortfall Reserve Account” shall have the meaning set forth in the
Cash Management Agreement.

“Debt Service Shortfall Reserve Fund” shall have the meaning set forth in
Section 7.7.1 hereof.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate, or (b) five percent (5%) above the
Applicable Interest Rate.

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

“Disclosure Document” shall have the meaning set forth in Section 9.2(a) hereof.

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or State chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or State
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a State chartered depository institution or trust
company, is subject to

 

-13-



--------------------------------------------------------------------------------

regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000 and subject to
supervision or examination by federal and State authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company,
insured by the Federal Deposit Insurance Corporation, (a) the short term
unsecured debt obligations or commercial paper of which are rated at least A 1+
by S&P, P 1 by Moody’s and F 1+ by Fitch in the case of accounts in which funds
are held for thirty (30) days or less, or (b) the long term unsecured debt
obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s in the case of accounts in which funds are held for more than thirty
(30) days.

“Embargoed Person” shall have the meaning set forth in Section 4.1.44 hereof.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Environmental Law” shall mean any federal, State and local laws, statutes,
ordinances, rules, regulations, standards, policies and other government
directives or requirements, that, at any time, apply to Borrower and Guarantor
or the Property and relate to Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.39
hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“Estimated Interest Payment” shall have the meaning specified in Section 2.3.1.

“Eurodollar Rate” shall mean, with respect to any Accrual Period, an interest
rate per annum equal to the sum of (a) LIBOR applicable to the Accrual Period
plus (b) the Eurodollar Spread per annum.

“Eurodollar Spread” shall mean 102.37 basis points (1.0237%).

“Event of Default” shall have the meaning set forth in Section 8.1 (a) hereof.

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Exchange Act Filing” shall have the meaning set forth in Section 9.2(a) hereof.

 

-14-



--------------------------------------------------------------------------------

“Executive Order” shall have the meaning set forth in the definition of
Prohibited Person.

“Extended Maturity Date” shall have the meaning set forth in Section 2.2.1(c)
hereof.

“Extension Fee” shall mean one-fourth of one percent (0.25%) of the
then-outstanding principal amount of the Loan.

“Extension Maturity Date” Shall have the meaning set forth in Section 2.2.1.

“Extension Option” shall have the meaning set forth in Section 2.2.1.

“Extension Period” shall have the meaning set forth in Section 2.2.1.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Flood Insurance Act” shall have the meaning set forth in Section 6.1(a)(vii)
hereof.

“Flood Insurance Policies” shall have the meaning set forth in
Section 6.1(a)(vii) hereof.

“Force Majeure” shall mean the failure of Borrower to perform any obligation
hereunder by reason of any act of God, enemy or hostile government action,
terrorist attacks, civil commotion, insurrection, sabotage, strikes or lockouts
or any other reason primarily due to cause or causes beyond the reasonable
control of Borrower or any Affiliate of Borrower.

“GAAP” shall mean generally accepted accounting principles as of the date of the
applicable financial report set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the accounting profession), or in such other statements by such
entity as may be in general use by significant segments of the U.S. accounting
profession.

“Governmental Authority” shall mean any court, board, agency, commission,
office, central bank or other authority of any nature whatsoever for any
governmental unit (federal, State, county, district, municipal, city, country or
otherwise) or quasi-governmental unit whether now or hereafter in existence.

 

-15-



--------------------------------------------------------------------------------

“Gross Income from Operations” shall mean all income, determined on an accrual
basis and computed in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender), derived from the ownership and operation of
the Property from whatever source, including, but not limited to, the Rents (net
of rent concessions or credits), utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees, other required pass-throughs, proceeds of business
interruption insurance or other loss of income insurance for the applicable
period and interest on the Reserve Funds, sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, non-recurring revenues as reasonably determined by Lender, payments
received by Borrower under the Interest Rate Cap Agreement, proceeds from the
sale or refinancing of the Property, refunds and uncollectible accounts, sales
of furniture, fixtures and equipment, Insurance Proceeds (other than business
interruption or other loss of income insurance), Awards, unforfeited security
deposits, utility and other similar deposits, any extraordinary revenues,
including without limitation, any Lease Termination Payments, and any
disbursements to Borrower from the Reserve Funds. Gross Income from Operations
shall not be diminished as a result of the Security Instrument or the creation
of any intervening estate or interest in the Property or any part thereof.
Notwithstanding the foregoing, Gross Income from Operations shall include Rents
to be paid pursuant to a Lease executed before or during the applicable period
for which Gross Income from Operations is being measured provided (i) the
remaining free rent period for such Lease does not exceed ninety (90) days and
(ii) the applicable tenant under such Lease is occupying its space or is
expected to take occupancy of its space within ninety (90) days of such
calculation, such Rents to be included in Gross Income from Operations as if the
applicable tenant was paying Rent at the full monthly rate set forth in the
applicable Lease from the effective date of such Lease or the commencement of
the period for which Gross Income from Operations is being measured, whichever
later occurs.

“Guarantor” shall mean each of (i) Broadway Partners Parallel Fund B III, L.P.,
(ii) Broadway Partners Real Estate Fund III, L.P. and (iii) Broadway Partners
Parallel Fund P III, L.P., jointly and severally, and any other entity
guaranteeing any payment or performance obligation of Borrower, including,
without limitation, any Replacement Guarantor.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of Borrower,
dated as of the date hereof, from Guarantor to Lender.

“Hazardous Materials” shall mean petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials in any form that is or could become friable; toxic mold; any substance
the presence of which on the Property is prohibited by any federal, State or
local authority; any substance that requires special handling; and any other
material or substance now or in the future defined as a “hazardous substance,”
“hazardous material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” “pollutant” or other words of similar import within the meaning
of any Environmental Law.

“Immediate Family Member” shall mean a parent, spouse, sibling, child or
grandchild of a natural person.

 

-16-



--------------------------------------------------------------------------------

“Impositions” shall mean any present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Improvements” shall have the meaning set forth in Article 1 of the Security
Instrument with respect to the Property.

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness of such Person (including,
without limitation, amounts for borrowed money); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) all guaranties, endorsements (other
than for collection or deposit in the ordinary course of business) and other
contingent obligations to purchase, to provide funds for payment, to supply
funds, to invest in any Person or entity, or otherwise to assure a creditor
against loss; (f) obligations secured by any Liens, whether or not the
obligations have been assumed; (g) all amounts required to be paid by such
Person as a guaranteed payment to partners or a preferred or special dividend,
including any mandatory redemption of shares or interests; (h) all obligations
under leases that constitute capital leases for which such Person is liable; and
(i) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person is
liable contingently or otherwise, as obligor, guarantor or otherwise.

“Indemnified Parties” shall mean Lender, any person or entity in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
persons and entities who may hold or acquire or will have held a full or partial
interest in the Loan (including, but not limited to, Investors or prospective
Investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, members, employees, agents, Affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including
but not limited to any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan or the Property,
whether during the term of the Loan or as a part of or following a foreclosure
of the Loan and including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).

“Indemnified Taxes” shall mean Impositions, excluding, in the case of Lender or
any Co-Lender (or any successor and/or assign of Lender or any Co-Lender),
(a) Impositions imposed on or measured by its net income or franchise taxes on
it by the jurisdiction (or any political subdivision or taxing authority
thereof) under the laws of which such Lender or such Co-Lender, as applicable,
is incorporated or otherwise organized or in which its principal office is
located or in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Lender or such Co-Lender, as applicable, is
located, (c) any Impositions imposed, deducted or withheld by reason of any
present or former connection between such Lender or such Co-Lender, as
applicable, and the jurisdiction imposing the Imposition (other than on account
of the execution, delivery, performance, filing, recording, and enforcement of,
and the other activities contemplated in, this Agreement and the other Loan
Documents, and such Lender’s or such

 

-17-



--------------------------------------------------------------------------------

Co-Lender’s participation in the transactions contemplated by this Agreement and
the other Loan Documents) and (d) any Impositions imposed, deducted or withheld
with respect to amounts payable to such Lender or such Co-Lender, as applicable,
at the time such Lender or such Co-Lender, as applicable, becomes a party hereto
or designates a new lending office, except to the extent that such Lender or
such Co-Lender, as applicable, is an assignee and its assignor was entitled at
the time of such assignment to receive additional amounts from Borrower with
respect to such Impositions pursuant to Section 2.2.8.

“Indemnitor” shall mean each of (i) Broadway Partners Parallel Fund B III, L.P.,
(ii) Broadway Partners Parallel Fund P III, L.P. and (iii) Broadway Partners
Real Estate Fund III, L.P., jointly and severally.

“Independent Manager” shall mean a natural Person who is not at the time of
initial appointment, or at any time while serving as a member of Borrower and
has not been at any time during the preceding five (5) years: (a) a stockholder,
director (with the exception of serving as the Independent Manager of Borrower),
officer, employee, partner, member, attorney or counsel of Borrower or any
Affiliate of Borrower; (b) a creditor, customer, supplier or other Person who
derives any of its purchases or revenues from its activities with Borrower or
any Affiliate of Borrower; (c) a Person controlling, controlled by or under
common control with Borrower or any Affiliate of Borrower or any such
stockholder, partner, member, creditor, customer, supplier or other Person; or
(d) an Immediate Family Member of any such stockholder, director, officer,
employee, partner, manager, creditor, customer, supplier or other Person.

A natural Person who satisfies the foregoing definition other than subparagraph
(b) shall not be disqualified from serving as an Independent Manager of Borrower
if such individual is an independent director or manager provided by a
nationally-recognized company that provides professional independent directors
or managers and that also provides other corporate services in the ordinary
course of its business to Borrower and/or its Affiliates or if such individual
receives customary director’s fees for so serving, subject to the limitation on
fees set forth below.

A natural Person who otherwise satisfies the foregoing shall not be disqualified
from serving as an Independent Manager of Borrower if such individual is at the
time of initial appointment, or at any time while serving as an Independent
Manager of Borrower, an “Independent Manager” of a “Single Purpose Entity”
affiliated with Borrower (other than any entity that owns a direct or indirect
equity interest in Borrower) if such natural Person is an independent director
or manager provided by a nationally-recognized company that provides
professional independent directors or managers or such individual does not
derive more than 5% of his or her annual income from serving as a director of
Borrower or any Affiliate of Borrower.

“Initial Rollover/Replacement Reserve Deposit” shall have the meaning set forth
in Section 7.4.1 hereof.

“Insolvency Opinion” shall mean, that certain bankruptcy non-consolidation
opinion letter delivered by counsel for Borrower in connection with the Loan and
approved by Lender or the Rating Agencies, as the case may be.

 

-18-



--------------------------------------------------------------------------------

“Insurance Reserve Account” shall have the meaning set forth in the Cash
Management Agreement.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Interest Rate Cap Agreement” shall mean the Interest Rate Cap Agreement
(together with a confirmation from the Counterparty in the form attached hereto
as Schedule XX, and the schedules relating thereto), between an Acceptable
Counterparty and Borrower obtained by Borrower. The Interest Rate Cap Agreement
shall otherwise be written on the then current standard ISDA documentation with
such changes thereto as are required by Lender, and shall provide for interest
periods and calculations consistent with the payment terms of this Agreement,
together with all amendments, restatements, replacements, supplements and
modifications thereto. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term “Interest Rate Cap Agreement” shall be deemed to
mean such Replacement Interest Rate Cap Agreement.

“Investment Grade” shall mean a rating of “BBB-” or its equivalent (or higher)
by Fitch and S&P and “Baa3” by Moody’s.

“Investor” shall have the meaning set forth in Section 5.1.10(f) hereof.

“Lease Termination Payments” shall mean all payments made to Borrower in
connection with any termination, cancellation, surrender, sale or other
disposition of any Lease; provided, however, the first $150,000 in payments (in
the aggregate) made to Borrower in connection with any termination,
cancellation, surrender, sale or other disposition of any Lease after the date
hereof shall not be considered Lease Termination Payments for purposes of this
Agreement.

“Leases” shall have the meaning set forth in Article 1 of the Security
Instrument.

“Leasing Approval Period” shall have the meaning set forth in Section 5.1.17(h)
hereof.

“Leasing Expenses” shall mean the tenant improvements (including base building
improvements required pursuant to a Lease) and leasing commission obligations
incurred by Borrower in connection with any new Major Leases that have been
approved by Lender or, so long as such obligations are on market rates and
terms, any other Leases or Renewal Leases entered into by Borrower in accordance
with the terms hereof.

“Legal Requirements” shall mean, with respect to the Property or Borrower, all
federal, State, county, municipal and other governmental statutes, laws, rules,
orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities affecting the Property or any part thereof, or the
zoning, construction, use, alteration, occupancy or operation thereof, or any
part thereof, whether now or hereafter enacted and in force, including, without
limitation, the Americans with Disabilities Act of 1990, and all permits,
licenses and authorizations and regulations relating thereto, and all covenants,
agreements and restrictions

 

-19-



--------------------------------------------------------------------------------

contained in any instruments, either of record or known to Borrower, at any time
in force affecting the Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to the Property or any part thereof, or (b) in any way limit the use and
enjoyment thereof.

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Letter of Credit” shall mean a transferable, irrevocable, unconditional, clean
sight draft standby letter of credit in form reasonably satisfactory to Lender
issued by an Approved Bank. The Letter of Credit shall be payable upon
presentation of a sight draft only to the order of Lender and a statement
executed by an officer or authorized signatory or Lender stating that it has the
right to draw thereon at a New York City bank. The Letter of Credit shall have
an initial expiration date of not less than one (1) year and shall be
automatically renewed for successive twelve (12) month periods (unless such
Letter of Credit provides that the issuing bank may elect not to renew the
Letter of Credit upon written notice to the beneficiary at least thirty
(30) days prior to its expiration date) and shall provide for multiple draws.
The Letter of Credit shall be transferable by Lender and its successors and
assigns at a New York City bank.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, for the first Accrual Period 5.32% per annum. For each
Accrual Period thereafter LIBOR shall mean the rate (expressed as a percentage
per annum and rounded upward, if necessary, to the next nearest 1/1000 of 1%)
for deposits in U.S. dollars, for a one-month period, that appears on Telerate
Page 3750 as of 11:00 a.m., London time, on the related LIBOR Determination
Date. If such rate does not appear on Telerate Page 3750 as of 11:00 a.m.,
London time, on such LIBOR Determination Date, LIBOR shall be the arithmetic
mean of the offered rates (expressed as a percentage per annum) for deposits in
U.S. dollars for a one-month period that appear on the Reuters Screen Libor Page
as of 11:00 a.m., London time, on such LIBOR Determination Date, if at least two
such offered rates so appear. If fewer than two such offered rates appear on the
Reuters Screen Libor Page as of 11:00 a.m., London time, on such LIBOR
Determination Date, Lender shall request the principal London Office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such LIBOR Determination Date
for the then outstanding principal amount of the Loan. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European banks for a one-month period as of approximately 11:00 a.m.,
New York City time on the applicable LIBOR Determination Date for the then
outstanding principal amount of the Loan. If at least two such rates are so
provided, LIBOR shall be the arithmetic mean of such rates. LIBOR shall be
determined by Lender or its agent and at Borrower’s request, Lender shall
provide Borrower with the basis for its determination.

 

-20-



--------------------------------------------------------------------------------

“LIBOR Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England or New York, New York are
not open for business.

“LIBOR Determination Date” shall mean, with respect to each Accrual Period, the
date that is two (2) LIBOR Business Days prior to the fifteenth (15th) day of
the calendar month in which such Accrual Period commences; provided, however,
that Lender shall have the right to change the LIBOR Determination Date to any
other day upon notice to Borrower (in which event such change shall then be
deemed effective) and, if requested by Lender, Borrower shall promptly execute
an amendment to this Agreement to evidence such change.

“Licenses” shall have the meaning set forth in Section 4.1.21 hereof.

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, the Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Lien Charges” shall mean charges for labor or materials or other charges that
can create liens on the Property.

“Liquid Assets” shall mean, with respect to any Person, the available credit
lines, undrawn and unencumbered capital commitments, and unencumbered cash or
Cash Equivalents of such Person and its wholly owned subsidiaries.

“LLC Agreement” shall have the meaning set forth in Section 4.1.35(hh) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this Agreement
and the other Loan Documents.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Lockbox Agreement, the Cash
Management Agreement, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty and all other documents executed and/or delivered in
connection with the Loan, each as may be modified, amended, supplemented and/or
replaced from time to time.

“Lockbox Account” shall mean the “Account” or “Accounts” as defined in the
Lockbox Agreement.

“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement,
dated as of the date hereof among Lender, Borrower and Lockbox Bank, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Lockbox Bank” shall mean KeyBank, N. A., and any successor Eligible Institution
thereto.

 

-21-



--------------------------------------------------------------------------------

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
actual out-of-pocket damages (excluding consequential, punitive and/or special
damages), actual out-of-pocket losses, actual out-of-pocket costs, actual
out-of-pocket expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable attorneys’ fees and other costs of defense), but excluding
punitive and unforeseeable damages.

“Major Lease” shall mean (i) any Lease which together with all other Leases to
the same tenant and to all Affiliates of such tenant, (1) provides for rental
income representing ten percent (10%) or more of the total rental income for the
Property, in the aggregate, or (2) covers at least one (1) full floor, in the
aggregate, (ii) any Lease with an Affiliate of Borrower other than for a
management office of no more than 2500 square feet, and (iii) any instrument
guaranteeing or providing credit support for any Major Lease.

“Management Agreement” shall mean, with respect to the Property, the management
agreement dated as of the date hereof entered into by and between Borrower and
Manager, pursuant to which the Manager is to provide management and other
services with respect to the Property, or, if the context requires, the
Replacement Management Agreement executed in accordance with the terms and
provisions of this Agreement.

“Manager” shall mean Broadway Real Estate Services, LLC or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the value or possession of the Property taken as a whole
(including the Net Operating Income) or (b) the business, operations or
financial condition of Borrower, including but not limited to the ability of
Borrower to repay the principal and interest of the Loan as it becomes due.

“Maturity Date” shall mean the Payment Date occurring in August, 2009, as such
date may be extended pursuant to the terms hereof, or such other date on which
the final payment of the principal of the Note becomes due and payable as
therein or herein provided, whether at such stated maturity date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such State or
States whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Member” shall mean Broadway 500 West Monroe Mezz I LLC, a Delaware limited
liability company.

“Member Cessation Event” shall have the meaning specified in Section 4.1.35(hh).

 

-22-



--------------------------------------------------------------------------------

“Mezzanine A Loan Agreement” shall mean the Mezzanine A Loan Agreement, dated as
of the date hereof, between Mezzanine Lender A and Mezzanine Borrower A, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine B Loan Agreement” shall mean the Mezzanine B Loan Agreement, dated as
of the date hereof, between Mezzanine Lender B and Mezzanine Borrower B, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine Borrower” shall mean, collectively, Mezzanine Borrower A, Mezzanine
Borrower B, Mezzanine Borrower C and Mezzanine Borrower D.

“Mezzanine Borrower A” shall mean Broadway 500 West Monroe Mezz I LLC, a
Delaware limited liability company.

“Mezzanine Borrower B” shall mean Broadway 500 West Monroe Mezz II LLC, a
Delaware limited liability company.

“Mezzanine Borrower C” shall mean, Broadway 500 West Monroe Mezz III LLC, a
Delaware limited liability company.

“Mezzanine Borrower D” shall mean Broadway 500 West Monroe Mezz IV LLC, a
Delaware limited liability company.

“Mezzanine C Loan Agreement” shall mean the Mezzanine C Loan Agreement, dated as
of the date hereof, between Mezzanine Lender C and Mezzanine Borrower C, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine D Loan Agreement” shall mean the Mezzanine D Loan Agreement, dated as
of the date hereof, between Mezzanine Lender D and Mezzanine Borrower D, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine Lender” shall collectively refer to the Mezzanine Lender A, Mezzanine
Lender B, Mezzanine Lender C and Mezzanine Lender D.

“Mezzanine Lender A” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
the lender of the Mezzanine Loan A to Mezzanine Borrower A, together with its
successors and assigns.

“Mezzanine Lender B” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
the lender of the Mezzanine Loan B to Mezzanine Borrower B, together with its
successors and assigns.

 

-23-



--------------------------------------------------------------------------------

“Mezzanine Lender C” shall mean Morgan Stanley Mortgage Capital Holdings LLC,
the lender of the Mezzanine Loan C to Mezzanine Borrower C, together with its
successors and assigns.

“Mezzanine Lender D” shall mean Transwestern Mezzanine Realty Partners II, LLC,
the lender of the Mezzanine Loan D to Mezzanine Borrower D, together with its
successors and assigns.

“Mezzanine Loan” shall mean, collectively, Mezzanine Loan A, Mezzanine Loan B,
Mezzanine Loan C and Mezzanine Loan D.

“Mezzanine Loan A” shall mean the mezzanine loan made by Mezzanine Lender A to
Mezzanine Borrower A.

“Mezzanine Loan Agreement” shall mean, collectively, the Mezzanine A Loan
Agreement, Mezzanine B Loan Agreement, Mezzanine C Loan Agreement and Mezzanine
D Loan Agreement.

“Mezzanine Loan B” shall mean the mezzanine loan made by Mezzanine Lender B to
Mezzanine Borrower B.

“Mezzanine Loan C” shall mean the mezzanine loan made by Mezzanine Lender C to
Mezzanine Borrower C.

“Mezzanine Loan D” shall mean the mezzanine loan made by Mezzanine Lender D to
Mezzanine Borrower D.

“Mezzanine Loan Documents” shall mean, collectively, the Mezzanine Note, the
Mezzanine Loan Agreement and any and all other documents defined as “Loan
Documents” in any Mezzanine Loan Agreement.

“Mezzanine Note” shall mean, collectively, (a) that certain Mezzanine A
Promissory Note dated the date hereof, made by Mezzanine Borrower A and payable
to Mezzanine Lender A in the principal amount of up to $65,600,000.00, (b) that
certain Mezzanine B Promissory Note dated the date hereof, made by Mezzanine
Borrower B and payable to Mezzanine Lender B in the principal amount of
$36,200,000.00, (c) that certain Mezzanine C Promissory Note dated the date
hereof, made by Mezzanine Borrower C and payable to Mezzanine Lender C in the
principal amount of $40,200,000.00 and (d) that certain Mezzanine D Promissory
Note dated the date hereof, made by Mezzanine Borrower D and payable to
Mezzanine Lender D in the principal amount of $48,500,000.00, as each of the
foregoing may be amended, restated, extended, increased, consolidated,
supplemented or severed from time to time.

“Minimum Counterparty Rating” shall mean (a) either a short term credit rating
from S&P (and if Fitch rates the entity, from Fitch) of at least “A-l” or a long
term credit rating from S&P (and if Fitch rates the entity, from Fitch) of at
least “A+” and (b) either (i) a long term credit rating from Moody’s of at least
“Aa3” or (ii) a long term credit rating from Moody’s of at least “Al” and a
short term credit rating from Moody’s of “P-l”. After a

 

-24-



--------------------------------------------------------------------------------

Securitization of the Loan, only the ratings of those Rating Agencies rating the
Securities shall apply.

“Minimum Replacement Disbursement Amount” shall mean $25,000.

“Monthly Debt Service Payment Amount” shall mean the amount of interest due and
payable on each Payment Date pursuant to the Note and Section 2.2 hereof.

“Monthly Insurance Premium Deposit” shall have the meaning set forth in
Section 7.2(c) hereof.

“Monthly Tax Deposit” shall have the meaning set forth in Section 7.2(b) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morgan Stanley” shall have the meaning set forth in Section 9.2(b) hereof.

“Morgan Stanley Group” shall have the meaning set forth in Section 9.2(b)
hereof.

“Net Cash Flow” for any period shall mean the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.10(b)
hereof.

“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Worth” of a Person means, as of any date of determination, the excess of
total assets of such Person over total liabilities of such Person (in each case
on a consolidated basis), total assets and total liabilities each to be
determined in accordance with GAAP (or such other accounting basis reasonably
acceptable to Lender).

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of ONE HUNDRED FIFTY MILLION AND 00/100 DOLLARS
($150,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, extended, renewed, supplemented, severed, split, or
otherwise modified from time to time.

“Obligations” shall mean Borrower’s obligation to pay the Debt and perform its
obligations under the Note, this Agreement and the other Loan Documents.

 

-25-



--------------------------------------------------------------------------------

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower.

“Operating Expenses” shall mean the total of all expenditures, determined on an
accrual basis and computed in accordance with GAAP (or such other accounting
basis reasonably acceptable to Lender), of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance premiums, license fees,
property taxes and assessments, advertising expenses, management fees, capital
costs, tenant rollover expenses, computer processing charges, operational
equipment or other lease payments as reasonably approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures
and contributions to the Reserve Funds and any “extraordinary expenses” under
GAAP; provided, however such costs and expenses shall be subject to adjustment
by Lender to normalize such costs and expenses.

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by laws, and any shareholder
agreement, voting trusts or similar arrangements, if any, applicable to any of
such Person’s authorized shares of capital stock, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and voting trusts or similar arrangements, if any, applicable to any
of its partnership interests, (iii) with respect to a limited liability company,
such Person’s certificate of formation and limited liability company agreement,
and voting trusts or similar arrangements, if any, applicable to any of its
limited liability company interests, and (iv) any and all agreements, if any,
between any constituent member, partner or shareholder of the Person in question
applicable to such Person, including any contribution agreement or
indemnification agreements.

“Other Charges” shall mean all maintenance charges, impositions other than
Taxes, and any other charges, including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof.

“Participant” shall have the meaning set forth in Section 9.7.2(i).

“Payment Date” shall mean August 9, 2007, and the ninth (9th) day of each
calendar month thereafter during the term of the Loan or, if such day is not a
Business Day, the immediately preceding Business Day.

“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created (or otherwise expressly permitted) by the Loan Documents,
(b) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policy relating to the Property or any part thereof, (c) Liens, if any, for
Taxes imposed by any Governmental Authority not yet delinquent, (d) existing
Leases and subsequent Leases entered into in accordance with the terms of the
Loan Documents and (e) such other title and survey exceptions (including,
without limitation, Leases, special taxes and assessments, zoning and
development restrictions, and historic or landmark restrictions) as Lender has
approved or may approve in writing in Lender’s sole discretion.

 

-26-



--------------------------------------------------------------------------------

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any other
entity, any federal, State, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

“Personal Property” shall have the meaning set forth in Article 1 of the
Security Instrument with respect to the Property.

“Physical Conditions Report” shall mean the report dated June 27, 2007 prepared
by EMG and delivered to Lender in connection with the Loan.

“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
subject to Title I of ERISA or a plan or other arrangement subject to section
4975 of the Code.

“Plan Assets” shall mean assets of a Plan within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA.

“Policies” shall have the meaning set forth in Section 6.1(b) hereof.

“Principal” shall have the meaning set forth in Section 4.1.35 hereof, together
with its successors and assigns. Lender and Borrower agree that, based on
Borrower’s organizational structure as of the date hereof, no Principal exists
on the date hereof.

“Prohibited Person” shall mean any Person:

(a) listed in the Annex to, or otherwise subject to the provisions of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is listed to the Annex to, or is otherwise an object of any of the
restrictions, limitations or prohibitions set forth in the provisions of the
Executive Order;

(c) with whom Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov.ofac/tl lsdn.pdf or
at any replacement website or other replacement official publication of such
list; or

 

-27-



--------------------------------------------------------------------------------

(f) who is an Affiliate of or affiliated with a Person listed above.

“Property” shall mean the real property, the Improvements thereon and all
Personal Property owned and/or leased by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to the Property and the
Improvements, as more particularly described in Article 1 of the Security
Instrument and referred to therein as the “Property”.

“Provided Information” shall have the meaning set forth in
Section 9.1(a) hereof.

“Qualified Fund Transferee” shall mean either:

(A) any Person that in Lender’s reasonable determination meets the criteria set
forth in any of the following clauses:

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $2 Billion and (b) is managed by a Person who controls
or manages at least $2 Billion of real estate equity assets; or

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $2 Billion (exclusive of the Property) of real estate equity assets and
(b) is acting on behalf of one or more pension funds that, in the aggregate,
satisfy the requirements of clause (i) of this definition; or

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$800 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $2 Billion (exclusive of the Property); or

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia)
(a) with a combined capital and surplus of at least $800 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $2 Billion (exclusive of the Property); or

(v) any Person who (a) owns or operates at least 15,000,000 square feet of gross
leaseable area of commercial space, of which not less than 5,000,000 square feet
(excluding the Property) is “Class A” office space in major metropolitan areas,
(b) has a Net Worth, as of a date no more than six (6) months prior to the date
of such transfer, of at least $800 Million and (c) immediately prior to such
transfer, controls real estate equity assets of at least $2 Billion or non-real
estate equity assets of $4 Billion; or

(vi) any Person controlled directly or indirectly by Morgan Stanley Mortgage
Capital Holdings LLC, or any Affiliate of Morgan Stanley Mortgage Capital
Holdings LLC; or

 

-28-



--------------------------------------------------------------------------------

(vii) any Person controlled directly or indirectly by Transwestern Mezzanine
Realty Partners, LLC, or any Affiliate of Transwestern Mezzanine Realty
Partners, LLC.

or

(B) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Lender shall have received written confirmation
by the Rating Agencies that the transfer to such Person will not, in and of
itself, cause a downgrade, withdrawal or qualification of the ratings then
assigned to the Securities.

“Qualified Insurer” shall have the meaning set forth in Section 6.1(b) hereof.

“Qualified Manager” shall mean either (1) Broadway Real Estate Services, LLC or
any property manager which is an Affiliate of Broadway Partners Fund Manager
LLC, (2) Cushman & Wakefield, (3) CB Richard Ellis, or (4) a reputable and
experienced professional management organization (a) which manages, together
with its Affiliates, seven (7) or more properties of a type, quality and size
similar to the Property, totaling in the aggregate no less than 3,500,000 square
feet of gross leaseable area of space (in each case of (2), (3) or (4),
excluding the Property) and (b) prior to whose employment as manager of the
Property (i) prior to the occurrence of a Securitization, such employment shall
have been approved by Lender, and (ii) after the occurrence of a Securitization,
Lender shall have received written confirmation from the Rating Agencies that
the employment of such manager will not result in a downgrade, withdrawal or
qualification of the initial, or if higher, then current ratings of the
Securities.

“Qualified Transferee” shall mean either:

(A) any Person that in Lender’s reasonable determination meets the criteria set
forth in any of the following clauses:

(i) a pension fund, pension trust or pension account that (a) has total real
estate assets of at least $800 Million and (b) is managed by a Person who
controls or manages at least $800 Million of real estate equity assets; or

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $800 Million of real estate equity assets and (b) is acting on behalf
of one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$400 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $800 Million; or

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of

 

-29-



--------------------------------------------------------------------------------

Columbia) (a) with a combined capital and surplus of at least $400 Million and
(b) who, immediately prior to such transfer, controls real estate equity assets
of at least $800 Million; or

(v) any Person who (a) owns or operates at least 2,000,000 square feet
(excluding the Property) of gross leaseable area of “Class A” office space in
major metropolitan areas, (b) has a Net Worth, as of a date no more than six
(6) months prior to the date of such transfer, of at least $400 Million and (c)
immediately prior to such transfer, controls real estate equity assets of at
least $800 Million.

or

(B) any other Person (a) approved by Lender or, (b) if a Securitization shall
have occurred, regarding which Lender shall have received written confirmation
by the Rating Agencies that the transfer to such Person will not, in and of
itself, cause a downgrade, withdrawal or qualification of the ratings then
assigned to the Securities.

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Lender.

“Register” shall have the meaning set forth in Section 9.7.2(h) hereof.

“Registration Statement” shall have the meaning set forth in Section 9.2(b)
hereof.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Release” of any Hazardous Materials shall mean any release, deposit, discharge,
emission, leaking, spilling, seeping, migrating, injecting, pumping, pouring,
emptying, escaping, dumping, disposing or other movement of Hazardous Materials
(other than for purposes of remediation of such Hazardous Materials) in
violation of any Environmental Law.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Renewal Lease” shall have the meaning set forth in Section 5.1.17(a) hereof.

“Rents” shall have the meaning set forth in Article 1 of the Security
Instrument.

“Replacement Guarantor” shall mean any Acceptable Guarantor.

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty in form and substance substantially similar to
the Interest Rate Cap Agreement in all material respects.

 

-30-



--------------------------------------------------------------------------------

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option after the occurrence of a Securitization, may require that
Borrower obtain confirmation from the applicable Rating Agencies that such
management agreement will not result in a downgrade, withdrawal or qualification
of the initial, or if higher, then current rating of the Securities or any class
thereof; and (b) a conditional assignment of management agreement substantially
in the form of the Assignment of Management Agreement (or such other form
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

“Replacements” shall mean replacements and repairs required to be made to the
Property during the calendar year.

“Required Leasing Reserve Deposits” shall have the meaning set forth in
Section 7.4.1 hereof.

“Required Repairs” shall have the meaning set forth in Section 7.1.1.

“Reserve Fund Deposits” shall mean the amounts to be deposited into the Reserve
Funds for any given month.

“Reserve Funds” shall mean the Tax and Insurance Escrow Fund, the
Rollover/Replacement Reserve Fund, the Debt Service Shortfall Reserve Fund or
any other escrow or reserve fund established by the Loan Documents.

“Resizing Mezzanine Borrower” shall have the meaning set forth in Section 9.5
hereof.

“Resizing Mezzanine Loan” shall have the meaning set forth in Section 9.5
hereof.

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer, vice
president-finance or other authorized representative of such Person.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed.

“Restoration Threshold Amount” shall mean an amount equal to $5,000,000.

“Restricted Party” shall mean Borrower or any direct shareholder, partner,
member (springing or otherwise) or non member manager thereof, or any direct or
indirect legal or beneficial owner of, Borrower or any non member manager or
springing member thereof.

 

-31-



--------------------------------------------------------------------------------

Rollover/Replacement Reserve Account” shall have the meaning set forth in the
Cash Management Agreement.

Rollover/Replacement Reserve Fund” shall have the meaning set forth in
Section 7.4.1 hereof.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill,
Inc.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
transfer or pledge of a direct or indirect legal or beneficial interest (other
than in connection with a Condemnation).

“Secondary Market Transaction” shall have the meaning set forth in Section 9.1
hereof.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

“Security Deposits” shall have the meaning set forth in Section 5.1.17(e)
hereof.

“Security Instrument” shall mean that certain first priority Mortgage, Fixture
Filing and Security Agreement dated as of the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

“Servicer” shall have the meaning set forth in Section 9.3 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Spread Maintenance Premium” shall mean, with respect to any repayment of the
outstanding principal amount of the Loan on or prior to the Permitted Prepayment
Date, a payment to Lender in an amount equal to the present value discounted at
LIBOR on the most recent LIBOR Determination Date with respect to any period
when the Loan bears interest at the a Eurodollar Rate (or, with respect to any
period when the Loan is a Substitute Rate Loan, discounted at an interest rate
that Lender believes, in its judgment, would equal LIBOR on such LIBOR
Determination Date if LIBOR was then available), of all future installments of
interest which would have been due hereunder through and including the last
calendar day of the Accrual Period in which the Permitted Prepayment Date
occurs, on the portion of the outstanding principal balance of the Loan being
prepaid as if interest accrued on such portion of the principal balance being
prepaid at an interest rate per annum equal to the Eurodollar Spread. The Spread
Maintenance Premium shall be calculated by Lender and shall be final absent
manifest error.

 

-32-



--------------------------------------------------------------------------------

“Standard Statement” shall have the meaning set forth in Section 5.1.10(g)(i)
hereof.

“State” shall mean any State of the United States of America or the District of
Columbia.

“Substitute Rate” shall have the meaning set forth in Section 2.2.3(a).

“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Substitute Rate plus the Substitute Spread in
accordance with the provisions of Article II hereof.

“Substitute Spread” shall have the meaning set forth in Section 2.2.3(a).

“Successor Borrower” shall have the meaning set forth in Section 2.4.2 hereof.

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State where the Property is located and satisfactory to Lender and the
company or companies issuing the Title Insurance Policies, and containing a
certification of such surveyor satisfactory to Lender.

“Syndication” shall have the meaning set forth in Section 9.7.2(a).

“Tax Reserve Account” shall have the meaning set forth in the Cash Management
Agreement.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2(c) hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with interest and penalties
thereon.

“Telerate Page 3750” means the display designated as “Reuters Screen LIBOR01
Page” (formerly Telerate page 3750), or such other page or display as may
replace such page or display, or such other service as may be nominated by the
British Bankers-Association as the information vendor for the purposes of
displaying British Bankers-Association Interest Settlement Rates for U.S. dollar
deposits.

“Terrorism Insurance Cap” shall mean $578,600.

“Third Party Reports” shall have the meaning set forth in Section 4.1.32 hereof.

“Title Insurance Policy” shall mean, with respect to the Property, an ALTA
mortgagee title insurance policy in a form acceptable to Lender (or, if the
Property is located in a State which does not permit the issuance of such ALTA
policy, such form as shall be permitted in such State and acceptable to Lender)
issued with respect to the Property and insuring the lien of the Security
Instrument encumbering the Property.

 

-33-



--------------------------------------------------------------------------------

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

“Transferee” shall have the meaning set forth in Section 5.2.1l(b) hereof.

“TRIA” shall have the meaning set forth in Section 6.1(b) hereof

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

“Underwriter Group” shall have the meaning set forth in Section 9.2(b) hereof.

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

ARTICLE II

GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan. Any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

2.1.3 The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) finance the Property, (b) pay all past due Basic Carrying Costs, if any,
with respect to the Property, (c) make deposits into the Reserve Funds on the
Closing Date in the amounts provided herein or in the other Loan Documents,
(d) pay costs and expenses incurred in connection with the financing of the
Property, (e) pay costs and expenses incurred in connection with the closing of
the Loan, as approved by Lender, and/or (f) fund any working capital
requirements of the Property.

 

-34-



--------------------------------------------------------------------------------

Section 2.2 Interest; Loan Payments; Late Payment Charge.

2.2.1 Payments.

(a) Payments Generally. Interest on the outstanding principal balance of the
Loan shall accrue from and including the Closing Date to and including the last
day of the Accrual Period in which the Maturity Date occurs at the Applicable
Interest Rate (even if such period extends beyond the Maturity Date). The
Monthly Debt Service Payment Amount shall be paid on each Payment Date
commencing with the Payment Date occurring in August, 2007 and on each
subsequent Payment Date thereafter up to and including the Payment Date
preceding the Maturity Date. Provided no Event of Default shall have occurred
and be continuing, each such payment shall be applied to the payment of interest
that has accrued and will accrue during the Accrual Period in which the Payment
Date occurs (calculated in accordance with Section 2.2.2 below).

(b) No Offsets, etc. All payments and other amounts due under the Note, this
Agreement and the other Loan Documents shall be made without any setoff, defense
or irrespective of, and without deduction for, counterclaims.

(c) Extension of the Maturity Date. Borrower shall have the option to extend the
term of the Loan beyond the initial Maturity Date for three (3) successive terms
(the “Extension Option”) of one (1) year each (each, an “Extension Period”) to
(x) the Payment Date occurring in August, 2010 if the first Extension Option is
exercised, (y) the Payment Date occurring in August, 2011 if the second
Extension Option is exercised and (z) the Payment Date occurring in August, 2012
if the last Extension Option is exercised (each such date, the “Extended
Maturity Date”) upon satisfaction of the following terms and conditions:

(i) no Event of Default shall have occurred and be continuing at the time an
Extension Option is exercised and on the date that the applicable Extension
Period is commenced;

(ii) Borrower shall notify Lender of its irrevocable election to extend the
Maturity Date as aforesaid not earlier than sixty (60) days and no later than
thirty (30) days prior to the Maturity Date; provided, however, that Borrower
shall be permitted to revoke such notice at any time up to five (5) days before
the Maturity Date provided that Borrower pays to Lender all actual out-of-pocket
costs incurred by Lender in connection with such notice, including, without
limitation, any Breakage Costs;

(iii) Borrower shall obtain and deliver to Lender prior to exercise of such
Extension Option, one or more Replacement Interest Rate Cap Agreements having a
LIBOR strike price not greater than 6.25%, which Replacement Interest Rate Cap
Agreements shall be effective commencing on the first day of such Extension
Option and shall have a maturity date not earlier than the then current Extended
Maturity Date;

(iv) Borrower shall have paid to Lender the Extension Fee on or prior to the
commencement of each Extension Period; and

 

-35-



--------------------------------------------------------------------------------

(v) Borrower shall have paid to Lender funds for deposit into the
Rollover/Replacement Reserve Account to the extent necessary based on the then
anticipated Leasing Expenses calculated at a rate of $1.25 per square foot with
respect to Leasing Expenses (and such funds will be disbursed to Borrower in
accordance with Section 7.4 to be used solely for Leasing Expenses), and $0.25
per square foot with respect to Replacements (and such funds shall be disbursed
to Borrower in accordance with Section 7.4 to be used solely for Replacements),
during the Extension Period for which an Extension Option is being exercised;
and

(vi) Borrower shall have paid to Lender funds for deposit into the Debt Service
Shortfall Reserve Account in an amount equal to the projected shortfall in the
Aggregate Debt Service payments during the Extension Period for which an
Extension Option is being exercised, as determined by Lender in its reasonable
discretion and using a per annum interest rate (A) for the Loan, equal to the
sum of (1) the actual LIBOR strike price set forth in the Replacement Interest
Rate Cap Agreement required under subsection (iii) above; provided, however,
that such LIBOR strike price shall in no event be greater than 6.25%, plus
(2) the Eurodollar Spread, (B) for Mezzanine Loan A, equal to the sum of (1) the
actual LIBOR strike price set forth in the Replacement Interest Rate Cap
Agreement required under Section 2.2.1(c)(iii) of the Mezzanine A Loan
Agreement, plus (2) the Eurodollar Spread (as defined in the Mezzanine A Loan
Agreement), (C) for Mezzanine Loan B, equal to the sum of the actual LIBOR
strike price set forth in the Replacement Interest Rate Cap Agreement required
under Section 2.2.1(c)(iii) of the Mezzanine B Loan Agreement, plus (2) the
Eurodollar Spread (as defined in the Mezzanine B Loan Agreement), and (D) for
Mezzanine Loan C, equal to the sum of the actual LIBOR strike price set forth in
the Replacement Interest Rate Cap Agreement required under Section 2.2.1(c)(iii)
of the Mezzanine B Loan Agreement, plus (2) the Eurodollar Spread (as defined in
the Mezzanine C Loan Agreement).

(d) All references in this Agreement and in the other Loan Documents to the
Maturity Date shall mean the Extended Maturity Date in the event the applicable
Extension Option is exercised.

(e) All payments and other amounts due under the Note, this Agreement and the
other Loan Documents shall be made without any setoff, defense or irrespective
of, and without deduction for, counterclaims.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the Accrual Period for which the calculation is being made by (b) a daily rate
equal to the Applicable Interest Rate divided by three hundred sixty (360) by
(c) the outstanding principal balance of the Loan.

2.2.3 Eurodollar Rate or Substitute Rate Unascertainable; Illegality; Increased
Costs.

(a) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for

 

-36-



--------------------------------------------------------------------------------

ascertaining LIBOR, then Lender shall, by notice to Borrower (“Lender’s
Notice”), which notice shall set forth in reasonable detail such circumstances,
establish the Applicable Interest Rate at a spread (the “Substitute Spread”)
above a published index used for other variable rate loans and chosen by Lender
(the “Substitute Rate”) such that such Substitute Rate shall yield to Lender a
rate of return substantially the same as (but no less than) the rate of return
Lender would have realized had the Applicable Interest Rate been the Eurodollar
Rate, all as reasonably determined by Lender. If, pursuant to the terms of this
Agreement, the Loan has been converted to a Substitute Rate Loan and Lender
shall determine (which determination shall be conclusive and binding upon
Borrower absent manifest error) that the event(s) or circumstance(s) which
resulted in such conversion shall no longer be applicable, Lender shall give
notice thereof to Borrower, and the Substitute Rate Loan shall automatically
convert to a LIBOR Loan on the effective date set forth in such notice.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to elect to convert a LIBOR Loan to a Substitute
Rate Loan. If any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a LIBOR Loan as contemplated hereunder, (i) the
obligation of Lender hereunder to make a LIBOR Loan shall be cancelled forthwith
and (ii) Lender may give Borrower a Lender’s Notice, establishing the Applicable
Interest Rate at the Substitute Rate plus the Substitute Spread, in which case
the Applicable Interest Rate shall be a rate equal to the Substitute Rate in
effect from time to time plus the Substitute Spread. In the event the condition
necessitating the cancellation of Lender’s obligation to make a LIBOR Loan
hereunder shall cease, Lender shall promptly notify Borrower of such cessation
and the Loan shall resume its characteristics as a LIBOR Loan in accordance with
the terms herein from and after the first day of the Interest Period next
following such cessation. Borrower hereby agrees promptly to pay Lender, upon
demand, any additional amounts necessary to compensate Lender for any reasonable
out-of-pocket costs actually incurred by Lender in making any conversion in
accordance with this Agreement, including, without limitation, any interest or
fees payable by Lender to lenders of funds obtained by it in order to make or
maintain the LIBOR Loan hereunder. Lender’s notice of such costs, as certified
to Borrower, shall be set forth in reasonable detail and Lender’s calculation
shall be conclusive absent manifest error.

(b) In the event that any change in any requirement of any Applicable Law or in
the interpretation or application thereof, or compliance in good faith by Lender
or any Co-Lender with any request or directive hereafter issued from any
Governmental Authority which is generally applicable to all lenders subject to
such Governmental Authority’s jurisdiction:

(i) shall hereafter impose, modify, increase or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
Lender or any Co-Lender which is not otherwise included in the determination of
LIBOR hereunder;

(ii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter have the effect of reducing the rate of return on Lender’s or any
Co-Lender’s capital as a consequence of its obligations hereunder to a level
below that which Lender or any Co-Lender could have achieved but for such
adoption, change or compliance (taking into

 

-37-



--------------------------------------------------------------------------------

consideration Lender’s or any Co-Lender’s policies with respect to capital
adequacy) by any amount deemed by Lender or any Co-Lender to be material; or

(iii) shall, if the Loan is then bearing interest at the Eurodollar Rate,
hereafter impose on Lender or any Co-Lender any other condition, the result of
which is to increase the cost to Lender or such Co-Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;

then, in any such case, Borrower shall promptly pay Lender or such Co-Lender
(within ten (10) Business Days of Lender’s or such Co-Lender’s written demand
therefor), any additional amounts necessary to compensate Lender or such
Co-Lender for such additional cost or reduced amount receivable which Lender or
such Co-Lender deems to be material in its reasonable discretion. If Lender or
any Co-Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.2.3(c), Lender and such Co-Lender shall provide Borrower with not less
than ten (10) Business Days written notice specifying in reasonable detail the
event or circumstance by reason of which it has become so entitled and the
additional amount required to fully compensate Lender and such Co-Lender for
such additional cost or reduced amount. A certificate as to any additional costs
or amounts payable pursuant to the foregoing sentence submitted by Lender or
such Co-Lender to Borrower shall be conclusive absent manifest error. Subject to
Section 2.2.3(e) hereof, this provision shall survive payment of the Note and
the satisfaction of all other obligations of Borrower under the Note, this
Agreement and the other Loan Documents.

(c) Subject to Section 9.4 hereof, after the occurrence of a Syndication of all
or any portion of the Loan Borrower agrees to indemnify Lender and the
Co-Lenders and to hold Lender and the Co-Lenders harmless from any actual,
out-of-pocket loss or expense which Lender or any Co-Lender sustains or incurs
as a consequence of (I) any default by Borrower in payment of the principal of
or interest on the Loan while bearing interest at the Eurodollar Rate,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender or any Co-Lenders to lenders of funds obtained by it in
order to maintain the Eurodollar Rate, (II) any prepayment (whether voluntary or
mandatory) of the Loan on a day that (A) is not the Payment Date occurring on
the last day of an Accrual Period with respect thereto or (B) is the Payment
Date occurring on the last day of an Accrual Period with respect thereto if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender or any Co-Lender
to lenders of funds obtained by it in order to maintain the Eurodollar Rate
hereunder and (III) the conversion of the Applicable Interest Rate from the
Eurodollar Rate to the Substitute Rate with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the Eurodollar
Rate on a date other than the Payment Date immediately following the last day of
an Accrual Period, including, without limitation, such loss or expenses arising
from interest or fees payable by Lender or any Co-Lender to lenders of funds
obtained by it in order to maintain the Eurodollar Rate hereunder (the amounts
referred to in clauses (I), (II) and (III) are herein referred to collectively
as the “Breakage Costs”). Subject to Section 2.2.3 hereof, this provision shall
survive payment of the Note and the satisfaction of all other obligations of
Borrower under this Agreement and the other Loan Documents. Notwithstanding
anything to the contrary contained in this Agreement, there shall be no

 

-38-



--------------------------------------------------------------------------------

Breakage Costs applicable to any portion of the Loan after the occurrence of a
Securitization (other than a Syndication) of the entire Loan.

(d) Neither Lender nor the applicable Co-Lender shall be entitled to claim
compensation pursuant to this Section 2.2.3 or Section 2.2.8 for any increased
cost or reduction in amounts received or receivable hereunder, or any reduced
rate of return, which was incurred or which accrued more than the earlier of
(i) ninety (90) days before the date Lender or the applicable Co-Lender notified
Borrower of the change in law or other circumstance on which such claim of
compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender or the applicable Co-Lender under this Section 2.2.3 or Section 2.2.8,
which statement shall be conclusive and binding upon all parties hereto absent
manifest error or (ii) any earlier date (but not earlier than the effective date
of such change in law or circumstance) provided that Lender notified Borrower of
such change in law or circumstance and delivered the written statement
referenced in clause (i) within one ninety (90) days after Lender received
written notice of such change in law or circumstance. Each Lender or Co-Lender
must use reasonable efforts to avoid or reduce or any other increased costs.

(e) This Section shall not apply to increased costs with respect to Indemnified
Taxes, which shall be governed solely by Section 2.2.8.

2.2.4 Intentionally Deleted.

2.2.5 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Security
Instrument and the other Loan Documents, including, without limitation, all
interest that would accrue on the outstanding principal balance of the Loan
through and including the end of the Accrual Period in which the Maturity Date
occurs (even if such Accrual Period extends beyond the Maturity Date).

2.2.6 Payments after Default. Upon the occurrence and during the continuance of
an Event of Default, interest on the outstanding principal balance of the Loan
and, to the extent permitted by Applicable Law, overdue interest and other
amounts due in respect of the Loan, shall accrue at the Default Rate, calculated
from the date such payment was due without regard to any grace or cure periods
contained herein. Interest at the Default Rate shall be computed from the
occurrence and continuance of an Event of Default until the actual receipt and
collection of the Debt (or that portion thereof that is then due). To the extent
permitted by Applicable Law, unpaid interest at the Default Rate shall be added
to the Debt, shall itself accrue interest at the same rate as the Loan and shall
be secured by the Security Instrument. This paragraph shall not be construed as
an agreement or privilege to extend the date of the payment of the Debt, nor as
a waiver of any other right or remedy accruing to Lender by reason of the
occurrence of any Event of Default.

2.2.7 Late Payment Charge. If any Monthly Debt Service Payment Amount is not
paid by Borrower on or prior to the date on which it is due or any other sums
due under the Loan Documents (other than the payment of the balance of the
principal sum of the Note due on the Maturity Date) are not paid by Borrower
within five (5) days of written demand therefor,

 

-39-



--------------------------------------------------------------------------------

Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by Applicable
Law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Security Instrument
and the other Loan Documents to the extent permitted by Applicable Law.

2.2.8 Indemnified Taxes. All payments made by Borrower hereunder shall be made
free and clear of, and without reduction for or on account of, Indemnified
Taxes. If any Indemnified Taxes are required by Applicable Law to be withheld
from any amounts payable to Lender or any Co-Lender hereunder, the amounts so
payable to Lender or such Co-Lender shall be increased to the extent necessary
to yield to Lender or such Co-Lender (after payment of all Indemnified Taxes and
all taxes with respect to such increased amounts) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder and
due at that time. Whenever any Indemnified Tax is payable pursuant to Applicable
Law by Borrower, Borrower shall send to Lender or the applicable Co-Lender an
original official receipt if available, showing payment of such Indemnified Tax
or other evidence of payment reasonably satisfactory to Lender or the applicable
Co-Lender. Borrower hereby indemnifies Lender and each Co-Lender for any
incremental taxes, interest or penalties that may become payable by Lender or
any Co-Lender which may result from any failure by Borrower to pay any such
Indemnified Tax when due to the appropriate taxing authority or any failure by
Borrower to remit to Lender or any Co-Lender the required receipts or other
required documentary evidence. Each Lender and each Co-Lender (and any successor
and/or assign of such Lender or such Co-Lender, as applicable) shall deliver to
Borrower on or prior to the date on which such Lender or such Co-Lender, as
applicable, becomes a party to this Agreement (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8IMY (with all the
requisite attachments) or Form W-8ECI or successor applicable form, as the case
may be, certifying in each case that such entity is entitled to receive payments
under the Note, without deduction or withholding of any United States federal
income taxes, (ii) two duly completed copies of an Internal Revenue Service Form
W-9 or successor applicable form, as the case may be, to establish an exemption
from United States backup withholding tax, or (iii) in the case of a Lender or
Co-Lender that is a foreign corporation claiming such an exemption under
Section 881(c) of the Code, a duly completed certificate to the effect that such
Lender or Co-Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code. Each entity required
to deliver to Borrower a Form W-8BEN, W-8IMY or W-8ECI or Form W-9 pursuant to
the preceding sentence further undertakes to deliver to Borrower two further
copies of Form W-8BEN, W-8IMY or Form W-8ECI or Form W-9, or successor
applicable forms, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to Borrower, or upon
request by Borrower, certifying in the case of a Form W-8BEN or Form W-8ECI that
such entity is entitled to receive payments under the Note without deduction or
withholding of any United States federal income taxes, unless in any such case
an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such entity from duly completing and delivering any such

 

-40-



--------------------------------------------------------------------------------

form with respect to it, and such entity notifies Borrower; it being understood
that in the case of any such event that prevents a Lender or Co-Lender from
continuing to provide a Form W-8IMY establishing an exemption from withholding
by the Borrower, the Borrower shall not be required to increase amounts payable
pursuant to this Section 2.2.8 by an amount greater than would have been
required had such Lender or Co-Lender or an affiliate thereof not been acting as
an intermediary with respect to such amounts. Notwithstanding the foregoing, if
such entity fails to provide a duly completed Form W-8BEN or Form W-8ECI or
other applicable form and such entity is otherwise entitled under Applicable Law
to receive payments under the Note without deduction or withholding of any
United States federal income taxes and, under Applicable Law, in order to avoid
liability for Indemnified Taxes, Borrower is required to withhold on payments
made to such entity that has failed to provide the applicable form, Borrower
shall be entitled to withhold the appropriate amount of Indemnified Taxes
without grossing up such entity, provided that Borrower will make commercially
reasonable efforts to obtain the applicable certification. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Indemnified Taxes to the appropriate taxing authority and shall promptly forward
to such entity any official tax receipts or other documentation with respect to
the payment of the Indemnified Taxes as may be issued by the taxing authority.

2.2.9 Treatment of Certain Refunds or Credits. If Lender or Co-Lender (or any
successor and/or assign of such Lender or such Co-Lender, as applicable)
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to Section 2.2.8,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by or on behalf of
Borrower under Section 2.2.8 with respect to Indemnified Taxes giving rise to
such recovery), net of all out-of-pocket expenses (including taxes) of such
Lender or such Co-Lender, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that Borrower, upon the request of such Lender or such
Co-Lender, agrees to repay to such Lender or such Co-Lender, as the case may be,
the amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such Lender or such
Co-Lender is required to repay such refund to such Governmental Authority. This
section shall not be construed to require such Lender or such Co-Lender to make
any claim for refund of Taxes or make available its tax returns (or any other
information relating to its taxes which it deems confidential) to Borrower or
any other Person.

2.2.10 Usury Savings. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by Applicable Law, be

 

-41-



--------------------------------------------------------------------------------

amortized, prorated, allocated, and spread throughout the full stated term of
the Loan until payment in full so that the rate or amount of interest on account
of the Loan does not exceed the Maximum Legal Rate of interest from time to time
in effect and applicable to the Loan for so long as the Loan is outstanding.

Section 2.3 Prepayments.

2.3.1 Voluntary Prepayments. Except as otherwise provided in this Section 2.3.1
and in Section 2.3.2, Borrower shall not have the right to prepay the Loan, in
whole or in part, prior to the Maturity Date. Borrower shall have no right to
prepay the Loan, in whole or in part, prior to the Payment Date occurring in
February 2008. On and after the Payment Date occurring in February 2008 Borrower
may, upon at least ten (10) days prior written notice to Lender, prepay the Loan
in whole but not in part at anytime, provided however if such prepayment occurs
prior to the Payment Date occurring in August, 2008 (the “Permitted Prepayment
Date”), Borrower shall also pay Lender the applicable Spread Maintenance
Premium. On the Permitted Prepayment Date or on any date thereafter, Borrower
may, at its option and upon at least ten (10) days prior written notice to
Lender, prepay the entire Debt without payment of the Spread Maintenance
Premium. Borrower may revoke any notice of prepayment at any time prior to the
date of such prepayment. Borrower shall promptly reimburse Lender for any
reasonable out-of-pocket costs and expenses associated with any such revocation.
In addition, Borrower agrees that (a) in the event that a prepayment shall be
made during the period commencing on the first calendar day immediately
following a Payment Date to, but not including, the LIBOR Determination Date in
such calendar month, such payment shall be accompanied by a payment of interest
on the amount of principal being prepaid that Lender determines would be payable
by Borrower if such prepayment had been made on or after such LIBOR
Determination Date but prior to the succeeding Payment Date calculated using a
per annum interest rate equal to 6.25% plus the Eurodollar Spread (such amount,
the “Estimated Interest Payment”). In the event that the Estimated Interest
Payment paid by Borrower to Lender exceeds the amount that otherwise would have
been payable by Borrower if the final interest payment amount was calculated
based on the interest rate determined on the applicable LIBOR Determination Date
(the “Actual Required Payment”), Lender shall refund to Borrower an amount equal
to the Estimated Interest Payment minus the Actual Required Payment. In the
event the Estimated Interest Payment paid by Borrower is less than the Actual
Required Payment, Borrower shall, promptly upon demand by Lender, pay to Lender
an amount equal to the Actual Required Payment minus the Estimated Interest
Payment; (b) if such prepayment is made on a Payment Date, then in connection
with such prepayment Borrower shall pay to Lender, simultaneously with such
prepayment, all interest on the principal balance of the Note then being prepaid
which would have accrued through the end of the Accrual Period then in effect
notwithstanding that such Accrual Period extends beyond the date of such
prepayment; and (c) subject to subsection (a) above, if such prepayment is made
on a day other than a Payment Date, then in connection with such prepayment
Borrower shall pay to Lender, simultaneously with such prepayment, all interest
on the principal balance of the Note then being prepaid which would have accrued
through the end of the Accrual Period then in effect notwithstanding that such
Accrual Period extends beyond the date of such prepayment; provided, however,
that if such date is a date on or after the LIBOR Determination Date in such
calendar month and prior to the first day of the Accrual Period that commences
in such calendar month, Borrower shall also pay to Lender in connection with
such prepayment all interest on the

 

-42-



--------------------------------------------------------------------------------

principal balance of this Note then being prepaid which would have accrued
through the end of the next succeeding Accrual Period. Any prepayment received
by Lender on a date other than a Payment Date shall be held by Lender as
collateral security for the Loan and shall be applied to the Debt on the next
Payment Date.

2.3.2 Mandatory Prepayments. On each date on which Borrower actually receives
any Net Proceeds, if Lender is not obligated, or does not elect, to make such
Net Proceeds available to Borrower for the Restoration of the Property pursuant
to the terms of this Agreement, Borrower shall prepay the outstanding principal
balance of the Note in an amount equal to one hundred percent (100%) of such Net
Proceeds together with (i) in the event that such Net Proceeds are received on
or before a Payment Date, interest accruing on such amount calculated through
and including the end of the Accrual Period in which such Monthly Payment Date
occurs, or (ii) in the event that such Net Proceeds are received on a date after
a Payment Date, interest accruing on such amount calculated through and
including the end of Interest Period in which the next Payment Date occur. No
Spread Maintenance Premium shall be due in connection with any prepayment made
pursuant to this Section 2.3.2.

2.3.3 Prepayments After Default. If, following the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender, such tender or recovery
shall be deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.3.1 and Borrower shall
pay, in addition to the Debt, (i) an amount equal to the greater of (a) one
percent (1%) of the outstanding principal amount of the Loan to be prepaid or
satisfied, or (b) the Spread Maintenance Premium, (ii) all accrued and unpaid
interest on the amount of principal being prepaid (including, without
limitation, (x) in the event that such prepayment is received on or before a
Payment Date, interest accruing on such amount calculated through and including
the end of the Accrual Period in which such Payment Date occurs, or (b) in the
event that such prepayment is received on a date after a Payment Date, interest
accruing on such amount calculated through and including the end of Accrual
Period in which the next Payment Date occurs), (iii) to the extent applicable,
Breakage Costs and (iv) other amounts payable under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the amounts set forth
in clause (i) above shall not be payable if the related payment is tendered on
or after the Permitted Prepayment Date.

2.3.4 Making of Payments. Each payment by Borrower hereunder or under the Note
shall be made in funds settled through the New York Clearing House Interbank
Payments System or other funds immediately available to Lender by 12:00 noon,
New York City time, on or prior to the date such payment is due, to Lender by
deposit to such account as Lender may designate by written notice to Borrower.
Whenever any payment hereunder or under the Note shall be stated to be due on a
day which is not a Business Day, such payment shall be made on the Business Day
immediately preceding such day.

2.3.5 Application of Principal Prepayments. All prepayments received pursuant to
this Section 2.3 shall be applied to the payments of principal due under the
Loan in the inverse order of maturity.

 

-43-



--------------------------------------------------------------------------------

Section 2.4 Interest Rate Cap Agreement. (a) Borrower shall purchase one or more
Interest Rate Cap Agreements (i) for a period to expire on the initial Maturity
Date, (ii) in a notional amount not less than the outstanding principal balance
of the Loan, (iii) having a LIBOR strike price not greater than 6.25% and
(iv) which otherwise comply with the requirements of this Section 2.4.
Thereafter, Borrower shall purchase prior to each Extension Period, and shall
maintain throughout the remaining term of the Loan, an Interest Rate Cap
Agreement or Interest Rate Cap Agreements, or replacements, increases or
amendments thereto, in a notional amount not less than the then outstanding
principal balance of the Loan, for a period beginning on the first day of the
applicable Extension Period and ending on the last calendar day of the Accrual
Period in which the applicable Maturity Date occurs and otherwise complying with
the requirements of this Section 2.4. Each Interest Rate Cap Agreement delivered
after the initial Maturity Date shall provide for a LIBOR strike price not
greater than 6.25%. The Counterparty shall be obligated under the Interest Rate
Cap Agreement to make monthly payments equal to the excess of one (1) month
LIBOR over the applicable strike rate required pursuant to this subsection
(a) calculated on the notional amount. The notional amount of the Interest Rate
Cap Agreement may be reduced from time to time in amounts equal to any
prepayment of the principal of the Loan in accordance with Section 2.3 hereof
and Borrower may sell any such excess notional amount.

(b) Borrower shall collaterally assign to Lender pursuant to a Collateral
Assignment of Interest Rate Cap Agreement, all of its right, title and interest
to receive any and all payments under the Interest Rate Cap Agreement (and any
related guarantee, if any) and shall deliver to Lender an executed counterpart
of such Interest Rate Cap Agreement and notify the Counterparty of such
collateral assignment (either in such Interest Rate Cap Agreement or by separate
instrument). The Counterparty shall agree in writing to make all payments it is
required to make under the Interest Rate Cap Agreement directly to the Deposit
Account where such payments shall be applied in accordance with the terms of
Section 3.3 of the Cash Management Agreement. At such time as the Loan is repaid
in full, all of Lender’s right, title and interest in the Interest Rate Cap
Agreement shall terminate and Lender shall promptly execute and deliver at
Borrower’s sole cost and expense, such documents as may be required to evidence
Lender’s release of the Interest Rate Cap Agreement and to notify the
Counterparty of such release.

(c) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. Borrower shall take all actions
reasonably requested by Lender to enforce Lender’s rights under the Interest
Rate Cap Agreement in the event of a default by the Counterparty and shall not
waive, amend or otherwise modify in any material respect any of its rights
thereunder, without Lender’s consent, not to be unreasonably withheld.

(d) In the event of any downgrade or withdrawal of the rating of such
Counterparty by any Rating Agency below the Minimum Counterparty Rating,
Borrower shall replace the Interest Rate Cap Agreement not later than thirty
(30) days following receipt of notice of such downgrade or withdrawal with an
Interest Rate Cap Agreement from an Acceptable Counterparty having a Minimum
Counterparty Rating; provided, however, that if any Rating Agency withdraws or
downgrades the credit rating of the Counterparty below the Minimum Counterparty
Rating, Borrower shall not be required to replace the Counterparty under the
Interest Rate Cap Agreement provided that within thirty (30) days following
notice to

 

-44-



--------------------------------------------------------------------------------

Borrower of such downgrade or withdrawal (y) such Counterparty or an Affiliate
thereof posts additional collateral acceptable to the Rating Agencies from time
to time securing its obligations under the Interest Rate Cap Agreement or (z) an
Affiliate of such Counterparty with a Minimum Counterparty Rating delivers a
guaranty acceptable to the Rating Agencies guaranteeing such Counterparty’s
obligations under the Interest Rate Cap Agreement; provided that,
notwithstanding any such downgrade or withdrawal, unless and until the
Counterparty transfers the Interest Rate Cap Agreement to a replacement
Acceptable Counterparty pursuant to the foregoing clause (z), the Counterparty
will continue to perform its obligations under the Interest Rate Cap Agreement.
Notwithstanding the foregoing, if S&P or Fitch withdraws or downgrades the
long-term credit rating of such Counterparty below “BBB-” or short term credit
rating below “A-3”, or Moody’s withdraws or downgrades the credit rating of such
Counterparty below “A2” (if the Counterparty has only a long term rating from
Moody’s) or below “A3” or “P-2” (if the Counterparty has both long term and
short term ratings from Moody’s), Borrower shall replace the Interest Rate Cap
Agreement not later than thirty (30) days following receipt of notice of such
downgrade or withdrawal with an Interest Rate Cap Agreement from an Approved
Counterparty having a Minimum Counterparty Rating. Failure to satisfy any of the
foregoing shall constitute an “Additional Termination Event” as defined by
Section 5(b)(v) of the ISDA Master Agreement, with the Counterparty as the
“Affected Party.”

(e) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or any Replacement Interest Cap Agreement as and
when required hereunder, Lender may purchase such Interest Rate Cap Agreement
and the cost incurred by Lender in purchasing such Interest Rate Cap Agreement
shall be paid by Borrower to Lender with interest thereon at the Default Rate
from the date such cost was incurred by Lender until such cost is paid by
Borrower to Lender.

(f) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel (which may be in house
counsel) for the Counterparty (upon which Lender and its successors and assigns
may rely) which shall provide, in relevant part, that:

(1) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation and has the organizational
power and authority to execute and deliver, and to perform its obligations
under, the Interest Rate Cap Agreement;

(2) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent Organizational Documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

(3) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap

 

-45-



--------------------------------------------------------------------------------

Agreement, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been obtained and remain in full force and effect, all conditions thereof
have been duly complied with, and no other action by, and no notice to or filing
with any governmental authority or regulatory body is required for such
execution, delivery or performance; and

(4) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law); or

(5) be in form and scope reasonably acceptable to Lender and otherwise satisfy
then current market standards the holder of the Note customarily adheres with
respect to Interest Rate Cap Agreement opinions.

Section 2.5 Release of Property. Except as set forth in this Section 2.5, no
repayment, or prepayment of all or any portion of the Loan shall cause, give
rise to a right to require, or otherwise result in, the release of any Lien of
the Security Instrument on the Property.

2.5.1 Intentionally Deleted.

2.5.2 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan (including by way of prepayment pursuant to Section 2.3 hereof) and
all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Note and this Agreement, release the Lien of the
Security Instrument on the Property and the other Loan Documents if not thereto
for released and remit any remaining Reserve Funds to Borrower. Any release or
assignment delivered by Lender pursuant to this Section 2.5 shall be at
Borrower’s sole cost and expense.

 

-46-



--------------------------------------------------------------------------------

ARTICLE III

INTENTIONALLY OMITTED

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Borrower represents and warrants as of the
Closing Date that:

4.1.1 Organization. Borrower is duly organized and is validly existing and in
good standing in the jurisdiction in which it is organized, with requisite power
and authority to own the Property and to transact the businesses in which it is
now engaged. Borrower is duly qualified to do business and is in good standing
in each jurisdiction where it is required to be so qualified in connection with
the Property, businesses and operations. Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own the Property and to transact the businesses in which it is now
engaged. The organizational chart of Borrower attached hereto as Schedule IV is
true, correct and complete as of the Closing Date.

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any Lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement, or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over Borrower or the Property or
any of Borrower’s other assets, or any license or other approval required to
operate the Property, and any consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority required for
the execution, delivery and performance by Borrower of this Agreement or any
other Loan Documents have been obtained and is in full force and effect.

4.1.4 Litigation. Except as disclosed on Schedule VI attached hereto, there are
no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or

 

-47-



--------------------------------------------------------------------------------

other agency now pending or to Borrower’s knowledge, threatened against or
affecting Borrower or the Property, which actions, suits or proceedings, if
determined against Borrower or the Property, are reasonably likely to have a
Material Adverse Effect.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to have a Material Adverse
Effect. To Borrower’s knowledge, Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property is bound. To Borrower’s knowledge,
Borrower has no material financial obligation under any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which Borrower
is a party or by which Borrower or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the Property
and (b) obligations under the Loan Documents.

4.1.6 Solvency. Borrower (a) has not entered into the transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) has received reasonably equivalent
value in exchange for its obligations under the Loan Documents. Giving effect to
the Loan, the fair saleable value of Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of Cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition under the Bankruptcy Code or
similar state bankruptcy or insolvency law has been filed against Borrower or to
Borrower’s knowledge any constituent Person in the last seven (7) years, and
neither Borrower nor to Borrower’s knowledge, any constituent Person in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor to its knowledge any of its constituent Persons are contemplating
either the filing of a petition by it under the Bankruptcy Code or similar state
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

4.1.7 Full and Accurate Disclosure. To the best of Borrower’s knowledge, no
statement of fact made by Borrower in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
misleading. There is no fact presently known to Borrower which has not been
disclosed to Lender which has a Material Adverse Effect, or is reasonably likely
to have a Material Adverse Effect.

 

-48-



--------------------------------------------------------------------------------

4.1.8 No Plan Assets. As of the date hereof and during the term of the Loan,
Borrower is not and will not be a Plan, and none of the assets of Borrower
constitute or will constitute “Plan Assets” of one or more Plans. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans that are similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

4.1.9 Compliance. Except as expressly disclosed to Lender in writing, to the
best of Borrower’s knowledge, Borrower and the Property and the use thereof,
comply in all material respects with all applicable Legal Requirements,
including, without limitation, all Environmental Laws, building and zoning
ordinances and codes. Except as previously disclosed to Lender in writing, to
Borrower’s knowledge, Borrower is not in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority. To the best of
Borrower’s knowledge, there has not been committed by Borrower or, any other
Person in occupancy of or involved with the operation or use of the Property any
act or omission affording the federal government or any other Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

4.1.10 Financial Information. To the best of Borrower’s knowledge, all financial
data, including, without limitation, the statements of cash flow and income and
operating expense, that have been delivered to Lender by or on behalf of
Borrower in respect of Borrower and the Property (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of Borrower and the Property as of the date of such reports, and
(iii) have been prepared in accordance with GAAP (or such other accounting basis
reasonably acceptable to Lender) throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, to the best of Borrower’s
knowledge, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and are
reasonably likely to have a Material Adverse Effect on the Property or the
operation thereof as an office building, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no material adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

4.1.11 Condemnation. No Condemnation or other similar proceeding has been
commenced or, to the best of Borrower’s knowledge, is threatened in writing or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

4.1.12 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

-49-



--------------------------------------------------------------------------------

4.1.13 Utilities and Public Access. Except as disclosed in the Survey or the
Title Insurance Policy, to Borrower’s knowledge the Property has rights of
access to public ways and is served by public water, sewer, sanitary sewer and
storm drain facilities adequate to service the Property for its intended use. To
Borrower’s knowledge, except as disclosed in the Survey or in the Title
Insurance Policy, all public utilities necessary or convenient to the full use
and enjoyment of the Property are located either in the public right of way
abutting the Property (which are connected so as to serve the Property without
passing over other property) or in recorded easements serving the Property and
such easements are set forth in and insured by the Title Insurance Policy.
Except as disclosed in the Survey or in the Title Insurance Policy, to
Borrower’s knowledge, all roads necessary for the use of the Property for its
current purpose have been completed, are physically open and are dedicated to
public use and have been accepted by all Governmental Authorities.

4.1.14 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.15 Separate Lots. The Property is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property.

4.1.16 Assessments. To the best of Borrower’s knowledge and except as expressly
set forth in the Title Insurance Policy, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

4.1.17 Enforceability. The Loan Documents are not subject to any right of
rescission, set off, counterclaim or defense by Borrower, including the defense
of usury, and Borrower has not asserted any right of rescission, set off,
counterclaim or defense with respect thereto.

4.1.18 No Prior Assignment. To the best of Borrower’s knowledge and except as
will be released on the Closing Date, there are no prior assignments of the
landlord’s interest in the Leases or landlord’s interest in any portion of the
Rents due and payable or to become due and payable which are presently
outstanding.

4.1.19 Insurance. Borrower has obtained and has delivered to Lender certified
copies of all insurance policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. To Borrower’s knowledge, no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any such policy.

4.1.20 Use of Property. The Property is used primarily as an office building
with a parking garage and ancillary retail uses and other appurtenant and
related uses.

4.1.21 Certificate of Occupancy; Licenses. To the best of Borrower’s knowledge,
all certifications, permits, licenses and approvals, including without
limitation, certificates of completion and occupancy permits required for the
legal use, occupancy and operation of the Property by Borrower primarily as an
office building (collectively, the

 

-50-



--------------------------------------------------------------------------------

“Licenses”), have been obtained and are in full force and effect and are not
subject to revocation, suspension or forfeiture. Borrower shall keep and
maintain all Licenses necessary for the operation of the Property primarily as
an office building. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.

4.1.22 Flood Zone. Except as expressly set forth in the Survey, none of the
Improvements on the Property are located in an area as identified by the Federal
Emergency Management Agency as an area having special flood hazards and, if so
located, the flood insurance required pursuant to Section 6.1(a)(vii) is in full
force and effect.

4.1.23 Physical Condition. To the best of Borrower’s knowledge and except as
otherwise expressly disclosed in that certain Physical Conditions Report, the
other Third Party Reports or otherwise disclosed to Lender in writing, the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects; to
Borrower’s knowledge, there exists no structural or other material defects or
damages in the Property, whether latent or otherwise, and Borrower has not
received written notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. To Borrower’s knowledge, except
as disclosed in the Physical Conditions Report or otherwise disclosed to Lender
in writing, the Property is free from damage covered by fire or other casualty.
To Borrower’s knowledge, all liquid and solid waste disposal, septic and sewer
systems located on the Property are in a good and safe condition and repair and
in compliance with all Legal Requirements.

4.1.24 Boundaries. Except as shown on the Survey or in the Title Insurance
Policy, to Borrower’s knowledge, all of the Improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements.

4.1.25 Leases. To the best of Borrower’s knowledge, the Property is not subject
to any Leases other than the Leases described in Schedule I attached hereto and
made a part hereof. Borrower is the owner and lessor of landlord’s interest in
the Leases. To the best of Borrower’s knowledge, no Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases. To the best of Borrower’s knowledge and except
as otherwise disclosed to Lender on Schedule I attached hereto or in any tenant
estoppel certificate delivered to Lender, the current Leases are in full force
and effect and, there are no material defaults by Borrower or, any tenant under
any Lease, and, there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute material defaults under any Lease.
To the best of Borrower’s knowledge and except as otherwise disclosed to Lender
on Schedule I attached hereto or in any tenant estoppel certificate delivered to
Lender, no Rent has been paid more than one (1) month in advance of its due
date. To the best of Borrower’s knowledge and except as otherwise disclosed to
Lender on Schedule I

 

-51-



--------------------------------------------------------------------------------

attached hereto or in any tenant estoppel certificate delivered to Lender, there
are no offsets or defenses to the payment of any portion of the Rents. To the
best of Borrower’s knowledge and except as otherwise disclosed to Lender on
Schedule I attached hereto or in any tenant estoppel certificate delivered to
Lender, all work to be performed by Borrower as of the date of this Agreement
under each Lease has been performed as required and has been accepted by the
applicable tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by
Borrower to any tenant has already been received by such tenant. To the best of
Borrower’s knowledge and except as provided in the Loan Documents or as
otherwise disclosed to Lender on Schedule I attached hereto or in any tenant
estoppel certificate delivered to Lender, there has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect. To the best of Borrower’s knowledge and except
as otherwise disclosed to Lender on Schedule I attached hereto or in any tenant
estoppel certificate delivered to Lender, no tenant under any Lease has sublet
all or any portion of the premises demised thereby, no such tenant holds its
leased premises under sublease, nor does anyone except such tenant and its
employees occupy such leased premises. To the best of Borrower’s knowledge and
except as otherwise disclosed to Lender on Schedule I attached hereto or in any
estoppel certificate delivered to Lender, no tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part. To the
best of Borrower’s knowledge and except as otherwise disclosed to Lender on
Schedule I attached hereto or in any tenant estoppel certificate delivered to
Lender or in the Leases, no tenant under any Lease has any right or option for
additional space in the Improvements. To the best of Borrower’s knowledge, no
Hazardous Materials have been disposed, stored or treated by any tenant under
any Lease on or about the leased premises nor does Borrower have any knowledge
of any tenant’s intention to use its leased premises for any activity which,
directly or indirectly, involves the use, generation, treatment, storage,
disposal or transportation of any Hazardous Materials, except those that are
both (i) in compliance with current Environmental Laws and with permits issued
pursuant thereto (if such permits are required), and (ii) either (A) in amounts
not in excess of that necessary to operate, clean, repair and maintain the
Property or each tenant’s respective business at the Property as set forth in
their respective Leases, (B) held by a tenant for sale to the public in its
ordinary course of business, or (C) fully disclosed to and approved by Lender in
writing pursuant to the Environmental Report.

(b) Attached hereto as Schedule I is a rent roll of the Property which is true,
correct and complete in all material respects.

4.1.26 Survey. To the best of Borrower’s knowledge, the Survey delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting the Property or the title thereto.

4.1.27 Loan to Value. Based on the Appraisal delivered to Lender on the Closing
Date, the maximum principal amount of the Loan does not exceed one hundred
twenty-five percent (125%) of the fair market value of the Property.

4.1.28 Filing and Recording Taxes. All material transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the

 

-52-



--------------------------------------------------------------------------------

Property to Borrower (in connection with the merger transaction on or about the
date hereof) have been paid or will be paid at or prior to the filing or
recordation of the Security Instrument or any other Loan Document. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid or will be paid at or prior
to the filing or recordation of the Security Instrument or any other Loan
Document.

4.1.29 [Intentionally Omitted].

4.1.30 Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

4.1.31 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity and to the best of Borrower’s
knowledge, there are no illegal activities or activities relating to any
controlled substances at the Property.

4.1.32 No Change in Facts or Circumstances; Disclosure. To the best of
Borrower’s knowledge, all information submitted by Borrower to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted in connection with the Loan (other than the Environmental Report, the
Physical Conditions Report, the Appraisal and other reports prepared by third
parties (the “Third Party Reports”)) by or on behalf of Borrower or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are to the best of Borrower’s
knowledge accurate, complete and correct in all material respects. To the best
of Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise are reasonably likely to have a Material Adverse Effect. Borrower
acknowledges that it has received and reviewed copies of the Third Party Reports
delivered to Lender in connection with the closing of the Loan and has no
knowledge of any condition, fact, circumstance or event that would render any
Third Party Report inaccurate, incomplete or otherwise misleading in any
material respect.

4.1.33 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or State law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.34 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower is organized under the laws
of the State of Delaware and its organizational identification number is
4324142.

 

-53-



--------------------------------------------------------------------------------

4.1.35 Single Purpose Entity. Borrower represents and warrants that (i) Borrower
has, since its formation, not owned any property and has existed solely in
preparation for entering into the transaction; and (ii) Borrower has since its
formation complied with the provisions of this Section 4.1.35. Borrower
represents, warrants, covenants and agrees that until the Loan has been paid in
full (x) it shall, and that its Organizational Documents shall provide that it
shall, and (y) the general partner(s) of Borrower, if Borrower is a partnership
or the managing member(s) of Borrower, if Borrower is a limited liability
company with multiple economic members (in each case, if any, a “Principal”) has
and shall, and that the Organizational Documents of such general partner(s) or
managing member(s) shall provide that it shall:

(a) with respect to Borrower, not own any asset or property other than (i) the
Property, and (ii) incidental Personal Property necessary for the ownership and
operation of the Property, and with respect to Principal, not acquire or own any
material asset other than its interest in Borrower;

(b) with respect to Borrower, not engage in any business, directly or
indirectly, other than the ownership and management of the Property and with
respect to Principal, not engage in any business or activity other than the
ownership of its interest in Borrower and activities incidental thereto;

(c) notwithstanding anything to the contrary in this Agreement or in any other
documents governing the formation, management or operation of the Borrower, for
so long as the Obligations are outstanding, neither the Member nor the Borrower
shall amend, alter, change or repeal the “Special Purpose Provisions” as set
forth in, and as defined in, Borrower’s Operating Agreement without the consent
of Lender, nor amend, modify or otherwise change the Organizational Documents of
Borrower or Principal, as the case may be, without the prior consent of Lender
in any manner that (i) violates the single purpose covenants set forth in
Section 4.1.35 hereof, or (ii) amends, modifies or otherwise changes any
provision thereof that by its terms cannot be modified at any time when the Loan
is outstanding or by its terms cannot be modified without Lender’s consent, or,
after the Securitization of the Loan unless Borrower has received
(x) confirmation from each of the applicable Rating Agencies that such action
would not result in the disqualification, withdrawal or downgrade of any
Securities rating and (y) approval of such actions by Lender or its assigns;

(d) except for capital contributions or capital distributions permitted under
the terms and conditions of the LLC Agreement and properly reflected on the
books and records of Borrower, maintain relationships comparable to an
arm’s-length transaction with its Affiliates and enter into transactions with
its Affiliates only on a commercially reasonable basis and on terms similar to
those of an arm’s-length transaction with an unaffiliated thirty party;

(e) with respect to Borrower, not incur, create or assume any indebtedness,
secured (subordinate or pari passu) or unsecured, direct or indirect, absolute
or contingent (including guaranteeing any obligation), other than (i) the
indebtedness contemplated by the Loan Documents, (ii) unsecured trade payables
and operational debt not evidenced by a note and (iii) indebtedness incurred in
the financing of equipment and other personal property used on the Property;
provided that any indebtedness incurred pursuant to subclauses (ii) and
(iii) shall be

 

-54-



--------------------------------------------------------------------------------

(x) not more than sixty (60) days past due, (y) incurred in the ordinary course
of the business of operating the Property, and (z) does not exceed, in the
aggregate, four percent (4%) of the outstanding principal balance of the Note,
and with respect to Principal, not incur any debt secured or unsecured, direct
or contingent (including guaranteeing any obligations);

(f) not make any loans or advances to any Person nor acquire debt obligations or
securities of any Person;

(g) remain solvent and pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets, to the extent that cash
flow from the Property is sufficient for such purpose, provided that this clause
(g) shall not be construed to require Borrower’s member to make equity
contributions to Borrower;

(h) pay its own liabilities and expenses only out of its own funds and not the
funds of any other Person;

(i) comply with and observe in all material respects the laws of the state of
its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

(j) maintain all of its books, records and bank accounts separate from those of
any other Person;

(k) prepare separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person, and not have its assets
listed on the financial statement of any other Person; provided, however.
Borrower’s or Principal’s assets, as the case may be, may be included in a
consolidated financial statement with its Affiliates provided that
(i) appropriate notations shall be made on such consolidated financial statement
to indicate the separateness of Borrower or Principal, as the case may be, from
such Affiliates and to indicate that none of any such Affiliate’s assets and
credit are available to satisfy the debts and other obligations of Borrower or
Principal, as the case may be and (ii) such assets shall also be listed on
Borrower’s own separate balance sheet;

(l) file its own tax returns, if any, as may be required under Applicable Law,
to the extent not treated as a “disregarded entity”, and pay any taxes so
required to be paid under applicable law;

(m) maintain its books, records, resolutions and agreements as official records;

(n) be, and at all times hold itself out to the public and all other Persons as
a legal entity separate and distinct from any other entity (including any
Affiliate or any constituent party of Borrower or Principal, as the case may
be);

(o) conduct its business in its own name (or trade name) and correct any known
misunderstanding regarding its separate identity and not identify itself as a
department or division of any other Person;

(p) not identify itself or any of its Affiliates as a division or part of the
other;

 

-55-



--------------------------------------------------------------------------------

(q) use separate stationery, invoices and checks bearing its own name;

(r) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations, to the extent that cash flow from the Property is
sufficient for such purpose, provided that this clause (r) shall not be
construed to require Borrower’s member to make equity contributions to Borrower;

(s) not commingle its funds and other assets with assets of any Affiliate or
constituent party or any other Person and hold all of its assets in its own
name;

(t) maintain its assets in such a manner that it will not be materially costly
or difficult to segregate, ascertain or identify its individual asset or assets,
as the case may be, from those of any other Person;

(u) except for the pledge of assets to Lender in connection with the Loan,
(i) not pledge its assets for the benefit of any other Person, (ii) not
guarantee or become obligated for the debts of any other Person, and (iii) not
hold itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person;

(v) not permit any constituent party independent access to its bank accounts;

(w) maintain a sufficient number of employees, if any, in light of its
contemplated business operations and pay the salaries of such employees, if any,
only from its own funds;

(x) not form, acquire or hold an interest in any subsidiary or own any equity
interest in any other entity;

(y) allocate fairly and reasonably any overhead expenses that are shared with
any Affiliate, including paying for office space and services that are performed
by any employee of any Affiliate on behalf of Borrower or Principal, as the case
maybe;

(z) to the fullest extent permitted by law, not seek or effect or engage in or
cause any constituent party to seek or effect or engage in the liquidation,
dissolution, winding up, consolidation or merger, in whole or in part, or the
sale of substantially all of the assets of Borrower or Principal;

(aa) with respect to Principal or, if Borrower is a single member limited
liability company that complies with the requirements of Section 4.1.35(hh)
below, Borrower, at all times while the Loan is outstanding, have at least two
(2) Independent Managers;

(bb) not fund the operations of any of its Affiliates or pay their expenses;

(cc) keep careful records of all transactions by and between Borrower or
Principal, as the case may be, and its Affiliates and all such transactions
shall be completely and accurately documented and payables shall be accurately
and timely recorded;

 

-56-



--------------------------------------------------------------------------------

(dd) notwithstanding any other provision of this Agreement or any provision of
law that so empowers Borrower, the Member or any other Person, obtain, from and
after the date hereof, the prior unanimous written consent of all other general
partners/managing members/directors (including all Independent Managers) to
(i) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding involving Borrower or Principal, as the case
may be; institute any proceedings under any applicable insolvency law or
otherwise seek any relief for Borrower or Principal, as the case may be, under
any laws relating to the relief from debts or protection of debtors generally;
(ii) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for Borrower or
Principal, as the case may be, or a substantial portion of its properties;
(iii) make any assignment for the benefit of Borrower’s or Principal’s
creditors, as the case may be; or (iv) take any action in furtherance of the
foregoing, provided, however, that no such consent shall be granted unless there
are at least two (2) Independent Managers then serving in such capacity (it
being understood and agreed that, except in connection with the foregoing
actions listed in this clause (dd), the approval/consent of the Independent
Manager shall not be required in connection with any other actions taken by
Borrower);

(ee) if Borrower or Principal is a corporation, fail to consider the interests
of its creditors in connection with all corporate actions to the extent
permitted by Applicable Law;

(ff) violate or cause to be violated the assumptions made with respect to
Borrower and Principal in the Insolvency Opinion;

(gg) permit its board of directors or managers to take any action which, under
the terms of any certificate of incorporation, by-laws, voting trust agreement
with respect to any common stock or other applicable Organizational Documents,
requires the unanimous vote of one hundred percent (100%) of the members of the
board without the vote of both Independent Managers; and

(hh) upon the occurrence of any event that causes the Member to cease to be a
member of the Borrower (other than (i) upon an assignment by the Member of all
of its limited liability Borrower interest in the Borrower and the admission of
the transferee pursuant to the terms of the Loan Documents and the limited
liability company agreement of the Borrower (the “LLC Agreement”), or (ii) the
resignation of the Member and the admission of an additional member of the
Borrower pursuant to the terms of the Loan Documents and the LLC Agreement) (a
“Member Cessation Event”), each person acting as an Independent Manager pursuant
to the terms of the LLC Agreement shall, without any action of any Person and
simultaneously with the Member Cessation Event, automatically be admitted to the
Borrower as a “Special Member” of Borrower (“Special Member”) and shall continue
Borrower without dissolution. If, however, at the time of a Member Cessation
Event, Independent Manager 1 (as defined in the LLC Agreement) has died or is
otherwise no longer able to step into the role of Special Member, then in such
event, Independent Manager 2 (as defined in the LLC Agreement) shall,
concurrently with the Member Cessation Event, and without any action of any
Person and simultaneously with the Member Cessation Event, automatically be
admitted to the Borrower as Special Member and shall continue the Borrower
without dissolution. It is the intent of these provisions that the Borrower
never have more than one Special Member at any particular point in time. No
Special Member may resign from the Borrower or transfer its rights as Special
Member unless a

 

-57-



--------------------------------------------------------------------------------

successor Special Member has been admitted to the Borrower as Special Member by
executing a counterpart to this Agreement. The Special Member shall
automatically cease to be a member of the Borrower upon the admission to the
Borrower of a substitute Member. The Special Member shall be a member of the
Borrower that has no interest in the profits, losses and capital of the Borrower
and has no right to receive any distributions of Borrower assets. Pursuant to
Section 18-301 of the Delaware Limited Liability Company Act (the “Act”), a
Special Member shall not be required to make any capital contributions to the
Borrower and shall not receive a limited liability Borrower interest in the
Borrower. A Special Member, in its capacity as Special Member, may not bind the
Borrower. Except as required by any mandatory provision of the Act, a Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, the
Borrower, including, without limitation, the merger, consolidation or conversion
of the Borrower. In order to implement the admission to the Borrower of the
Special Member, each of Independent Manager 1 and Independent Manager 2 shall
execute a counterpart to this Agreement. Prior to its admission to the Borrower
as Special Member, each person acting as Independent Manager shall not be a
member of the Borrower.

Notwithstanding anything to the contrary contained in this Section 4.1.35, no
provisions contained in this Section 4.1.35 shall be deemed to create an
obligation on the part of Borrower, any member in Borrower, or any member,
officer, director, employee or Affiliate of any of the forgoing to make loans,
equity infusions or capital contributions to Borrower.

4.1.36 Business Purposes. The Loan is solely for the business purpose of
Borrower, and is not for personal, family, household, or agricultural purposes.

4.1.37 Taxes. To the extent required, Borrower has filed all federal, State,
county, municipal, and city income and other material tax returns required to
have been filed by it and has paid all material amounts of taxes and related
liabilities which have become due pursuant to such returns or pursuant to any
assessments received by it. Borrower knows of no basis for any additional
assessment in respect of any such taxes and related liabilities for prior years.

4.1.38 Forfeiture. Neither Borrower nor, to the best of Borrower’s knowledge,
any other Person in occupancy of or involved with the operation or use of the
Property has committed any act or omission affording the federal government or
any State or local government the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under the Note, this Agreement or the other Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.

4.1.39 Environmental Representations and Warranties. Borrower represents and
warrants, to the best of its knowledge, except as disclosed in the written
report resulting from the environmental site assessments of the Property
delivered to Lender prior to the Closing Date (the “Environmental Report”) that:
(a) there are no Hazardous Materials or underground storage tanks in, on, or
under the Property, except those that are both (i) in compliance with current
Environmental Laws and with permits issued pursuant thereto (if such permits are
required), and (ii) either (A) in amounts not in excess of that necessary to
operate, clean, repair and maintain

 

-58-



--------------------------------------------------------------------------------

the Property or each tenant’s respective business at the Property as set forth
in their respective Leases, or (B) held by a tenant for sale to the public in
its ordinary course of business, (b) there are no past, present or threatened
Releases of Hazardous Materials in violation of any Environmental Law and which
would require remediation by a Governmental Authority in, on, under or from the
Property; (c) there is no threat of any Release of Hazardous Materials migrating
to the Property in violation of any Environmental Law; (d) there is no past or
present material non-compliance with current Environmental Laws, or with permits
issued pursuant thereto, which has not been corrected, in connection with the
Property; (e) Borrower does not know of, and has not received, any written or
oral notice or other communication from any Person (including but not limited to
a Governmental Authority) relating to Hazardous Materials in, on, under or from
the Property; and (f) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property known to Borrower or contained in Borrower’s files
and records, including but not limited to any reports relating to Hazardous
Materials in, on, under or migrating to or from the Property and/or to the
environmental condition of the Property.

4.1.40 Taxpayer Identification Number. Borrower’s United States taxpayer
identification number is 20-8720730.

4.1.41 OFAC. Borrower represents and warrants that neither Borrower, Guarantor,
or any of their respective Affiliates is, to the best of its knowledge and after
review of the Annex to the Executive Order and any amendments or additions
thereto, a Prohibited Person, and Borrower, Guarantor, and their respective
Affiliates are in full compliance with all applicable orders, rules, regulations
and recommendations of The Office of Foreign Assets Control of the U.S.
Department of the Treasury.

4.1.42 Standard Form of Lease. Attached hereto as Schedule IX is the standard
form of Lease for the Property approved by Lender.

4.1.43 Accounts. (a) The Lockbox Agreement and the Cash Management Agreement
create valid and continuing security interests (as defined in the UCC) in the
Lockbox Account and the Accounts, respectively, in favor of Lender, which
security interests are prior to all other Liens and are enforceable as such
against creditors of and purchasers from Borrower;

(b) Borrower and Lender agree that the Lockbox Account into which funds are
deposited is and shall be maintained (i) as a “deposit account” (as such term is
defined in Section 9-102(a)(29) of the UCC), (ii) in such a manner that Lender
shall have control (within the meaning of Section 9-104(a)(2) of the UCC) over
such Account and (iii) such that neither Borrower nor Manager shall have any
right of withdrawal from the Lockbox Account and no Account Collateral shall be
released to Borrower or Manager from the Lockbox Account except in accordance
with this Agreement. Without limiting Borrower’s obligations under the
immediately preceding sentence, Borrower shall only establish and maintain the
Lockbox Account with a financial institution that has executed an agreement
substantially in the form of the Lockbox Account Agreement, or in such other
form reasonably acceptable to Lender.

(c) Borrower and Lender agree that each Account other than the Lockbox Account
described in Section 4.1.43(b) above is and shall be maintained (i) as a
“securities

 

-59-



--------------------------------------------------------------------------------

account” (as such term is defined in Section 8-501(a) of the UCC), (ii) in such
a manner that Lender shall have control (within the meaning of
Section 8-106(d)(2) of the UCC) over each such Account, (iii) such that neither
Borrower nor Manager shall have any right of withdrawal from such Accounts and,
except as provided herein, no Account Collateral shall be released to Borrower
from such Accounts, (iv) in such a manner that the Agent Bank shall agree to
treat all property credited to each such Account as “financial assets” and
(v) such that all securities or other property underlying any financial assets
credited to such Accounts shall be registered in the name of Agent Bank,
indorsed to Agent Bank or in blank or credited to another securities account
maintained in the name of Agent Bank and in no case will any financial asset
credited to any such Accounts be registered in the name of Borrower, payable to
the order of Borrower or specially indorsed to Borrower except to the extent the
foregoing have been specially indorsed to Agent Bank or in blank.

(d) Borrower owns and has good and marketable title to the Lockbox Account and
each other Account free and clear of any Lien or claim of any Person other than
Lender and the right of Lockbox Bank and Agent Bank to be paid ordinary fees and
expenses, which may be satisfied by setoff against the Lockbox Account and/or
the other Accounts in accordance with each separate agreement with each bank,
respectively;

(e) Other than the security interest granted to Lender pursuant to the Lockbox
Agreement and the Cash Management Agreement, Borrower has not pledged, assigned,
or sold, granted a security interest in, or otherwise conveyed the Lockbox
Account or any other Account; and

(f) None of the Lockbox Account nor any other Accounts is in the name of any
Person other than Borrower or Lender. Borrower has not consented to the bank
maintaining the Lockbox Account or the other Accounts to comply with
instructions of any Person other than Lender.

4.1.44 Embargoed Person. As of the date hereof and at all times throughout the
term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, to the best of Borrower’s knowledge and after
due inquiry and investigation, (a) none of the funds or other assets of
Borrower, Principal and Guarantor constitute property of, or are beneficially
owned, directly or indirectly, by any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan made by Lender is in violation of
law (“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower, Principal or Guarantor, as applicable, with the result
that the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower, Principal or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law.

 

-60-



--------------------------------------------------------------------------------

4.1.45 Pre-Existing Liabilities. Borrower hereby represents with respect to
Borrower that it:

(a) is and always has been duly formed, validly existing, and in good standing
in the state of its incorporation and in all other jurisdictions where it is
qualified to do business;

(b) has no judgments or liens of any nature against it except for tax liens not
yet due;

(c) is in compliance with all laws, regulations, and orders applicable to it
and, except as otherwise disclosed in this Agreement, has received all permits
necessary for it to operate;

(d) is not involved in any dispute with any taxing authority;

(e) has paid all taxes which it owes;

(f) has never owned any real property other than the Property and personal
property necessary or incidental to its ownership or operation of the Property
and has never engaged in any business other than the ownership and operation of
the Property;

(g) is not now, nor has ever been, party to any lawsuit, arbitration, summons,
or legal proceeding that is still pending or that resulted in a judgment against
it that has not been paid in full;

(h) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition;

(i) has obtained a current Phase I environmental site assessment (ESA) for the
Property prepared consistent with ASTM Practice E 1527 and the ESA has not
identified any recognized environmental conditions that require further
investigation or remediation; and

(j) has no material contingent or actual obligations not related to the
Property;

Section 4.2 Survival of Representations. Borrower agrees that, except, to the
extent otherwise provided, all of the representations and warranties of Borrower
set forth in Section 4.1 and elsewhere in this Agreement and in the other Loan
Documents shall survive for so long as any amount remains owing to Lender under
this Agreement or any of the other Loan Documents by Borrower. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

-61-



--------------------------------------------------------------------------------

ARTICLE V

BORROWER COVENANTS

Section 5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1 Existence; Compliance with Legal Requirements. (a) Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises, and comply,
in all material respects, with all Legal Requirements applicable to it and the
Property. There shall never be committed by Borrower, nor shall Borrower permit,
through the exercise of commercially reasonable efforts, any other Person in
occupancy of or involved with the operation or use of the Property, any act or
omission affording the federal government or any State or local government the
right of forfeiture against the Property or any part thereof or any monies paid
in performance of Borrower’s obligations under any of the Loan Documents.
Borrower hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture. Borrower shall at all
times maintain, preserve and protect all franchises and trade names and preserve
all the remainder of its property used or useful in the conduct of its business
and shall keep the Property in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in this Agreement. Borrower shall keep the Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement. Borrower shall operate the portions of the Property that are the
subject of any O&M Program in accordance with the terms and provisions thereof
in all material respects.

(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement, provided that: (i) intentionally
deleted; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all Applicable Laws; (iii) neither the Property nor
any part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof comply with any such Legal Requirement determined to be
valid or applicable or cure any violation of any Legal Requirement; (v) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower or the Property; and (vi) Borrower shall furnish such security
as may be required in the proceeding, or as may be reasonably requested by
Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security or part thereof, as necessary to cause compliance with such Legal
Requirement at any time when, in the judgment of Lender, the validity,
applicability or violation of such Legal

 

-62-



--------------------------------------------------------------------------------

Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

5.1.2 Taxes and Other Charges. Subject to the terms and provisions of this
Section 5.1.2 and to the extent required by Applicable Law, Borrower shall pay
all Taxes and Other Charges now or hereafter levied or assessed or imposed
against the Property or any part thereof as the same become due and payable.
Borrower shall furnish to Lender receipts, or other evidence for the payment of
the Taxes and the Other Charges prior to the date the same shall become
delinquent (provided, however, that Borrower is not required to furnish such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 7.2 hereof). Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Property, other than the Lien of the
Security Instrument or the Permitted Encumbrances, and shall promptly pay for
all utility services provided to the Property. After prior written notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) intentionally deleted; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all Applicable Laws; (iii) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may apply such
security or part thereof held by Lender at any time when, in the judgment of
Lender, the validity or applicability of such Taxes or Other Charges is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Security Instrument being primed by any related
Lien.

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower of
which Borrower has received written notice of and which is reasonably likely to
have a Material Adverse Effect.

5.1.4 Access to the Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice, subject to the rights of tenants under
their respective Leases.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of the occurrence
of any event that is reasonably likely to have a Material Adverse Effect, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge, or of the occurrence of any default by Borrower under any reciprocal
easement agreement affecting the Property of which Borrower has knowledge.

 

-63-



--------------------------------------------------------------------------------

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way materially and adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

5.1.7 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any reasonable out-of-pocket expenses actually incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Award or Insurance Proceeds.

5.1.8 Further Assurances. Borrower shall, at Borrower’s sole but reasonable cost
and expense:

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or reasonably requested by Lender in
connection therewith; provided, however, that any such further assurances do not
increase Borrower’s liabilities and obligations, or decrease any of Borrower’s
rights, hereunder or under any of the other Loan Documents;

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require including, without limitation, the authorization
of Lender to file and/or the filing by Borrower of UCC financing statements,
provided, however, that any such further assurances do not increase Borrower’s
liabilities and obligations, or decrease any of Borrower’s rights, hereunder or
under any of the other Loan Documents. Without limitation to the foregoing,
Borrower hereby authorizes Lender to execute or file in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, and
to file in the appropriate filing or recording offices, one or more financing
statements or other instruments, to evidence more effectively the security
interest of Lender in the Property. Borrower grants to Lender an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Lender pursuant to this
Section 5.1.8(b); and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time, provided, however, that any such further
assurances do not increase Borrower’s liabilities and obligations, or decrease
any of Borrower’s rights, hereunder or under any of the other Loan Documents.

 

-64-



--------------------------------------------------------------------------------

5.1.9 Mortgage and Intangible Taxes. Borrower shall pay all State, county and
municipal recording, mortgage, intangible, and all other taxes imposed upon the
execution, recordation or filing of the Security Instrument and/or upon the
execution and delivery of the Note.

5.1.10 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation on an
individual basis of the Property. Lender shall have the right from time to time
at all times during normal business hours upon reasonable notice to Borrower to
examine such books, records and accounts at the office of Borrower or any other
Person maintaining such books, records and accounts and to make such copies or
extracts thereof as Lender shall desire. Following the occurrence and during the
continuance of an Event of Default, Borrower shall pay any reasonable out of
pocket costs and expenses actually incurred by Lender to examine Borrower’s
accounting records with respect to the Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.

(b) Borrower will furnish to Lender quarterly and annually, within sixty
(60) days following the end of each of the first, second and third fiscal
quarters and one hundred twenty (120) days following the end of each Fiscal Year
(as applicable), a complete copy of Borrower’s quarterly or annual (as
applicable) financial statements audited (only with respect to such annual
financial statements) by an Approved Accountant in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender) covering the Property
for such quarter or Fiscal Year (as applicable) and containing statements of
profit and loss for Borrower and the Property and a balance sheet for Borrower.
Such statements shall set forth the financial condition and the results of
operations for the Property for such quarter or Fiscal Year (as applicable), and
shall include, but not be limited to, amounts representing annual Net Cash Flow,
Net Operating Income, Gross Income from Operations and Operating Expenses.
Borrower’s annual financial statements shall be accompanied by (i) a comparison
of the budgeted income and expenses and the actual income and expenses for the
prior Fiscal Year, (ii) an Officer’s Certificate in the form attached hereto as
Schedule V-A stating that to the best of Borrower’s or Principal’s knowledge
(x) each such annual financial statement presents fairly the financial condition
and the results of operations of Borrower and the Property being reported upon
and has been prepared in accordance with GAAP (or such other accounting basis as
is reasonably acceptable to Lender), and (y) as of the date thereof whether
there exists an Event of Default under the Loan Documents executed and delivered
by, or applicable to, Borrower, and if such Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same, (iii) with respect to annual financial statements, an
unqualified opinion of an Approved Accountant, (iv) a current rent roll for the
Property, (v) a breakdown showing the year in which each Lease then in effect
expires and the percentage of total floor area of the Improvements and the
percentage of base rent with respect to which Leases shall expire in each such
year, each such percentage to be expressed on both a per year and cumulative
basis, (vi) a schedule audited by such Approved Accountant reconciling Net
Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which shall
itemize all adjustments made to Net Operating Income to arrive at Net Cash Flow
deemed material by such Approved Accountant, and (vii) any written notice
received from a tenant under a Major Lease alleging a default by

 

-65-



--------------------------------------------------------------------------------

landlord. Together with Borrower’s quarterly financial statements, Borrower
shall furnish to Lender an Officer’s Certificate certifying, to Borrower’s
knowledge, as of the date thereof whether there exists an Event of Default under
the Loan Documents executed and delivered by, or applicable to, Borrower, and if
such Event of Default exists, the nature thereof, the period of time it has
existed and the action then being taken to remedy the same.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate in the form attached hereto as Schedule
V-B stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of Borrower and
the Property (subject to normal year-end adjustments): (i) a rent roll for the
subject month; and (ii) a Net Cash Flow Schedule.

(d) Intentionally Omitted.

(e) For each calendar year during the term of the Loan, Borrower shall submit to
Lender an Annual Budget not later than ten (10) Business Days prior to the
commencement of such calendar year for informational purposes only.

(f) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered in any one (but not all) of the following
formats: (i) in paper form, (ii) on a diskette, or (iii) if requested by Lender
and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using a Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files).

(g) Borrower agrees that Lender may forward to each purchaser, transferee,
assignee, servicer, participant or investor in all or any portion of the Loan or
any Securities (collectively, the “Investor”) or any Rating Agency rating such
participations and/or Securities and each prospective Investor, and any
organization maintaining databases on the underwriting and performance of
commercial mortgage loans, all documents and information which Lender now has or
may hereafter acquire relating to the Debt and to Borrower, any Guarantor, and
the Property, whether furnished by Borrower, any Guarantor, or otherwise, as
Lender determines necessary or desirable. Borrower irrevocably waives any and
all rights it may have under any Applicable Laws to prohibit such disclosure,
including but not limited to any right of privacy.

(h) If requested by Lender, Borrower shall provide Lender, promptly upon request
or within the time periods set forth in this subsection (h), with the following
financial statements if, at the time a Disclosure Document is being prepared for
a Securitization, it is expected that the principal amount of the Loan together
with any Affiliated Loans at the time of Securitization may, or if the principal
amount of the Loan together with any Affiliated Loans at any time during which
the Loan and any Affiliated Loans are included in a Securitization does, equal
or exceed 20% of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization:

(i) A balance sheet with respect to the Property for the two most recent Fiscal
Years, meeting the requirements of Section 210.3 01 of Regulation S-X of the
Securities

 

-66-



--------------------------------------------------------------------------------

Act and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years, meeting the requirements of
Section 210.3 02 of Regulation S-X, and, to the extent that such balance sheet
is more than 135 days old as of the date of the document in which such financial
statements are included, interim financial statements of the Property meeting
the requirements of Section 210.3 01 and 210.3 02 of Regulation S-X (all of such
financial statements, collectively, the “Standard Statements”); provided,
however, that with respect to a Property (other than properties that are hotels,
nursing homes, or other properties that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements) that has
been acquired by Borrower from an unaffiliated third party (such Property,
“Acquired Property”), as to which the other conditions set forth in
Section 210.3 14 of Regulation S-X for provision of financial statements in
accordance with such Section have been met, in lieu of the Standard Statements
otherwise required by this section, Borrower shall instead provide the financial
statements required by such Section 210.3 14 of Regulation S-X (“Acquired
Property Statements”).

(ii) Not later than 30 days after the end of each fiscal quarter following the
date hereof, a balance sheet of the Property as of the end of such fiscal
quarter, meeting the requirements of Section 210.3 01 of Regulation S-X, and
statements of income and statements of cash flows of the Property for the period
commencing following the last day of the most recent Fiscal Year and ending on
the date of such balance sheet and for the corresponding period of the most
recent Fiscal Year, meeting the requirements of Section 210.3 02 of Regulation
S-X (provided, that if for such corresponding period of the most recent Fiscal
Year Acquired Property Statements were permitted to be provided hereunder
pursuant to subsection (i) above, Borrower shall instead provide Acquired
Property Statements for such corresponding period).

(iii) Not later than 75 days after the end of each Fiscal Year following the
date hereof, a balance sheet of the Property as of the end of such Fiscal Year,
meeting the requirements of Section 210.3 01 of Regulation S-X, and statements
of income and statements of cash flows of the Property for such Fiscal Year,
meeting the requirements of Section 210.3 02 of Regulation S-X.

(iv) Within ten business days after notice from Lender in connection with the
Securitization of this Loan, such additional financial statements, such that, as
of the date (each an “Offering Document Date”) of each Disclosure Document,
Borrower shall have provided Lender with all financial statements as described
in subsection (g)(i) above; provided that the Fiscal Year and interim periods
for which such financial statements shall be provided shall be determined as of
such Offering Document Date.

(i) If requested by Lender, Borrower shall provide Lender, promptly upon request
(but in no event later than the time periods set forth in Section 5.1.10(g)
hereof), with summaries of the financial statements referred to in
Section 5.1.10(g) hereof if, at the time a Disclosure Document is being prepared
for a Securitization, it is expected that the principal amount of the Loan and
any Affiliated Loans at the time of Securitization may, or if the principal
amount of the Loan and any Affiliated Loans at any time during which the Loan
and any Affiliated Loans are included in a Securitization does, equal or exceed
10% (but is less than

 

-67-



--------------------------------------------------------------------------------

20%) of the aggregate principal amount of all mortgage loans included or
expected to be included, as applicable, in a Securitization. Such summaries
shall meet the requirements for “summarized financial information,” as defined
in Section 210.1 02(bb) of Regulation S-X, or such other requirements as may be
determined to be necessary or appropriate by Lender.

(j) All financial statements provided by Borrower hereunder pursuant to Sections
5.1.10(g) and (h) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-K, Regulation S-X, as applicable,
Regulation AB and other applicable legal requirements. All financial statements
referred to in Subsections 5.1.10(g)(i) and 5.1.10(g)(iii) above shall be
audited by an Approved Accountant in accordance with Regulation S-K, Regulation
S-X, as applicable, Regulation AB and all other applicable legal requirements,
shall be accompanied by the manually executed report of the Approved Accountant
thereon, which report shall meet the requirements of Regulation S-K, Regulation
S-X, as applicable, Regulation AB and all other applicable legal requirements,
and shall be further accompanied by a manually executed written consent of the
Approved Accountant, in form and substance acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such Approved Accountant and
the reference to such Approved Accountant as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial statements (audited or unaudited) provided by Borrower under this
Section 5.1.10 shall be certified by the chief financial officer or
administrative member of Borrower, which certification shall state that such
financial statements meet the requirements set forth in the first sentence of
this Section 5.1.10(i).

(k) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-K, Regulation S-X, as applicable, Regulation AB or any
amendment, modification or replacement thereto or other legal requirements in
connection with any Disclosure Document or any Exchange Act filing in connection
with or relating to a Securitization or as shall otherwise be reasonably
requested by Lender.

(1) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-K,
Regulation S-X, as applicable, Regulation AB or other legal requirements are
other than as provided herein, then notwithstanding the provisions of
Section 5.1.10(g), (h) and (i) hereof, Lender may request, and Borrower shall
promptly provide, such combination of Acquired Property Statement and/or
Standard Statements or such other financial statements as Lender determines to
be necessary or appropriate for such compliance.

(m) The term “Affiliated Loans” shall mean a loan made by Lender to a parent,
subsidiary or such other entity affiliated with Borrower or any Guarantor.

(n) If requested by Lender and to the extent not otherwise included in
information provided to Lender pursuant to the other subsections of this
Section 5.1.10, Borrower shall provide Lender, promptly upon request, a list of
tenants (including all affiliates of such tenants) that in the aggregate
(i) occupy 10% or more (but less than 20%) of the total floor

 

-68-



--------------------------------------------------------------------------------

area of the improvements or represent 10% or more (but less than 20%) of the
aggregate base rent, and (ii) occupy 20% or more of the total floor area of the
improvements or represent 20% or more of the aggregate base rent.

5.1.11 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will remain in good standing under the laws of each jurisdiction to the
extent required for the ownership, maintenance, management and operation of the
Property.

5.1.12 Costs of Enforcement. In the event (a) that the Security Instrument
encumbering the Property is foreclosed in whole or in part or that the Security
Instrument is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
the Security Instrument encumbering the Property in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including reasonable
attorneys’ fees and costs, incurred by Lender or Borrower in connection
therewith and in connection with any appellate proceeding or post judgment
action involved therein, together with all required service or use taxes.

5.1.13 Estoppel Statement. (a) After written request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth to Borrower’s knowledge (i) the amount of the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Applicable Interest Rate of the Note, (iv) the date installments
of interest and/or principal were last paid, (v) any offsets or defenses to the
payment of the Debt, and (vi) that the Note, this Agreement, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
(subject to bankruptcy, insolvency, moratorium and other similar laws affecting
the rights of creditors generally and subject to limitations on the availability
of equitable remedies) and have not been modified or if modified, giving
particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
promptly following Lender’s written request, tenant estoppel certificates from
the applicable commercial tenant leasing space at the Property in the same form
previously accepted by Lender or in form and substance reasonably satisfactory
to Lender (but in each case, subject to the requirements set forth in the
applicable Leases), provided that after the Closing Date and provided an Event
of Default does not exist, Lender shall have the right to request such estoppels
from a particular tenant not more than once in any calendar year (or twice if a
Securitization occurs during such calendar year).

5.1.14 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.15 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document

 

-69-



--------------------------------------------------------------------------------

executed and delivered by, or applicable to, Borrower, and shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower without the prior written consent of Lender.

5.1.16 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower and
Principal as of the date of the closing of such Securitization.

5.1.17 Leasing Matters. (a) With respect to the Property, Borrower may enter
into a proposed Lease (including the renewal or extension of an existing Lease
(a “Renewal Lease”)) without the prior written consent of Lender, provided such
proposed Lease or Renewal Lease (i) provides for rental rates and terms
comparable to existing local market rates and terms (taking into account the
type and quality of the tenant) as of the date such Lease is executed by
Borrower (unless, in the case of a Renewal Lease, the rent payable during such
renewal, or a formula or other method to compute such rent, is provided for in
the original Lease), (ii) is an arms-length transaction with a bona fide,
independent third party tenant, (iii) does not, in Borrower’s commercially
reasonable judgment, have a Material Adverse Effect, (iv) is subject and
subordinate to the Security Instrument and the lessee thereunder agrees to
attorn to Lender, (v) is written on the standard form of lease approved by
Lender (other than a Renewal Lease, which shall be in the form of the existing
lease being renewed or extended and may include commercially reasonable
modifications that do not alter in any material adverse respect the provisions
relating to subordination and attornment or other form reasonably acceptable to
Lender, or, with respect to any proposed Lease, factual information with respect
to the tenant and other commercially reasonable modifications as reasonably
determined by Borrower, provided that in no event shall such modifications alter
in any material adverse respect the standard lease provisions relating to
subordination and attornment), and (vi) is not a Major Lease. All proposed
Leases which do not satisfy the requirements set forth in this Section 5.1.17(a)
shall be subject to the prior approval of Lender, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, however, that any
“month-to-month” license or similar agreement that is terminable on written
notice of thirty (30) days or less shall not be considered a Lease for purposes
of this Section 5.1.17 and shall not be subject to the prior approval of Lender
so long as such license or similar agreement does not constitute a Major Lease.
At Lender’s request, Borrower shall promptly deliver to Lender copies of all
Leases which are entered into pursuant to this Subsection together with
Borrower’s certification that it has satisfied all of the conditions of this
Section 5.1.17.

(b) Borrower (i) shall observe and perform all the material obligations imposed
upon the lessor under the Leases and shall not do or permit to be done anything
to impair the value of any of the Leases as security for the Debt; (ii) shall
promptly send copies to Lender of all notices of default or other material
matters which Borrower shall send or receive with respect to the Leases;
(iii) shall enforce all of the material terms, covenants and conditions
contained in the Leases upon the part of the tenant thereunder to be observed or
performed (except for termination of a Major Lease which shall require Lender’s
prior written approval,

 

-70-



--------------------------------------------------------------------------------

which approval shall not be unreasonably withheld, conditioned or delayed);
(iv) shall not collect any of the Rents more than one (1) month in advance
(except Security Deposits shall not be deemed Rents collected in advance);
(v) shall, immediately upon receipt, deposit all Lease Termination Payments into
the Rollover/Replacement Reserve Account; (vi) shall not execute any other
assignment of the lessor’s interest in any of the Leases or the Rents; and
(vii) shall not (except as permitted in clause (c) below) consent to any
assignment of any Leases or any subletting of the lesser of (x) the entire
premises covered by a Major Lease or (y) one (1) full floor, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed).

(c) Borrower may, without the consent of Lender, amend, modify or waive the
provisions of any Lease or terminate, reduce rents under, accept a surrender of
space under, or shorten the term of, any Lease (including any guaranty, letter
of credit or other credit support with respect thereto) or consent to any
assignment or subletting thereof, provided that such Lease is not a Major Lease
(or, with respect to the subletting of the premises covered by a Major Lease,
such subletting is not of the entire premises covered by such Major Lease) and
that such action (taking into account, in the case of a termination, reduction
in rent, surrender of space or shortening of term, the planned alternative use
of the affected space) does not in Borrower’s commercially reasonable judgment
have a Material Adverse Effect, and provided that such Lease, as amended,
modified or waived, or assigned or sublet, is otherwise in compliance with the
requirements of this Agreement and any lease subordination agreement binding
upon Lender with respect to such Lease. A termination of a Lease (other than a
Major Lease) with a tenant who is in default beyond applicable notice and grace
periods shall not be considered an action which has a Material Adverse Effect.
Any amendment, modification, waiver, termination, rent reduction, space
surrender or term shortening or assignment or subletting which does not satisfy
the requirements set forth in this Subsection shall be subject to the prior
written approval of Lender and its counsel, at Borrower’s reasonable expense,
which approval shall not be unreasonably withheld, conditioned or delayed. At
Lender’s request, Borrower shall promptly deliver to Lender copies of all
Leases, amendments, modifications and waivers which are entered into pursuant to
this Section 5.1.17(c).

(d) Notwithstanding anything contained herein to the contrary, with respect to
the Property, Borrower shall not, without the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed, enter
into, renew, extend, amend, modify, waive any provisions of, terminate, reduce
rents under, accept a surrender of space under, or shorten the term of, any
Major Lease or any instrument guaranteeing or providing credit support for any
Major Lease, provided that no consent shall be required in connection with the
exercise of a renewal or extension option of a Major Lease which is in all
material respects on the same terms on which the tenant thereunder has the right
to renew such Major Lease.

(e) Borrower shall hold any and all monies representing security deposits under
the Leases, including any letters of credit delivered as security for a tenant’s
obligation under a Lease (collectively, the “Security Deposits”), in accordance
with Applicable Law and the terms of the respective Lease, and shall only
release the Security Deposits in order to return a tenant’s Security Deposit to
such tenant if such tenant is entitled to the return of the Security Deposit
under the terms of the Lease. All right, title and interest of Borrower in and
to all Security Deposits are hereby assigned to Lender as security for the Debt,
subject to the rights of

 

-71-



--------------------------------------------------------------------------------

the tenants under the related Leases. The following shall apply with respect to
any Security Deposit equal to or greater than $300,000 for any Lease entered
into by Borrower after the Closing Date:

(i) Subject to any applicable restrictions contained in Leases in effect as of
the date hereof, all cash Security Deposits shall be deposited into the Deposit
Account or another Eligible Account that is under the sole control of Lender.
Within five (5) Business Days of Borrower’s written direction to Lender, Lender
shall (1) deliver such Security Deposit to Borrower for repayment to the related
tenant (to the extent the tenant is entitled to a refund of the Security Deposit
under the terms of its Lease), or (2) so long as no Event of Default shall
exist, deposit such Security Deposit into the Rollover/Replacement Reserve
Account. Each such direction from Borrower, in order to be effective, shall be
accompanied by an Officer’s Certificate in the form attached hereto as Schedule
XV certifying that the requested action is required (in the case of a refund) or
authorized (in the case of a transfer to the Rollover/Replacement Reserve Fund);

(ii) In the case of a Security Deposit that is delivered in the form of a letter
of credit in an amount equal to or greater than $300,000, the following
provisions shall apply: Borrower shall, at its sole cost and expense, enforce
the tenant’s obligations under the related Lease to cause the beneficiary of
each such letter of credit (including any renewal, amendment, supplement or
replacement thereof) to be Lender or Servicer (as designated by Lender) and
shall deliver all original letters of credit to Lender within three (3) Business
Days of Borrower’s receipt thereof. Within five (5) Business Days of Borrower’s
written direction to Lender to draw upon any such letter of credit, Lender shall
draw upon such letter of credit in accordance with the terms thereof. Each such
written direction from Borrower, in order to be effective, shall be accompanied
by an Officer’s Certificate in the form attached hereto as Schedule XVI
certifying that the letter of credit may be drawn upon pursuant to the terms of
the related Lease. If Borrower is entitled under the terms of the related Lease
to retain the proceeds of such draw, Lender shall deposit the proceeds derived
from such draw into the Rollover/Replacement Reserve Account. Notwithstanding
anything contained herein to the contrary, if Lender shall in good faith
determine that the conditions for drawing upon any such letter of credit may not
have been satisfied, Lender may decline to draw upon any such letter of credit,
provided that, if Lender shall make such determination and no Event of Default
or Default shall exist, Borrower may, at its expense, require Lender to
re-assign the beneficiary’s interest in such letter of credit to Borrower, in
which case the following apply: (1) if Borrower shall draw upon such letter of
credit within thirty (30) days of such re-assignment, Borrower shall deposit the
proceeds thereof into the Deposit Account, and such proceeds shall remain on
deposit in the Deposit Account until such time as Lender is reasonably satisfied
that the related draw was permitted (at which time such proceeds shall be
applied in accordance with the preceding sentence) and (2) if Borrower shall not
draw upon such letter of credit within thirty (30) days of such re-assignment,
Borrower shall, at its expense, immediately cause Lender to become the
beneficiary under such letter of credit. Subject to the rights of Tenants under
Leases, Lender may take such actions as it determines to be reasonably necessary
to preserve any such letter of credit or the proceeds thereof for the benefit of
Borrower or Lender,

 

-72-



--------------------------------------------------------------------------------

including making any draws thereon in the event of any prospective non-renewal
thereof or if any draws are otherwise permitted under such letter of credit or
the related Lease.

(f) Lender shall, within ten (10) Business Days following written notice from
Borrower execute and deliver non-disturbance agreements, in the form attached
hereto as Schedule XVII (subject to commercially reasonable negotiations), with
(i) the tenant under any Major Lease that is approved by Lender in accordance
with this Section 5.1.17, (ii) any nationally recognized tenant under any other
Lease entered into in accordance with this Section 5.1.17 and approved by Lender
in accordance with this Section 5.1.17 or (iii) any other tenants to the extent
approved by Lender, which approval shall not be unreasonably withheld or
delayed, under any other Lease entered into in accordance with this
Section 5.1.17 and approved by Lender in accordance with this Section 5.1.17.

(g) Intentionally deleted.

(h) Notwithstanding the provisions above, to the extent, if any, that Lender’s
prior written approval is required pursuant to this Section 5.1.17, such request
for approval shall be deemed approved if Lender shall have failed to notify
Borrower of its approval or disapproval within ten (10) Business Days following
Lender’s receipt of Borrower’s written request together with (if applicable) a
copy of the proposed Lease, Renewal Lease, modification or other instrument
requiring approval (and, if a Lease or a restatement of an existing Lease, a
blacklined copy thereof showing changes to Borrower’s standard form) and any
information or documentation which Lender may request in accordance with the
next sentence (such ten (10) Business Day period, the “Leasing Approval
Period”). Upon Lender’s request, Borrower shall be required to provide Lender
with such material information and documentation as may be reasonably required
by Lender, in its reasonable discretion, including without limitation, lease
comparables and other market information as reasonably required by Lender to
reach a decision. In order to be effective for the purposes of triggering the
time periods set forth above for Lender to respond, all requests by Borrower for
approval pursuant to this Section 5.1.17(h) must contain the following in bold,
capital letters in the request and on the envelope or wrapper enclosing such
request: “THIS IS A REQUEST FOR APPROVAL PURSUANT TO SECTION 5.1.17(h) OF THE
LOAN AGREEMENT BETWEEN LENDER AND BORROWER. FAILURE BY LENDER TO RESPOND WITHIN
TIME PERIODS REFERENCED IN SAID SECTION 5.1.17(h) MAY RESULT IN APPROVAL OF THE
MATTERS REFERRED TO HEREIN.”

5.1.18 Management Agreement. (a) The Improvements on the Property are operated
under the terms and conditions of the Management Agreement. In no event shall
the management fees under the Management Agreement exceed four percent (4%) of
the Gross Income from Operations derived from the Property. Borrower shall
(i) diligently perform and observe all of the material terms, covenants and
conditions of the Management Agreement, on the part of Borrower to be performed
and observed to the end that all things shall be done which are necessary to
keep unimpaired the rights of Borrower under the Management Agreement and
(ii) promptly notify Lender of the giving of any notice by Manager to Borrower
of any default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Borrower to
be performed and observed and deliver to Lender a true copy of each such notice.
Borrower shall not surrender the Management

 

-73-



--------------------------------------------------------------------------------

Agreement, consent to the assignment by Manager of its interest under the
Management Agreement, or terminate or cancel the Management Agreement, or
modify, change, supplement, alter or amend the Management Agreement, in any
material respect, either orally or in writing; provided, however, that Borrower
shall have the right to terminate the Management Agreement without Lender’s
prior written consent upon satisfaction of the following conditions:
(i) Borrower delivers to Lender written notice of its intention to terminate the
Management Agreement at least five (5) days prior to such termination;
(ii) Borrower replaces Manager within thirty (30) days of the termination of the
Management Agreement with a Qualified Manager pursuant to a Management
Agreement; (iii) such Qualified Manager delivers to Lender an Assignment of
Management Agreement substantially in the form of the Assignment of Management
Agreement delivered to Lender by Manager on the date hereof; and (iv) if such
replacement manager is an affiliate of Borrower, delivers to Lender an updated
Insolvency Opinion acceptable to Lender. Borrower hereby assigns to Lender as
further security for the payment of the Debt and for the performance and
observance of the terms, covenants and conditions of this Agreement, all the
rights, privileges and prerogatives of Borrower to surrender the Management
Agreement, or to terminate, cancel, modify, change, supplement, alter or amend
the Management Agreement, in any respect, and any such surrender of the
Management Agreement, or termination, cancellation, material modification,
change, supplement, alteration or amendment of the Management Agreement, without
the prior consent of Lender shall be void and of no force and effect. If
Borrower shall default in the performance or observance of any material term,
covenant or condition of the Management Agreement on the part of Borrower to be
performed or observed beyond applicable notice and cure periods provided
therein, then, without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrower from any of its obligations
hereunder, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act or take any action as may be appropriate to
cause all the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed to be promptly performed or
observed on behalf of Borrower, to the end that the rights of Borrower in, to
and under the Management Agreement shall be kept unimpaired and free from
default. Lender and any Person designated by Lender shall have, and are hereby
granted, the right to enter upon the Property at any time and from time to time
upon reasonable prior written notice to Borrower and at reasonable hours for the
purpose of taking any such action; provided, however, that Lender shall not take
such action unless an Event of Default has occurred and is continuing. If
Manager shall deliver to Lender a copy of any notice sent to Borrower of default
under the Management Agreement beyond applicable notice and cure periods
provided therein, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender in good faith, in reliance
thereon; provided, however, that if the Manager is not then an Affiliated
Manager and Lender shall within five (5) days of its receipt of Manager’s notice
receive from Borrower a written notice disputing Manager’s notice and stating
the basis of such dispute and that it will attempt to resolve its dispute with
Manager, then Lender shall refrain from taking any action described in the
immediately preceding sentence until the earlier of to occur of (x) the date
that is thirty (30) days after Lender’s receipt of Manager’s notice of such
default, and (y) the date that is five (5) Business Days prior to the date on
which Manager could, under the Management Agreement, terminate the Management
Agreement, assuming that the facts stated in Manager’s notice were true.
Borrower shall not, and shall not permit Manager to, sub-contract any or all of
its management responsibilities under the Management Agreement to a third party
without the prior

 

-74-



--------------------------------------------------------------------------------

written consent of Lender, which will not be unreasonably withheld. Borrower
shall, from time to time (but not more frequently than once annually), use
commercially reasonable efforts to obtain from Manager such certificates of
estoppel with respect to compliance by Borrower with the terms of the Management
Agreement as may be requested by Lender. Borrower shall exercise each individual
option, if any, to extend or renew the term of the Management Agreement upon
demand by Lender made at any time within one (1) year of the last day upon which
any such option may be exercised, and Borrower hereby expressly authorizes and
appoints Lender its attorney-in-fact to exercise any such option in the name of
and upon behalf of Borrower, which power of attorney shall be irrevocable and
shall be deemed to be coupled with an interest. Such power of attorney shall not
be exercisable by Lender unless an Event of Default has occurred and is
continuing. Any sums expended by Lender pursuant to this paragraph (i) shall
bear interest at the Default Rate from the date such cost is incurred to the
date of payment to Lender, (ii) shall be deemed to constitute a portion of the
Debt, (iii) shall be secured by the lien of the Security Instrument and the
other Loan Documents and (iv) shall be immediately due and payable upon demand
by Lender therefor.

(b) Without limitation of the foregoing, Borrower, upon the request of Lender,
shall terminate the Management Agreement and replace Manager, without penalty or
fee, if at any time during the Loan: (a) an Event of Default has occurred and is
then continuing, (b) there exists a material default by Manager under the
Management Agreement, beyond any applicable cure and grace periods, (c) the
Manager shall become insolvent or a debtor in any bankruptcy or insolvency
proceeding or (d) if at any time Manager has engaged in gross negligence, fraud
or willful misconduct. Within thirty (30) days after Manager is removed, a
Qualified Manager shall assume management of the Property pursuant to a
Replacement Management Agreement.

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that so long
as the Loan is outstanding: (i) all uses and operations on or of the Property,
whether by Borrower or any other Person (if within Borrower’s control, or
Borrower shall use its commercially reasonable efforts if such Person is not
within Borrower’s control), shall be in compliance in all material respects with
all Environmental Laws and permits issued pursuant thereto; (ii) there shall be
no Releases of Hazardous Materials in, on, under or from any of the Property in
violation of any Environmental Law whether by Borrower or any other Person (if
within Borrower’s control, or Borrower shall use its commercially reasonable
efforts if such Person is not within Borrower’s control); (iii) there shall be
no Hazardous Materials in, on, or under the Property, except those that are both
(A) in compliance in all material respects with all Environmental Laws and with
permits issued pursuant thereto, if and to the extent required, and (B) (1) in
amounts not in excess of that necessary to operate the Property or (2) fully
disclosed to and approved by Lender in writing; (iv) Borrower shall keep the
Property free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law, whether due to any act or omission of Borrower or any
other Person (if within Borrower’s control, or Borrower shall use its best
efforts to keep the Property free of any such liens if the acts or omissions are
of any Person that is not within Borrower’s control) (the “Environmental
Liens”); (v) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to paragraph (b) below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (vi) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender, upon

 

-75-



--------------------------------------------------------------------------------

Lender’s reasonable belief that the Property is not in material compliance with
all Environmental Laws non-compliance of which shall have a Material Adverse
Effect, and share with Lender the reports and other results thereof, and Lender
and other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (vii) Borrower shall, at its sole cost and expense,
comply with all reasonable written requests of Lender to (A) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property to the extent required by any Environmental Law; and (B) comply with
any Environmental Law; (viii) Borrower shall use its commercially reasonable
efforts to prevent any tenant or other user of any of the Property from
violating any Environmental Law; and (ix) Borrower shall immediately notify
Lender in writing after it has become aware of (A) any presence or Release of
Hazardous Materials in, on, under, from or migrating towards the Property in
violation of any Environmental Law; (B) any non compliance with any
Environmental Laws related in any way to the Property; (C) any actual or
potential Environmental Lien; (D) any required or proposed remediation of
environmental conditions relating to any of the Property; and (E) any written
notice or other communication of which Borrower becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to Hazardous Materials in, on, under, from or to the Property.

(b) Upon Lender’s reasonable belief that the Property is not in compliance with
all Environmental Laws in any material respect, Lender and any other Person
designated by Lender, including but not limited to any representative of a
Governmental Authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right (subject
to the rights of tenants under any Leases), but not the obligation, to enter
upon the Property upon reasonable prior notice at all reasonable times to assess
any and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s reasonable discretion) and
taking samples of soil, groundwater or other water, air, or building materials,
and conducting other invasive testing. Borrower shall reasonably cooperate with
and provide access to Lender and any such Person designated by Lender. Lender
and such Persons shall use commercially reasonable efforts not to interfere with
the activities of tenants and users of the Property.

5.1.20 Alterations. Borrower shall not be required to obtain Lender’s prior
written consent to any alterations to any Improvements except (i) as otherwise
provided in this Agreement, (ii) with respect to alterations that may have a
Material Adverse Effect, or (iii) which, in the aggregate, cost in excess of the
Alteration Threshold Amount. If the total unpaid amounts with respect to
alterations to the Improvements at the Property (other than such amounts to be
paid or reimbursed by tenants under the Leases) shall at any time exceed (x) the
Alteration Threshold Amount or (y) at anytime that the Mezzanine D Loan is
outstanding, $1,000,000 (the amounts set forth in subsections (x) and (y) are
referred to as the “Alteration Security Threshold”), Borrower shall promptly
deliver to Lender as security for the payment of such amounts and as additional
security for Borrower’ obligations under the Loan Documents any of the
following: (A) Cash, (B) Governmental Securities, (C) other securities having a
rating acceptable to lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned in connection with any Securitization, (D) completion bond issued by a
financial institution having a rating by S&P of no less than A-1+ if the term of
such bond is no

 

-76-



--------------------------------------------------------------------------------

longer than three (3) months or, if such term is in excess of three (3) months,
issued by a financial institution having a rating that is acceptable to Lender
and that the applicable Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned in connection with any
Securitization, (E) a Letter of Credit or (F) provided that there shall have
been no material adverse change in the financial condition of Guarantor since
the date hereof, a guaranty of payment and performance made by Guarantor, in all
respects reasonably acceptable to Lender (any such guaranty shall constitute a
Loan Document). Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) over the Alteration Security Threshold and applied from time to time at
the option Lender to pay for such alterations or to terminate any of the
alterations and restore the Property to the extent necessary to prevent any
Material Adverse Effect.

5.1.21 OFAC. At all times throughout the term of the Loan, Borrower, Guarantor
and their respective Affiliates shall be in full compliance with all applicable
orders, rules, regulations and recommendations of The Office of Foreign Assets
Control of the U.S. Department of the Treasury.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument encumbering the
Property in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it will not do,
directly or indirectly, any of the following:

5.2.1 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances and Liens and Other Charges that are being
contested in accordance with Section 5.1.2 hereof.

5.2.2 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) transfer,
lease or sell, in one transaction or any combination of transactions, the assets
or all or substantially all of the Property or assets of Borrower except to the
extent expressly permitted by the Loan Documents, (c) except as expressly
permitted under the Loan Documents materially modify, materially amend,
materially waive or terminate its Organizational Documents or its qualification
and good standing in any jurisdiction or (d) cause the Principal to
(i) dissolve, wind up or liquidate or take any action, or omit to take an
action, as a result of which the Principal would be dissolved, wound up or
liquidated in whole or in part, or (ii) except as expressly permitted under the
Loan Documents materially amend, materially modify, materially waive or
terminate the certificate of incorporation or bylaws or similar Organizational
Documents of the Principal, in each case, without obtaining the prior written
consent of Lender.

5.2.3 Change in Business. Borrower shall not enter into any line of business
other than the ownership, acquisition, development, operation, leasing and
management of the Property (including providing services in connection
therewith), or make any material change in

 

-77-



--------------------------------------------------------------------------------

the scope or nature of its business objectives, purposes or operations or
undertake or participate in activities other than the continuance of its present
business.

5.2.4 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

5.2.5 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other Applicable Law, without the prior
written consent of Lender.

5.2.6 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property with (a) any other real property constituting a
tax lot separate from the Property, or (b) any portion of the Property which may
be deemed to constitute personal property, or any other procedure whereby the
Lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the Property.

5.2.7 Name, Identity, Structure, or Principal Place of Business. Borrower shall
not change its name, identity (including its trade name or names), or principal
place of business set forth in the introductory paragraph of this Agreement,
without, in each case, first giving Lender thirty (30) days prior written
notice. Except as expressly permitted in this Agreement, Borrower shall not
change its corporate, partnership or other structure, or the place of its
organization as set forth in Section 4.1.34, without, in each case, the consent
of Lender. Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.

5.2.8 ERISA. (a) During the term of the Loan or during any obligation or right
hereunder, Borrower shall not be a Plan and none of the assets of Borrower shall
constitute Plan Assets.

(b) Borrower further covenants and agrees to deliver to Lender a certificate (in
form reasonably satisfactory to Lender) not more frequently than annually during
the term of the Loan, within thirty days following a written request by Lender
that (A) Borrower is not an “employee benefit plan” as defined in Section 3(3)
of ERISA, which is subject to Title I of ERISA, and that the assets of Borrower
do not constitute Plan Assets of one or more such plans for purposes of Title I
of ERISA; (B) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA; (C) Borrower is not subject to State statutes regulating
investments and fiduciary obligations with respect to governmental plans that
are substantially similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code, which prohibit or otherwise restrict the transactions
contemplated by this Agreement; and (D) one or more of the following
circumstances is true:

 

-78-



--------------------------------------------------------------------------------

(i) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) None or less than twenty five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2), as modified by Section 3(42) of ERISA;
or

(iii) Borrower or a direct or indirect parent entity by which Borrower is wholly
owned qualifies as an “operating company” or a “real estate operating company”
within the meaning of 29 C.F.R. §2510.3 101(c) or (e).

5.2.9 Affiliate Transactions. Borrower shall not enter into, or be a party to,
any transaction with an Affiliate of Borrower, Principal or any of the partners
of Borrower or Principal except in the ordinary course of business and on terms
which are fully disclosed to Lender in advance and are no less favorable to
Borrower or such Affiliate than would be obtained in a comparable arm’s length
transaction with an unrelated third party. Notwithstanding anything contained
hereunder, Lender approves the Management Agreement and the manager thereunder.

5.2.10 Transfers. (a) Borrower shall not sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein (other than in connection with a Condemnation) or permit a Sale or
Pledge of an interest in any Restricted Party (collectively, a “Transfer”),
other than pursuant to Sections 5.2.10(c) and 5.2.11 hereof and Leases of space
in the Improvements to tenants in accordance with the provisions of
Section 5.1.17 hereof and other than in connection with the creation of, and
enforcement of the remedies available under, the Mezzanine Loan, without (i) the
prior written consent of Lender and (ii) if a Securitization has occurred,
delivery to Lender of written confirmation from the Rating Agencies that the
Transfer will not result in the downgrade, withdrawal or qualification of the
then current ratings assigned to any Securities or the proposed rating of any
Securities.

(b) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interests or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non member manager (or if no

 

-79-



--------------------------------------------------------------------------------

managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of non
managing membership interests or the creation or issuance of new non managing
membership interests; (vi) if a Restricted Party is a trust or nominee trust,
any merger, consolidation or the Sale or Pledge of the legal or beneficial
interest in a Restricted Party or the creation or issuance of new legal or
beneficial interests; or (vii) the removal or the resignation of the managing
agent (including, without limitation, an Affiliated Manager) other than in
accordance with Section 5.1.18 hereof.

(c) Notwithstanding the provisions of Sections 5.2.10(a) and (b) (but subject to
the requirements of subsection (d)), the following transfers/pledges shall not
be deemed to be a Transfer (and shall not require the consent or confirmation of
Lender or any Rating Agency): (i) a transfer by devise or descent or by
operation of law upon the death of a member, partner or shareholder of a
Restricted Party (other than a direct transfer of interests in Borrower or, if a
Mezzanine Loan is outstanding, any borrower under the Mezzanine Loan) or of a
Restricted Party itself; (ii) the Sale or Pledge, in one or a series of
transactions, of the direct or indirect stock, partnership, membership or other
equity interests (as applicable) in a Restricted Party (other than a direct
transfer of interests in Borrower or, if a Mezzanine Loan is outstanding, the
borrower under the applicable Mezzanine Loan); provided, however, that such
transfers shall not result in a violation of the terms and provisions of
Section 5.2.10(d) hereof, and Borrower will endeavor to deliver to Lender
written notice within thirty (30) days following any such transfer contemplated
by this Section 5.2.10(c), provided further, however, Borrower shall not be
required to provide notice to Lender of the transfer of the direct or indirect
interests in Broadway Partners Parallel Fund B III, L.P., Broadway Partners
Parallel Fund P III, L.P. or Broadway Partners Real Estate Fund III, L.P.
(including a transfer by the limited partners in such funds); or (iii) a
transfer of the stock or membership or partnership interest in a Restricted
Party (other than a direct transfer of interests in Borrower or, if a Mezzanine
Loan is outstanding, the borrower under the applicable Mezzanine Loan) by a
member, partner or shareholder of a Restricted Party or a Restricted Party
itself to an Immediate Family Member of such member, partner or shareholder, or
to a trust for the benefit of an Immediate Family Member of such member, partner
or shareholder.

(d) Notwithstanding anything to the contrary contained in this Section 5.2.10,
at all times, either (i) Guarantor must own not less than 10% of the direct or
indirect interests in Borrower and control Borrower and Guarantor must be
directly or indirectly controlled by Broadway Partners Fund GP III, LLC or
(ii) Borrower must be controlled directly or indirectly by a Qualified Fund
Transferee.

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer in violation of this Section 5.2.10.
This provision shall apply to every Transfer regardless of whether voluntary or
not (other than in connection with a Condemnation), or whether or not Lender has
consented to any previous Transfer. Notwithstanding anything to the contrary
contained in this Section 5.2.10, (a) no transfer (whether or not such transfer
shall constitute a Transfer) shall be made, to the best of Borrower’s knowledge
and after review of the Annex to the Executive Order and any amendments or
additions thereto, to any Prohibited Person and (b) in the event any transfer
(whether or not such

 

-80-



--------------------------------------------------------------------------------

transfer shall constitute a Transfer) results in any Person owning in excess of
forty-nine percent (49%) of the ownership interest in Borrower or Principal
(directly or indirectly), Borrower shall, prior to such transfer, deliver an
updated Insolvency Opinion to Lender, which opinion shall be in form, scope and
substance acceptable in all respects to Lender and the Rating Agencies.

(f) Notwithstanding anything to the contrary set forth herein, the pledge and
foreclosure (or assignment in lieu thereof) of the Collateral (as defined in
each Mezzanine Loan Agreement) in accordance with the applicable Mezzanine Loan
Documents shall not constitute a Default or Event of Default under this
Agreement.

5.2.11 Permitted Transfer. Notwithstanding anything to the contrary contained in
Section 5.2.10 of this Agreement, Lender shall not unreasonably withhold,
condition or delay its consent to a one-time sale, assignment, or other transfer
of the Property provided that (1) Lender receives at least thirty (30) days
prior written notice of such transfer, (2) no Event of Default has occurred and
is continuing under this Agreement, the Security Instrument, the Note or the
other Loan Documents, and (3) the following conditions have, in the reasonable
determination of Lender, been satisfied:

(a) Borrower or Transferee shall pay any and all costs incurred in connection
with the transfer (including, without limitation, Lender’s reasonable counsel
fees and disbursements and all recording fees, title insurance premiums and
mortgage and intangible taxes);

(b) The proposed transferee (the “Transferee”) shall comply with all of the
requirements of Section 4.1.35 hereof;

(c) Transferee shall assume all of the obligations of Borrower under the Note,
the Security Instrument, this Agreement and the other Loan Documents, and a
Replacement Guarantor shall assume all of the obligations of Guarantor under the
Guaranty and the Environmental Indemnity, in a manner satisfactory to Lender in
all respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender and delivering such legal
opinions as Lender may reasonably require;

(d) The Property shall be managed by a Qualified Manager following such
transfer;

(e) If a Securitization has occurred, and unless Transferee is wholly-owned and
controlled by a Qualified Transferee or a Qualified Fund Transferee, Transferee
shall deliver to Lender written confirmation from the Rating Agency rating any
Securities that the transfer and the assumption by Transferee shall not result
in a downgrade, withdrawal or qualification of the ratings then assigned to the
Securities;

(f) Transferee shall deliver an endorsement to the existing title policy
insuring the Security Instrument as modified by the assumption agreement, as a
valid first lien on the Property and naming the Transferee as owner of the fee
estate of the Property, which endorsement shall insure that as of the recording
of the assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy;

 

-81-



--------------------------------------------------------------------------------

(g) If the Mezzanine Loan is outstanding, all conditions precedent to such
transfer set forth in the Mezzanine Loan Documents shall have been complied
with; and

(h) Transferee shall deliver to Lender an opinion of counsel from an independent
law firm with respect to the substantive non-consolidation of Transferee and its
constituent entities (partners, members or shareholders), which law firm and
which opinion shall be satisfactory in all respects to (i) Lender, if a
Securitization has not occurred, or (ii) Lender and the Rating Agencies, if a
Securitization has occurred.

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 5.2.11 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent transfer of the Property. Except as otherwise
specifically set forth herein, immediately upon a transfer of the Property to
Transferee and the satisfaction of all of the above requirements, the named
Borrower herein and any then existing Guarantor shall be released from all
liability under the Loan Documents accruing after such transfer and which are
not the result of any act or omission of Borrower, Guarantor and/or any of its
Affiliates. Notwithstanding anything contained herein to the contrary, Guarantor
shall not be released from its liability under the Guaranty in connection with
any such transfer unless a Replacement Guarantor shall assume all liability of
Guarantor thereunder in a manner acceptable to Lender.

Section 5.3 Transfer Fee. Borrower and Transferee shall pay in connection with
each Transfer of the Property requiring Lender’s approval (i) a transfer fee
equal to the lesser of (x) 0.125% of the outstanding principal balance of the
Loan and (y) $100,000, which amount shall be subject to change based upon a
resizing of the Loan in accordance with Section 9.5; and (ii) all of Lender’s
reasonable expenses incurred in connection with such Transfer, at the time of
each such Transfer.

ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, Policies for Borrower and the Property providing at least the
following coverages:

(i) comprehensive all risk insurance without an exclusion for wind peril on the
Improvements and the Personal Property, in each case (A) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation,
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all coinsurance provisions; (C) providing for no
deductible in excess of $100,000 (unless such insurance is provided by a blanket
umbrella policy approved by Lender in writing in which case the deductible shall
not exceed $100,000); and (D) providing coverage for contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements together with an “Ordinance or Law Coverage” or “Enforcement”
endorsement if any of the Improvements or the use of the Property shall

 

-82-



--------------------------------------------------------------------------------

at any time constitute legal non-conforming structures or uses. The above
coverage shall include an endorsement requiring the insurer to pay the Full
Replacement Cost notwithstanding the fact that the Property shall constitute a
non-conforming use or structure. The Full Replacement Cost shall be redetermined
from time to time (but not more frequently than once in any twenty-four
(24) calendar months) at the request of Lender by an appraiser or contractor
designated and paid by Borrower and approved by Lender, or by an engineer or
appraiser in the regular employ of the insurer. After the first appraisal,
additional appraisals may be based on construction cost indices customarily
employed in the trade. No omission on the part of Lender to request any such
ascertainment shall relieve Borrower of any of its obligations under this
Subsection;

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so called “occurrence” form with a
combined single limit of not less than $1,000,000 per occurrence and $2,000,000
general aggregate; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; and (5) contractual
liability covering the indemnities contained in Article 10 of the Security
Instrument to the extent the same is available;

(iii) business interruption/loss of rents insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in Section 6.1(a)(i); (C) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of eighteen (18) months from the date that the
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected gross income from the Property (on an actual loss sustained basis) for
a period of eighteen (18) months. The amount of such business interruption/loss
of rents insurance shall be determined prior to the Closing Date and at least
once each year thereafter based on the greater of (x) Borrower’s reasonable
estimate of the gross income (but excluding any extraordinary and non-recurring
revenues) from the Property for the succeeding eighteen (18) month period and
(y) the highest gross income received during the term of the Note for any full
calendar year prior to the date the amount of such insurance is being
determined. All insurance proceeds payable to Lender pursuant to this
Section 6.1(a)(iii) shall be held by Lender and shall be applied to the
obligations secured hereunder from time to time due and payable hereunder and
under the Note and this Agreement; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured hereunder on the respective dates of payment provided for in
the Note and this Agreement except to the extent such amounts are actually paid
out of the proceeds of such business interruption/loss of rents insurance;

 

-83-



--------------------------------------------------------------------------------

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance provided for in Section 6.1(c)(ii); and (B) the
insurance provided for in Section 6.1(a)(i) shall be written in a so called
builder’s risk completed value form covering 100% of the total costs of
construction, with no exclusion for wind or terrorism (1) on a non reporting
basis, (2) against all risks insured against pursuant to Section 6.1(a)(i),
(3) shall include permission to occupy the Property, and (4) shall contain an
agreed amount endorsement waiving co insurance provisions;

(v) to the extent Borrower has any employees, workers’ compensation, subject to
the statutory limits of the State in which the Property is located, and
employer’s liability insurance with a limit of at least $2,000,000.00 per
accident and per disease per employee, and $2,000,000.00 for disease aggregate
in respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under Section 6.1(c)(i);

(vii) if any portion of the Improvements is at any time located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazards pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), flood hazard insurance of the following types and
in the following amounts (A) coverage under Policies issued pursuant to the
Flood Insurance Acts (the “Flood Insurance Policies”) in an amount equal to the
maximum limit of coverage available for the Property under the Flood Insurance
Acts, subject only to customary deductibles under such Policies and (B) coverage
under supplemental private Policies in an amount not less than the amount of the
Loan as each may be amended or such greater amount as Lender shall reasonably
require;

(viii) earthquake, sinkhole and mine subsidence insurance, if such insurance is
then regularly required by prudent institutional mortgage lenders for properties
similar in size, location and quality as the Property, in amounts, form and
substance reasonably satisfactory to Lender, provided that the insurance
pursuant to this Section 6.1(a)(viii) hereof shall be on terms consistent with
the all risk insurance policy required under Section 6.1(a)(i) hereof;

(ix) umbrella liability insurance in an amount not less than One Hundred Million
and 00/100 Dollars ($100,000,000) per occurrence on terms consistent with the
commercial general liability insurance policy required under Section 6.1(a)
hereof;

 

-84-



--------------------------------------------------------------------------------

(x) motor vehicle coverage for all owned and non owned vehicles, including
rented and leased vehicles containing minimum limits per occurrence, including
umbrella coverage of One Million and No/100 Dollars ($1,000,000);

(xi) parking garage liability coverage containing minimum limits per occurrence,
including umbrella coverage of One Million and No/100 Dollars ($1,000,000);

(xii) insurance against employee dishonesty in an amount not less than one
(1) month of gross revenue from the Property and with a deductible not greater
than One Hundred Thousand and No/100 Dollars ($100,000);

(xiii) so-called “dramshop” insurance of other liability insurance required in
connections with the sale of alcoholic beverages;

(xiv) if “acts of terrorism” or other similar acts or events or “fire following”
are hereafter excluded from Borrower’s comprehensive all risk insurance policy
or policies required under Sections 6.1(a)(i) and 6.1(a)(iii) above, Borrower
shall obtain an endorsement to such policy or policies, or a separate policy
from an insurance provider which maintains at least an investment grade rating
from S&P (that is, “BBB-”) and, if they are rating the Securities and if they
rate the insurer from Fitch (that is, “BBB-”) and from Moody’s (that is,
“Baa3”), insuring against all such excluded acts or events and “fire following”,
to the extent such policy or endorsement is available, in an amount determined
by Lender in its sole discretion (but in no event more than an amount equal to
the sum of 100% of the “Full Replacement Cost” and eighteen (18) months business
interruption insurance), provided, however, Borrower shall not be required to
pay annual premiums in excess of the Terrorism Insurance Cap for the coverage
required under this Section 6.1(a)(xiv) for the Property, it being agreed that
the endorsement or policy shall be in form and substance reasonably satisfactory
to Lender. Notwithstanding the foregoing, for so long as TRIA is in effect
(including any extensions or if another federal governmental program is in
effect which provides substantially similar protections as TRIA), Lender shall
accept terrorism insurance which covers against “covered acts” as defined by
TRIA (or such other program) as full compliance with this Section 6.1(a)(xiv) as
it relates to the risks that are required to be covered; and

(xv) such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

(b) All insurance provided for in Section 6.1(a) hereof shall be obtained under
valid and enforceable policies (the “Policies” or in the singular, the
“Policy”), in such forms and, from time to time after the date hereof, in such
amounts as may be satisfactory to Lender, issued by financially sound and
responsible insurance companies authorized to do business in the State in which
the Property is located and approved by Lender. The insurance companies must
have a claims paying ability/financial strength rating of “A-/A2” (or its
equivalent) or better by at least two (2) Rating Agencies (one of which will be
S&P if they are rating the Securities and one of

 

-85-



--------------------------------------------------------------------------------

which shall be Moody’s if they are rating the Securities), or if only one Rating
Agency is rating the Securities, then only by such Rating Agency (each such
insurer shall be referred to below as a “Qualified Insurer”), provided that if
any insurance required is provided by a syndicate of insurers, the insurers with
respect to such insurance shall be acceptable if there are five (5) or more
insurers, 60% of the insurance providers must carry a minimum financial strength
rating from S&P of “A-” or better with no insurer rated less than “BBB”. Not
less than fifteen (15) days prior to the expiration dates of the Policies
theretofore furnished to Lender pursuant to Section 6.1 (a), Borrower shall
deliver either (i) certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), or (ii) Acord certificates evidencing the
effectiveness of the required Policies and payment of Insurance Premiums,
provided, however, that Borrower shall provide certified copies of the Policies
to Lender promptly upon Borrower’s receipt thereof and in any event within
ninety (90) days of the effective date of such Policies.

(c) Borrower shall not obtain (i) any umbrella or blanket liability or casualty
Policy unless, in each case, such Policy is approved in advance in writing by
Lender and Lender’s interest is included therein as provided in this Agreement
and such Policy is issued by a Qualified Insurer, or (ii) separate insurance
concurrent in form or contributing in the event of loss with that required in
Section 6.1 (a) to be furnished by, or which may be reasonably required to be
furnished by, Borrower. In the event Borrower obtains separate insurance or an
umbrella or a blanket policy, Borrower shall notify Lender of the same and shall
cause certified copies of each Policy to be delivered as required in Section 6.1
(a). Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1 (a). Notwithstanding
Lender’s approval of any umbrella or blanket liability or casualty Policy
hereunder, Lender reserves the right, in its sole discretion, to require
Borrower to obtain a separate Policy in compliance with this Section 6.1.

(d) All Policies provided for or contemplated by Section 6.1 (a) hereof, except
for the Policy referenced in Section 6.1(a)(v), shall name Lender and Borrower
as the insured or additional insured, as their respective interests may appear,
and in the case of property damage, boiler and machinery, and flood insurance,
shall contain a so called New York standard non- contributing mortgagee clause
in favor of Lender providing that the loss thereunder shall be payable to
Lender.

(e) All Policies provided for in Section 6.1 (a) hereof shall contain clauses or
endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or failure
to comply with the provisions of any Policy which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or cancelled without at least 30 days’ written notice
to Lender and any other party named therein as an insured or additional insured;

 

-86-



--------------------------------------------------------------------------------

(iii) each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate, and all expenses incurred by Lender in connection with such action
or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and until paid shall be secured by the Security
Instrument and shall bear interest at the Default Rate.

(g) In the event of a foreclosure of the Security Instrument, or other transfer
of title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies then in force and
all proceeds payable thereunder allocable to the Property shall thereupon vest
in the purchaser at such foreclosure or Lender or other transferee in the event
of such other transfer of title.

(h) Upon the written request of Lender, Borrower shall furnish to Lender, on or
before thirty (30) days after the close of each of Borrower’s Fiscal Years, a
statement certified by Borrower or a duly authorized officer of Borrower of the
amounts of insurance maintained in compliance herewith, of the risks covered by
such insurance and of the insurance company or companies which carry such
insurance and, if requested by Lender, verification of the adequacy of such
insurance by an independent insurance broker or appraiser acceptable to Lender.

Section 6.2 Casualty. If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall, provided the Net Proceeds are made
available by Lender for such Restoration pursuant to Section 6.4 hereof,
promptly commence and diligently prosecute the completion of the Restoration of
the Property as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4. Borrower shall
pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower.

Section 6.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of all
or any part of the Property of which Borrower has received written notice of and
shall deliver to Lender copies of any and all papers served in connection with
such proceedings. Lender may participate in any such proceedings during the
continuance of an Event of Default or where such proceedings involve an Award in
excess of $500,000, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings during

 

-87-



--------------------------------------------------------------------------------

the continuance of an Event of Default or where such proceedings involve an
Award in excess of $500,000. Notwithstanding any taking by any public or quasi
public authority through Condemnation or otherwise (including, but not limited
to, any transfer made in lieu of or in anticipation of the exercise of such
taking), Borrower shall continue to pay the Debt at the time and in the manner
provided for its payment in the Note and in this Agreement and the Debt shall
not be reduced until any Award shall have been actually received and applied by
Lender, after the deduction of expenses of collection, to the reduction or
discharge of the Debt. Lender shall not be limited to the interest paid on the
Award by the condemning authority but shall be entitled to receive out of the
Award interest at the rate or rates provided herein or in the Note. If the
Property or any portion thereof is taken by a condemning authority, Borrower
shall, provided that the Net Proceeds are made available by Lender to Borrower
pursuant to Section 6.4 hereof, promptly commence and diligently prosecute the
Restoration of the Property and otherwise comply with the provisions of
Section 6.4. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award, or a portion thereof sufficient to pay the Debt.

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than the Restoration Threshold Amount and
the costs of completing the Restoration shall be less than the Restoration
Threshold Amount, the Net Proceeds will be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i) are
met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the Restoration in
accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Restoration Threshold
Amount or the costs of completing the Restoration is equal to or greater than
the Restoration Threshold Amount, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” shall mean: (i) the net amount of all insurance proceeds
received by Lender pursuant to Section 6.1(a)(i), (iv), (vi), (vii), (viii) and
(with respect to casualty insurance only) (x) as a result of such damage or
destruction, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of the Award, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than forty
percent (40%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of such Casualty or

 

-88-



--------------------------------------------------------------------------------

(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

(C) Leases demising in the aggregate a percentage amount equal to or greater
than seventy percent (70%) of the total rentable space in the Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower furnishes to Lender
evidence satisfactory to Lender that all tenants under Major Leases shall
continue to operate their respective space at the Property after the completion
of the Restoration;

(D) Subject to Force Majeure, Borrower shall commence the Restoration as soon as
reasonably practicable (but in no event later than ninety (90) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion in compliance with all
Applicable Laws including, without limitation, all applicable Environmental
Laws;

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, (3) by other funds of Borrower or (4) such
other collateral reasonably acceptable to Lender delivered by Borrower to Lender
to secure the obligation of Borrower to pay such operating deficits provided
that in no event shall Lender be obligated to accept such collateral if any
REMIC Trust formed pursuant to a Securitization will fail to maintain its status
as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such collateral being delivered to
Lender;

(F) Lender shall be satisfied that the Restoration will be substantially
completed on or before the earliest to occur of (1) six (6) months prior to the
Maturity Date, (2) twelve (12) months after the occurrence of such Casualty or
Condemnation, (3) the earliest date required for such completion under the terms
of any Leases which are required in accordance with the provisions of this
Section 6.4(b) to remain in effect subsequent to the occurrence of such Casualty
or Condemnation and the completion of the Restoration, (4) such time as may be
required under Applicable Law in order to repair and restore the Property to the
substantially the same condition it was in immediately prior to such Casualty or
Condemnation or (5) the expiration of the insurance coverage referred to in
Section 6.1(a)(iii); provided, however, that the requirements set forth in this

 

-89-



--------------------------------------------------------------------------------

subsection (F) shall be subject to Force Majeure but in no event shall Lender be
obligated to make any Net Proceeds available if Lender is not satisfied that the
Restoration will be substantially completed on or before the Maturity Date
notwithstanding the occurrence of any Force Majeure;

(G) the Property and the use thereof after the Restoration will be in compliance
with and permitted under all Applicable Laws;

(H) Lender shall be satisfied that the Gross Income from Operations of the
Property for the succeeding twelve (12) month period following the completion of
the Restoration will be restored to a level sufficient to cover all carrying
costs and operating expenses of the Property for such twelve (12) month period,
including, without limitation, debt service on the Note at a coverage ratio
(after deducting all required reserves as required by Lender from net operating
income) of at least equal to or greater than the lesser of (i) 1.25x and (2) the
coverage ratio that existed prior to the related Casualty or Condemnation, which
coverage ratio shall be determined by Lender in its sole discretion on the basis
of the Applicable Interest Rate;

(I) any operating deficits which will be incurred with respect to the Property
as a result of the occurrence of any such fire or other casualty will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), or (3) by other funds of Borrower;

(J) such Casualty or Condemnation, as applicable, does not result in the total
loss of access to the Property or the related Improvements;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender;

(L) the Net Proceeds together with any Cash or Cash Equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration; and

(M) the Management Agreement in effect as of the date of the occurrence of such
Casualty or Condemnation, whichever the case may be, shall (1) remain in full
force and effect during the Restoration and shall not otherwise terminate as a
result of the Casualty or Condemnation or the Restoration or (2) if terminated,
shall have been replaced with a Replacement Management Agreement with a
Qualified Manager, prior to the opening or reopening of the Property or any
portion thereof for business with the public.

(ii) The Net Proceeds shall be held by Lender in an interest bearing account
and, until disbursed in accordance with the provisions of this Section 6.4(b),
shall constitute additional security for the Debt and other obligations under
the Loan Documents. The Net Proceeds shall be promptly disbursed by Lender to,
or as directed

 

-90-



--------------------------------------------------------------------------------

by, Borrower from time to time during the course of the Restoration, upon
receipt of evidence satisfactory to Lender that (A) all materials installed and
work and labor performed (except to the extent that they are to be paid for out
of the requested disbursement) in connection with the Restoration have been paid
for in full, and (B) there exist no notices of pendency, stop orders, mechanic’s
or materialman’s liens or notices of intention to file same, or any other Liens
or encumbrances of any nature whatsoever on the Property which have not either
been fully bonded to the satisfaction of Lender and discharged of record or in
the alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii) In the event the total cost of Restoration is $500,000.00 or more, all
plans and specifications required in connection with the Restoration, shall be
subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration as well as the contracts under which they have been engaged, shall
be subject to prior review and acceptance by Lender and the Casualty Consultant.
All costs and expenses incurred by Lender in connection with making the Net
Proceeds available for the Restoration including, without limitation, reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%), of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the re
occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Casualty Retainage; provided, however, that Lender will release the
portion of the Casualty Retainage being held with respect to any contractor,
subcontractor or materialman engaged in the Restoration as of the date upon
which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy
for the Property, and Lender receives an endorsement to such

 

-91-



--------------------------------------------------------------------------------

Title Insurance Policy insuring the continued priority of the Lien of the
Security Instrument and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, if any, be sufficient to pay in full the balance of the costs which
are estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents; provided, however,
the amount of such excess returned to Borrower in the case of a Condemnation
shall not exceed the amount of Net Proceeds Deficiency deposited by Borrower
with the balance being applied to the Debt in the manner provided for in
subsection 6.4(c).

(c) All Net Proceeds not required (i) to be made available for the Restoration
in accordance with either Section 6.4(a) or (b) (due to the fact that Borrower
has not satisfied one or more of the provisions of such Sections) or (ii) to be
returned to Borrower as excess Net Proceeds pursuant to Section 6.4(b)(vii) may
be retained and applied by Lender toward the payment of the Debt whether or not
then due and payable in such order, priority and proportions as Lender in its
sole discretion shall deem proper, or, at the discretion of Lender, the same may
be paid, either in whole or in part, to Borrower for such purposes as Lender
shall approve, in its discretion. If Lender shall receive and retain Net
Proceeds, the Lien of the Security Instrument shall be reduced only by the
amount thereof received and retained by Lender and actually applied by Lender in
reduction of the Debt.

(d) Notwithstanding the last sentence of Section 6.1(a)(iii) and provided no
Event of Default exists hereunder, proceeds received by Lender on account of the
business interruption insurance specified in Subsection 6.1(a)(iii) above with
respect to any Casualty shall

 

-92-



--------------------------------------------------------------------------------

be deposited by Lender directly into the Deposit Account but (a) only to the
extent it reflects a replacement for (i) lost Rents that would have been due
under Leases existing on the date of such Casualty, and/or (ii) lost Rents under
Leases that had not yet been executed and delivered at the time of such Casualty
which Borrower has proven to the insurance company would have been due under
such Leases (and then only to the extent such proceeds disbursed by the
insurance company reflect a replacement for such past due Rents) and (b) only to
the extent necessary to fully make the disbursements required by
Section 3.3(a)(i) through (vii) of the Cash Management Agreement for the period
that such business interruption insurance proceeds relate to. Notwithstanding
the foregoing and provided no Event of Default exists, in the event Lender
receives any business interruption insurance proceeds that relate to any period
prior to Lender’s receipt of such proceeds, Lender shall use such business
interruption insurance proceeds to reimburse Borrower for deposits required by
Section 3.3(a)(i) through (vi) of the Cash Management Agreement during such
period and which deposits or payments were actually paid by Borrower during such
period.

ARTICLE VII

RESERVE FUNDS

Section 7.1 Required Repairs. Borrower shall perform the repairs at the
Property, as more particularly set forth on Schedule III hereto (such repairs
hereinafter referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule III provided that, if any such Required Repair cannot be completed
by such date due to the occurrence of events beyond Borrower’s control, then
Borrower shall have such longer period of time as is required to complete such
Required Repair, so long as Borrower is at all times diligently pursuing
completion of same. It shall be an Event of Default under this Agreement if
Borrower does not complete the Required Repairs at the Property by the required
deadline for each repair as set forth on Schedule III.

Section 7.2 Tax and Insurance Escrow Fund. (a) On the Closing Date, Borrower
shall deposit with Lender an amount equal to $3,894,388,59 to be deposited into
the Tax Reserve Account and (subject to Section 7.8(b)) to be used solely for
the payment of Taxes.

(b) Borrower shall pay to Lender on the Payment Date occurring in August, 2007
and on each Payment Date thereafter one-twelfth of the Taxes (the “Monthly Tax
Deposit”) that Lender reasonably estimates will be payable during the next
ensuing twelve (12) months in order to accumulate with Lender sufficient funds
to pay all such Taxes at least thirty (30) days prior to their respective due
dates.

(c) Borrower shall pay to Lender on the Payment Date occurring in August 2007
and on each Payment Date thereafter one-twelfth of the Insurance Premiums (the
“Monthly Insurance Premium Deposit”) (subject to Section 7.8(b)) to be used
solely for the payment of Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the

 

-93-



--------------------------------------------------------------------------------

expiration of the Policies (said amounts in (a), (b) and (c) hereof hereinafter
called the “Tax and Insurance Escrow Fund”).

(d) The Tax and Insurance Escrow Fund and the payments of interest or principal
or both, payable pursuant to the Note and this Agreement, shall be added
together and shall be paid as an aggregate sum by Borrower to Lender. Lender
will apply the Tax and Insurance Escrow Fund to payments of Taxes and Insurance
Premiums required to be made by Borrower pursuant to Sections 5.1.2 and 6.1
hereof, hi making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Fund shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Sections 5.1.2 and 6.1 hereof, Lender shall return any
excess to Borrower or credit such excess against future payments to be made to
the Tax and Insurance Escrow Fund. In allocating such excess, Lender may deal
with the Person shown on the records of Lender to be the owner of the Property.
Any amount remaining in the Tax and Insurance Escrow Fund after the Debt has
been paid in full shall be returned to Borrower. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(a) and (b) above, Lender shall notify Borrower of such determination and
Borrower shall increase its monthly payments to Lender by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to delinquency of the Taxes and/or thirty (30) days prior to expiration of
the Policies, as the case may be.

(e) (i) Notwithstanding the foregoing, in the event that (A) Borrower delivers
to Lender, evidence reasonably satisfactory to Lender, that (1) the liability or
casualty Policy maintained by Borrower covering the Property constitutes an
approved blanket or umbrella Policy pursuant to Section 6.1(c) that provides for
the payment of Insurance Premiums on an annual basis and (2) the Insurance
Premiums for such approved blanket or umbrella Policy have been paid in full,
Lender shall disburse to Borrower all amounts held in the Tax and Insurance
Escrow Fund for the payment of Insurance Premiums; or (B) Borrower delivers to
Lender, evidence satisfactory to Lender in all respects, that (1) the liability
or casualty Policy maintained by Borrower covering the Properties constitutes an
approved blanket or umbrella Policy pursuant to Section 6.1(c) that provides for
the payment of Insurance Premiums on a monthly basis and (2) the first monthly
installment of the Insurance Premiums for such approved blanket or umbrella
Policy has been paid in full, Lender shall disburse to Borrower all amounts held
in the Tax and Insurance Escrow Fund for the payment of Insurance Premiums (less
an amount equal to one monthly installment of the Insurance Premiums due and
payable with respect to such approved blanket or umbrella Policy).

(ii) Notwithstanding the foregoing, Borrower’s obligation to make any deposits
into the Tax and Insurance Escrow Fund with respect to Insurance Premiums
pursuant to Section 7.2(c) above shall be waived if Borrower delivers to Lender
a Letter of Credit in the face amount of amounts required to be on deposit with
Lender from time to time in the Tax and Insurance Escrow Fund for Insurance
Premiums.

 

-94-



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, Borrower’s obligation to make any deposits of
into the Tax and Insurance Escrow Fund with respect to Taxes pursuant to
Sections 7.2(a) and (b) above shall be waived if Borrower delivers to Lender a
Letter of Credit in the face amount of amounts required to be on deposit in the
Tax and Insurance Escrow Fund with Lender from time to time for Taxes.

Section 7.3 Intentionally Deleted.

Section 7.4 Rollover/Replacement Reserve.

7.4.1 Deposits into the Rollover/Replacement Reserve Account. On the Closing
Date, Borrower shall deposit with Lender an amount equal to $1,549,120.00 to be
deposited in the Rollover/Replacement Reserve Account (the “Initial
Rollover/Replacement Reserve Deposit”) to be used solely for Replacements. In
addition, Borrower shall deposit with Lender (i) upon the exercise of each
Extension Option the amount, if any, required pursuant to Section 2.2.1(c)(v)
(which, to the extent applicable, shall be used for Leasing Expenses and
Replacements), and (ii) all Lease Termination Payments. The Initial
Rollover/Replacement Reserve Deposit, all Lease Termination Payments and all
other deposits required to be made in accordance with this Section 7.4.1
(collectively, the “Required Leasing Reserve Deposits”) shall be held by Lender
in the Rollover/Replacement Reserve Account. Amounts deposited into the
Rollover/Replacement Reserve Account in accordance with this Section 7.4.1 shall
be referred to herein as the “Rollover/Replacement Reserve Fund.”
Notwithstanding anything to the contrary contained herein, Borrower’s obligation
to make any deposits into the Rollover/Replacement Reserve Fund above shall be
waived if Borrower delivers to Lender a Letter of Credit in the face amount of
amounts required to be on deposit with Lender from time to time for the
Rollover/Replacement Reserve Fund.

7.4.2 Disbursements from the Rollover/Replacement Reserve Account. (a) With
respect to disbursements from the Rollover/Replacement Reserve Fund for Leasing
Expenses incurred by Borrower, Lender shall make disbursements from the
Rollover/Replacement Reserve Fund from time to time upon satisfaction by
Borrower of each of the following conditions:

(i) With respect to all Leasing Expenses, Lender shall make disbursements as
requested by Borrower on a monthly basis in increments of no less than $5,000.00
upon delivery by Borrower to Lender of a draw request in form attached hereto as
Schedule X accompanied by, if such disbursement relates to tenant improvement or
leasing commission obligations, copies of paid or to be paid invoices for the
amounts requested , an Officer’s Certificate in the form attached hereto as
Schedule XVIII designating the particular Lease for which such disbursement is
sought and certifying that the requested Leasing Expenses have been incurred by
Borrower and, if required by Lender, lien waivers and releases from all parties
furnishing more than $50,000 worth of materials and/or services in connection
with the requested payment (provided, however, that receipt of such lien waivers
shall be a condition to the requested disbursement only if the aggregate amount
of all such required lien waivers not received by Lender (including those in
connection with all prior disbursements under this Section 7.4) equals or
exceeds $250,000).

 

-95-



--------------------------------------------------------------------------------

(ii) With respect to all Leasing Expenses, at Lender’s option, Lender may
reasonably require an inspection of the Property at Borrower’s expense prior to
making a disbursement in order to verify completion of improvements for which
payment or reimbursement is sought.

(b) (i) With respect to disbursements from the Rollover/Replacement Reserve Fund
for Replacements incurred by Borrower, in no event shall the total amount of
disbursements from Rollover/Replacement Reserve Account with respect to
Replacements be less than the Minimum Replacement Disbursement Amount. Lender
shall make disbursements from the Rollover/Replacement Reserve Account for
Replacements from time to time upon satisfaction by Borrower of each of the
following conditions: (A) Borrower shall submit a written request for payment to
Lender at least fifteen (15) days prior to the date on which Borrower requests
such payment be made and specifies the Replacements to be paid, (B) on the date
such request is received by Lender and on the date such payment is to be made,
no Event of Default shall exist and remain uncured, (C) Lender shall have
received an Officers’ Certificate in the form attached hereto as Schedule XIV
(1) stating that all Replacements at the Property to be funded by the requested
disbursement have been or will be completed in good and workmanlike manner and,
to the best of Borrower’s knowledge, in accordance with all Legal Requirements
and Environmental Laws, such certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority if required to
commence and/or complete the Replacements, (2) identifying each Person that
supplied or will supply materials or labor in connection with the Replacements
performed or to be performed at the Property with respect to the payments or
reimbursement to be funded by the requested disbursement, and (3) stating that
each such Person has been or will be paid in full (for all sums then due and
payable) upon such disbursement, such Officers’ Certificate to be accompanied by
lien waivers or, to the extent final payment has not been made to a Person,
other evidence reasonably satisfactory to Lender that all sums due and payable
will be paid, (D) at Lender’s option and if the cost of such Replacements
exceeds $250,000, a title search for the Property indicating that the Property
is free from all Liens, claims and other encumbrances not previously approved by
Lender and (E) Lender shall have received such other evidence as Lender shall
reasonably request that the Replacements at the Property to be funded by the
requested disbursement have been or will be completed and has been or will be
paid for upon such disbursement to Borrower. Lender shall not be required to
make disbursements from the Rollover/Replacement Reserve Account with respect to
Replacements at the Property unless such requested disbursement is in an amount
greater than $5,000 (or a lesser amount if the total amount in the
Rollover/Replacement Reserve Account is less than $5,000, in which case only one
disbursement of the amount remaining in the account shall be made). Lender shall
not be obligated to make disbursements from the Rollover/Replacement Reserve
Account with respect to Replacements at the Property in excess of the amount
deposited by Borrower. Lender shall not be obligated to make disbursements from
the Rollover/Replacement Reserve Account to reimburse Borrower for the costs of
routine maintenance to the Property.

(ii) (A) Borrower shall make Replacements when required in order to keep the
Property in condition and repair consistent with similar office buildings in the
same market segment in the metropolitan area in which the Property is located,
and to keep the Property or any portion thereof from deteriorating. Borrower
shall complete all

 

-96-



--------------------------------------------------------------------------------

Replacements in a good and workmanlike manner as soon as practicable following
the commencement of making each such Replacement.

(B) Lender reserves the right, at its option, to approve all contracts or work
orders (which approval shall not be unreasonably withheld, conditioned or
delayed) with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Replacements
costing, in the aggregate, in excess of (1) $500,000 or (2) for so long as the
Mezzanine Loan D is outstanding, $250,000. Upon Lender’s request, Borrower shall
assign any contract or subcontract to Lender. Any approval required of Lender
pursuant to this Section 7.4.2(b) shall be deemed to have been given if Lender
shall have failed to notify Borrower of its approval or disapproval within ten
(10) Business Days following Lender’s receipt of Borrower’s written request
together with a true, accurate and complete copy of the contract work order in
question. In connection with its review of a contract or work order, Lender may
request to receive any and all material information and documentation relating
thereto reasonably required by Lender to reach a decision. In order to be
effective for the purpose of triggering the ten (10) Business Day time period
set forth above, all requests by Borrower for approval pursuant to this
Section 7.4.2(b)(ii)(B) must contain the following in bold, capital letters in
the request and on the envelope or wrapper enclosing such request: “THIS IS A
REQUEST FOR APPROVAL PURSUANT TO SECTION 7.4.2(b)(ii)(B) OF THE LOAN AGREEMENT
AMONG LENDER AND BORROWER. FAILURE BY LENDER TO RESPOND TO THIS REQUEST WITHIN
TEN (10) BUSINESS DAYS OF THE DATE HEREOF SHALL RESULT IN THE APPROVAL OF THE
MATTERS REFERRED TO HEREIN.”

(C) In the event Lender determines in its reasonable discretion that any
Replacement is not being performed in a workmanlike or timely manner or that any
Replacement has not been completed in a workmanlike or timely manner, Lender
shall have the option without providing any prior notice to Borrower to withhold
disbursement for such unsatisfactory Replacement and, subject to the cure
periods set forth in Section 8.1(a)(xxi) hereof, to proceed under existing
contracts or to contract with third parties to complete such Replacement and to
apply the Rollover/Replacement Reserve Fund toward the labor and materials
necessary to complete such Replacement and to exercise any and all other
remedies available to Lender upon an Event of Default hereunder.

(D) In order to facilitate Lender’s completion or making of the Replacements
pursuant to Section 7.4.2(b)(ii)(C) above, Borrower grants Lender the right to
enter onto the Property and perform any and all work and labor necessary to
complete or make the Replacements and/or employ watchmen to protect the Property
from damage provided, however, that Lender shall not exercise such right unless
an Event of Default has occurred and is then continuing. All sums so expended by
Lender, to the extent not from the Rollover/Replacement Reserve Fund, shall be
deemed to have been advanced under the Loan to Borrower and secured by the
Security Instrument. For this

 

-97-



--------------------------------------------------------------------------------

purpose Borrower constitutes and appoints Lender its true and lawful attorney in
fact with full power of substitution to complete or undertake the Replacements
in the name of Borrower. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked. Borrower empowers said attorney
in fact as follows: (1) to use any funds in the Rollover/Replacement Reserve
Account for the purpose of making or completing the Replacements; (2) to make
such additions, changes and corrections to the Replacements as shall be
necessary or desirable to complete the Replacements; (3) to employ such
contractors, subcontractors, agents, architects and inspectors as shall be
required for such purposes; (4) to pay, settle or compromise all existing bills
and claims which are or may become Liens against the Property, or as may be
necessary or desirable for the completion of the Replacements, or for clearance
of title; (5) to execute all applications and certificates in the name of
Borrower which may be required by any of the contract documents; (6) to
prosecute and defend all actions or proceedings in connection with the Property
or the rehabilitation and repair of the Property; and (7) to do any and every
act which Borrower might do in its own behalf to fulfill the terms of this
Agreement. Notwithstanding the foregoing, Lender shall not exercise such power
of attorney unless an Event of Default exists.

(E) Nothing in this Section 7.4.2 shall: (1) make Lender responsible for making
or completing the Replacements; (2) require Lender to expend funds in addition
to the Rollover/Replacement Reserve Fund to make or complete any Replacement;
(3) obligate Lender to proceed with the Replacements; or (4) obligate Lender to
demand from Borrower additional sums to make or complete any Replacement.

(F) The Replacements and all materials, equipment, fixtures, or any other item
comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other Liens, subject to Borrower’s right to contest such Liens as set forth in
Section 8.1(a)(xiii) hereof.

(G) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under Applicable Law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Upon request, certified
copies of such policies or certificates evidencing the effectiveness of such
policies and the payment of premiums thereunder shall be delivered to Lender.

(iii) (A) It shall be an Event of Default under this Agreement if Borrower fails
to comply with any provision of this Section 7.4 and such failure is not cured
within sixty (60) days after notice from Lender, subject to extension as is
reasonably necessary

 

-98-



--------------------------------------------------------------------------------

for Borrower to exercise due diligence to cure or due to Force Majeure. Upon the
occurrence and continuance of an Event of Default, Lender may use the
Rollover/Replacement Reserve Fund (or any portion thereof) for any purpose,
including but not limited to completion of the Replacements as provided in
Sections 7.4.2(b)(ii)(C) and (D), or for any other repair or replacement to the
Property or toward payment of the Debt in such order, proportion and priority as
Lender may determine in its sole discretion. Lender’s right to withdraw and
apply the Rollover/Replacement Reserve Funds shall be in addition to all other
rights and remedies provided to Lender under this Agreement and the other Loan
Documents.

(B) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Rollover/Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.

(c) The insufficiency of any balance in the Rollover/Replacement Reserve Account
shall not relieve Borrower from its obligation to fulfill all preservation and
maintenance covenants in the Loan Documents.

Section 7.5 Intentionally Omitted.

Section 7.6 Intentionally Omitted.

Section 7.7 Debt Service Shortfall Reserve Funds.

7.7.1 Deposits into the Debt Service Shortfall Reserve Fund. On the Closing
Date, Borrower shall deposit with Lender an amount equal to $4,900,000.00 to be
deposited in the Debt Service Shortfall Reserve Account (the “Debt Service
Shortfall Reserve Fund”). Notwithstanding anything to the contrary contained in
this Section 7.7.1, Borrower’s obligation to make any deposits into the Debt
Service Shortfall Reserve Fund shall be waived (and if Debt Service Shortfall
Reserve Funds are on deposit, Borrower shall be entitled to withdraw the amounts
deposited therein) if Borrower delivers to Lender a Letter of Credit in the face
amount of the amount required to be on deposit with Lender in the Debt Service
Shortfall Reserve Fund.

7.7.2 Withdrawals from the Debt Service Shortfall Reserve Fund. Lender shall
make disbursements from the Debt Service Shortfall Reserve Fund from time to
time as follows: If, on any Payment Date, the amounts on deposit in the Debt
Service Shortfall Reserve Account are not sufficient to pay the amounts payable
on any Payment Date pursuant to Section 3.3(a)(iii) and (vi) of the Cash
Management Agreement, then Lender shall, and is hereby irrevocably authorized by
Borrower to pay such shortfall (or so much thereof as may be paid from amounts
on deposit in the Debt Service Shortfall Reserve Account if the amount on
deposit in the Debt Service Shortfall Reserve Account is less than the amount
necessary to pay such shortfall). Except in connection with the exercise of any
Extension Option, Borrower shall not have an obligation to replenish amounts on
deposit in the Debt Service Shortfall Reserve Account.

Section 7.8 Reserve Funds, Generally. (a) Borrower grants to Lender a first
priority perfected security interest in each of the Reserve Funds and the
related Accounts and any and all monies now or hereafter deposited in each
Reserve Fund and related Account as

 

-99-



--------------------------------------------------------------------------------

additional security for payment of the Debt. Until expended or applied in
accordance herewith, the Reserve Funds and the related Accounts shall constitute
additional security for the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have no obligation to disburse any Reserve Funds, and Lender may,
in addition to any and all other rights and remedies available to Lender, apply
any sums then present in any or all of the Reserve Funds to the payment of the
Debt in any order in its sole discretion. Lender shall have no obligation to
advance funds from any particular Account in excess of the amount on deposit in
such Account.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.

(d) The Reserve Funds may be invested in Permitted Investments in accordance
with, and to the extent permitted by, the Cash Management Agreement, and all
earnings or interest on a Reserve Fund shall be added to and become a part of
such Reserve Fund and shall be disbursed in the same manner as other monies
deposited in such Reserve Fund.

(e) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or
related Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto or any right of the depositary bank or securities
intermediary to be paid ordinary fees and charges for such Account, for which
there may be a set-off right.

(f) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Losses arising from or in any way connected with the Reserve Funds
or the related Accounts or the performance of the obligations for which the
Reserve Funds or the related Accounts were established, except to the extent
arising from the gross negligence or willful misconduct of Lender, its agents or
employees. Borrower shall assign to Lender all rights and claims Borrower may
have against all Persons supplying labor, materials or other services which are
to be paid from or secured by the Reserve Funds or the related Accounts;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.

Section 7.9 Provisions Regarding Letters of Credit.

7.9.1 Letters of Credit Generally. Borrower shall give Lender no less than
thirty (30) days notice of Borrower’s election to deliver a Letter of Credit
pursuant to this Article VII. Borrower shall pay to Lender all of Lender’s
reasonable out-of-pocket costs and expenses in connection therewith. Borrower
shall not be entitled to draw from any such Letter of Credit.

7.9.2 Event of Default. An Event of Default shall occur if Borrower shall have
any reimbursement or similar obligation with respect to a Letter of Credit, or
if Borrower shall fail to (i) replace or extend any Letter of Credit prior to
the expiration thereof or (ii) replace any outstanding Letter of Credit within
thirty (30) days of Lender’s notice that such Letter of Credit fails to meet the
requirements set forth in the definition of Letter of Credit. Lender shall not
be

 

-100-



--------------------------------------------------------------------------------

required to exercise its rights under Section 7.9.3 below in order to prevent
any such Event of Default from occurring and shall not be liable for any losses
due to the insolvency of the issuer of the Letter of Credit as a result of any
failure or delay by Lender in the exercise of such rights, but if Lender draws
on the Letter of Credit and the issuer honors such draw and no Event of Default
shall exist, Lender shall deposit the proceeds of such draw into the Reserve
Fund with respect to which such Letter of Credit was originally established.

7.9.3 Security for Debt. Each Letter of Credit delivered under this Agreement
shall be additional security for the payment of the Debt. Upon the occurrence of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit to payment of the Debt in such order, proportion or priority as
Lender may determine or to hold such proceeds as security for the Debt.

7.9.4 Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or (c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit with an Eligible Institution.

7.9.5 Reduction of Letter of Credit. In the event that, after the delivery of a
Letter of Credit in accordance with the provisions of this Article VII, Borrower
shall incur and pay for from its own funds and not from the Reserve Funds, funds
in the Lockbox Account, or other funds sourced from, or otherwise derivative of,
the Property, such items that would be eligible for a disbursement from the
applicable Reserve Fund, Borrower may, in lieu of receiving such disbursement,
reduce the amount of such Letter of Credit by a corresponding amount. Lender
agrees to execute such agreements or amendments reasonably requested by Borrower
in order to appropriately reduce the amount of such Letter of Credit. Borrower
shall not be permitted to reduce the Letter of Credit more than one (1) time in
any month.

7.9.6 Limitations on Guaranties and Letters of Credit. Notwithstanding anything
to the contrary contained in the foregoing, the aggregate amount of any Letters
of Credit in lieu of Reserve Funds delivered in accordance with the provisions
of this Article VII and any guaranties delivered in accordance with the
provisions of Section 5.1.20 shall not exceed ten percent (10%) of the principal
amount of the Loan. To the extent that the aggregate amount of deposits that
Borrower is obligated to make into the Reserve Funds hereunder exceeds ten
percent (10%), Borrower shall deposit such excess amount with Lender for deposit
into the applicable Reserve Fund.

 

-101-



--------------------------------------------------------------------------------

ARTICLE VIII

DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) (A) if any payment of principal or interest due pursuant to the Note or the
payment due on the Maturity Date is not paid on or prior to the date when due,
and (B) any other portion of the Debt is not paid on or within four (4) business
days after the same is due;

(ii) if any of the Taxes or any Other Charges are not paid on or before the date
when the same are due and payable (except to the extent sums sufficient to pay
such Taxes or any Other Charges have been deposited with Lender in accordance
with the terms hereof);

(iii) if the Policies are not kept in full force and effect and if certified
copies of the Policies, or Acord certificates evidencing the procurement of and
payment for the Policies, are not delivered to Lender within five (5) Business
Days of Lender’s request;

(iv) if Borrower transfers or encumbers any portion of the Property in violation
of the provisions of Section 5.2.10 hereof or Article 7 of the Security
Instrument;

(v) if any representation or warranty made by Borrower, or any Guarantor herein
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document prepared by or on behalf of
Borrower, or any Guarantor and furnished to Lender shall have been false or
misleading in any material adverse respect, when taken as a whole, as of the
date the representation or warranty was made provided, however, that to the
extent that the Person on whose behalf such representation or warranty was made
had no actual or constructive knowledge of the falsehood or misleading nature of
such representation or warranty when made, and that such falsehood or misleading
nature was undiscoverable through commercially reasonable diligence, then such
false or misleading representation or warranty shall constitute an Event of
Default only if Borrower or such Person fails to make true and accurate such
representation or warranty (by modifying or correcting the condition underlying
such representation or warranty) within ten (10) days after Borrower’s or such
Person’s discovery of such underlying condition;

(vi) if Borrower, Principal, any Guarantor or any other guarantor under any
guaranty issued in connection with the Loan shall make an assignment for the
benefit of creditors, unless, in the case of any Guarantor, any Replacement
Guarantor has been substituted for such Guarantor in accordance with the terms
and provisions of Section 9.6 hereof;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal, any Guarantor or any other guarantor under any guarantee issued in
connection with the Loan or if Borrower, Principal, any Guarantor or such other
guarantor shall be

 

-102-



--------------------------------------------------------------------------------

adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to the Bankruptcy Code, or any similar
federal or State law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Principal, any Guarantor or such other guarantor, or if any
proceeding for the dissolution or liquidation of Borrower, Principal, any
Guarantor or such other guarantor shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower, Principal, any Guarantor or such other guarantor, upon
the same not being discharged, stayed or dismissed or bonded pending appeal
within ninety (90) days, unless, in the case of any Guarantor, any Replacement
Guarantor has been substituted for such Guarantor in accordance with the terms
and provisions of Section 9.6 hereof;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if Borrower materially breaches any of its respective negative covenants
contained in Section 5.2;

(x) if Borrower violates or does not comply with any provisions of
Section 5.1.17 hereof and Borrower fails to remedy such breach within ten
(10) Business Days after notice of such breach from Lender;

(xi) if a default has occurred and continues beyond any applicable cure period
under the Management Agreement (or any Replacement Management Agreement) if such
default permits Manager thereunder to terminate or cancel the Management
Agreement (or any Replacement Management Agreement);

(xii) if Borrower or Principal violates or does not comply with any of the
provisions of Section 4.1.35 hereof;

(xiii) if the Property becomes subject to any mechanic’s, materialman’s or other
Lien other than a Lien for local real estate taxes and assessments not then due
and payable and the Lien shall remain undischarged of record (by payment,
bonding or otherwise) for a period of sixty (60) days, provided, however, after
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceedings, promptly initiated and conducted in good faith
and with due diligence, the amount or validity, in whole or in part, of any
mechanic’s liens, provided that (i) no other Event of Default has occurred and
is continuing under the Note, this Agreement or any of the other Loan Documents,
(ii) such proceeding shall suspend the collection of the mechanic’s or
materialman’s liens from Borrower and from the Property or Borrower shall have
paid all of the mechanic’s or materialman’s liens under protest, (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (iv) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost, and (v) Borrower shall have deposited with Lender adequate
reserves or security for the payment of the mechanic’s or materialman’s

 

-103-



--------------------------------------------------------------------------------

liens, together with all interest and penalties thereon as determined by Lender
in its reasonable discretion;

(xiv) if any federal tax Lien or state or local income tax Lien is filed against
Borrower, Principal, any Guarantor or the Property and same is not discharged of
record within sixty (60) days after same is filed, unless, in the case of any
Guarantor, any Replacement Guarantor has been substituted for such Guarantor in
accordance with the terms and provisions of Section 9.6 hereof;

(xv) (A) Borrower fails to provide Lender with the written certificate as
provided in (and within the time period required by) Section 5.2.8 hereof and
such failure continues for ten (10) days after written notice thereof from
Lender, (B) Borrower is a Plan or its assets constitute Plan Assets, or
(C) Borrower consummates a transaction which would cause the Security Instrument
or Lender’s exercise of its rights under the Security Instrument, the Note, this
Agreement or the other Loan Documents to constitute a nonexempt prohibited
transaction under ERIS A or result in a violation of a State statute regulating
investment of, and fiduciary obligations with respect to, governmental plans
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code, which prohibits or otherwise restricts the transactions contemplated by
this Agreement, subjecting Lender to liability for a violation of ERISA, the
Code or such State statute;

(xvi) if Borrower shall fail to deliver to Lender, within ten (10) Business Days
after request by Lender, the estoppel certificates required pursuant to the
terms of Section 5.1.13(a) hereof (which request by Lender shall be sent after
the expiration of any applicable notice and grace periods contained in
Section 5.1.13);

(xvii) if any default occurs under any guaranty or indemnity executed in
connection herewith (including, without limitation, the Guaranty and the
Environmental Indemnity) and such default continues after the expiration of
applicable grace periods, if any, unless, in the case of any Guarantor, any
Replacement Guarantor has been substituted for such Guarantor in accordance with
the terms and provisions of Section 9.6 hereof;

(xviii) Intentionally Omitted.

(xix) Intentionally Omitted.

(xx) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xxi) if any of the assumptions contained in the Insolvency Opinion, or in any
other “non-consolidation” opinion delivered to Lender in connection with the
Loan (it being understood that this provision shall not apply to any
“non-consolidation” opinion delivered to Lender in connection with the
origination of the Loan following a transfer under Section 5.2.11), or in any
other “non-consolidation” opinion delivered subsequent to the closing of the
Loan, is or shall become untrue in any material respect;

 

-104-



--------------------------------------------------------------------------------

(xxii) Intentionally Omitted;

(xxiii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xxii) above or (xxiv) below, for ten (10) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
ninety (90) days; or

(xxiv) if there shall be default under the Security Instrument or any of the
other Loan Documents beyond any applicable notice and cure periods contained in
such documents, whether as to Borrower or the Property, or if any other such
event shall occur or condition shall exist, if the effect of such event or
condition is to accelerate the maturity of any portion of the Debt or to permit
Lender to accelerate the maturity of all or any portion of the Debt.

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi) or (vii) above) and at any
time thereafter, in addition to any other rights or remedies available to it
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and any part of the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi) or
(vii) above, the Debt and all other obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or demand, and Borrower hereby expressly waives any such
notice or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to all or any part of the Property or any
other Collateral. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by Applicable Law, without impairing
or

 

-105-



--------------------------------------------------------------------------------

otherwise affecting the other rights and remedies of Lender permitted by
Applicable Law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all Liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the other Collateral and the Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Collateral for the satisfaction of any of the Debt in preference or priority to
any other Collateral, and Lender may seek satisfaction out of the Property or
any other Collateral or any part thereof, in its absolute discretion in respect
of the Debt. In addition, Lender shall have the right from time to time to
partially foreclose the Security Instrument in any manner and for any amounts
secured by the Security Instrument then due and payable as determined by Lender
in its sole discretion including, without limitation, the following
circumstances: (i) in the event Borrower defaults beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose the Security Instrument to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire outstanding principal balance of the Loan, Lender may foreclose the
Security Instrument to recover so much of the principal balance of the Loan as
Lender may accelerate and such other sums secured by the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to the Security Instrument to secure payment of sums
secured by the Security Instrument and not previously recovered.

(c) Lender shall have the right, from time to time, to sever the Note and the
other Loan Documents into one or more separate notes, deeds of trust, mortgages
and other security documents (the “Severed Loan Documents”) in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. The Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrower only as of the
Closing Date.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and

 

-106-



--------------------------------------------------------------------------------

remedies may be pursued singularly, concurrently or otherwise, at such time and
in such order as Lender may determine in Lender’s sole discretion. No delay or
omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one or more
Defaults or Events of Default with respect to Borrower shall not be construed to
be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.

ARTICLE IX

SPECIAL PROVISIONS

Section 9.1 Sale of Notes and Securitization. Lender may, at any time, sell,
transfer or assign the Note, this Agreement, the Security Instrument and the
other Loan Documents, and any or all servicing rights with respect thereto, or
grant participations therein or issue mortgage pass-through certificates or
other securities (the “Securities”) evidencing a beneficial interest in a rated
or unrated public offering or private placement (a “Securitization”) (such
sales, participations and/or Securitizations, collectively, a “Secondary Market
Transaction”). Notwithstanding the foregoing, Lender shall endeavor, but shall
have no obligation, to provide Borrower with ten (10) days prior notice of any
Secondary Market Transaction for which Provided Information is, or is expected
to be, requested and provide Borrower with the type of Secondary Market
Transaction that is occurring, or is expected to occur. At the request of the
holder of the Note and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower shall, at such noteholder’s expense to
the extent and as set forth in Section 9(g) hereof, use reasonable efforts to
provide information in the possession or control of Borrower and not in
possession of Lender or which may reasonably be required to satisfy the market
standards to which the holder of the Note customarily adheres or which may be
reasonably required in the marketplace or by the Rating Agencies in connection
with a Securitization or the sale of the Note or the participations or
Securities, including, without limitation, to:

(a) (i) provide such financial and other information with respect to the
Property, Borrower, Manager and Guarantor, including but not limited to updated
financial and operating statements currently created during the ordinary course
of business, (ii) provide budgets relating to the Property and (iii) to perform
or permit or cause to be performed or permitted such site inspection,
appraisals, market studies, environmental reviews and reports (Phase I’s and, if
appropriate, Phase II’s), engineering reports and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Note or the Rating Agencies or as may be necessary or appropriate in
connection with the Securitization (the “Provided Information”), together, if
customary, with appropriate verification and/or consents of the Provided
Information through letters of auditors or opinions of counsel of independent
attorneys reasonably acceptable to Lender and acceptable to the Rating Agencies;

(b) if required by the Rating Agencies, deliver (i) a revised Insolvency
Opinion, (ii) revised opinions of counsel as to due execution and enforceability
with respect to the Property, Borrower, Guarantor, Principal and their
respective Affiliates and the Loan

 

-107-



--------------------------------------------------------------------------------

Documents, and (iii) revised Organizational Documents for Borrower, Guarantor,
Principal and their respective Affiliates (including, without limitation, such
revisions as are necessary to comply with the provisions of Section 4.1.35
hereof), which counsel, opinions and Organizational Documents shall be
reasonably satisfactory to Lender and satisfactory to the Rating Agencies;

(c) if required by the Rating Agencies, request such additional tenant estoppel
letters, subordination agreements or other agreements from parties to agreements
that affect the Property, which estoppel letters, subordination agreements or
other agreements shall be reasonably satisfactory to Lender and satisfactory to
the Rating Agencies;

(d) execute such amendments to the Loan Documents and Organizational Documents
as may be requested by the holder of the Note or the Rating Agencies or
otherwise to effect the Securitization; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (except for modifications and amendments required to be made
pursuant to Section 9.1(e) below) (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, (ii) modify or
amend any other material economic term of the Loan or (iii) otherwise increase
the obligations or liabilities or decrease the rights of Borrower pursuant to
the Loan Documents;

(e) if Lender elects, in its sole discretion, prior to or upon a Securitization,
to split the Loan into two or more parts, or the Note into multiple component
notes or tranches which may have different interest rates, amortization
payments, principal amounts and maturities, Borrower agrees to cooperate with
Lender in connection with the foregoing and to execute the required
modifications and amendments to the Note, this Agreement and the Loan Documents
and to provide opinions necessary to effectuate the same. Such Notes or
components may be assigned different interest rates, so long as the initial
weighted average of such interest rates does not exceed the Applicable Interest
Rate and the monthly debt service payments do not exceed the Monthly Debt
Service Payment Amount; provided, however, that Borrower shall not be required
to modify or amend any Loan Document if such modification or amendment would
(except for modifications and amendments described in this Section 9.1(e))
(i) change the interest rate, the stated maturity or the amortization of
principal set forth in the Note, (ii) modify or amend any other material
economic term of the Loan or (iii) otherwise increase the obligations or
liabilities or decrease the rights of Borrower pursuant to the Loan Documents;
and

(f) make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, and the Loan Documents as
are customarily provided in securitization transactions and as may be reasonably
requested by the holder of the Note or the Rating Agencies and consistent with
the facts covered by such representations and warranties as they exist on the
date thereof, including the representations and warranties made in the Loan
Documents.

(g) Lender shall pay for any third-party costs and expenses incurred by Borrower
in connection with Borrower’s complying with the requests made under this
Section 9.1, other than Borrower’s legal fees and expenses. Except as otherwise
provided in this Article IX, in no event shall Borrower be obligated to pay for
any costs and expenses incurred by Lender or by Borrower, other than Borrower’s
legal fees, in connection with a Securitization

 

-108-



--------------------------------------------------------------------------------

other than any costs and expenses incurred by Lender due to Borrower’s failure
to perform or comply with Borrower’s agreements and covenants contained in this
Agreement and the other Loan Documents relating to documents, instruments or
other items required to be delivered or produced by Borrower.

Section 9.2 Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in disclosure documents in
connection with the Securitization, including, without limitation, a prospectus
supplement, private placement memorandum, offering circular or other offering
document (each a “Disclosure Document”) and may also be included in filings (an
“Exchange Act Filing”) with the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended (the “Securities Act”), or the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to Investors or prospective Investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization. In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, Borrower will cooperate with the holder of the Note in updating the
Disclosure Document by providing all current information necessary to keep the
Disclosure Document accurate and complete in all material respects.

(b) Borrower agrees to provide in connection with each of (i) a preliminary and
a private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, or (iii) collateral and structured term
sheets or similar materials, an indemnification certificate (A) certifying that
Borrower has carefully examined the relevant portions of such memorandum or
prospectus or term sheets, as applicable, which relate to Borrower and its
Affiliates or the Property, including without limitation, the sections entitled
“Special Considerations,” “Description of the Mortgages,” “Description of the
Mortgage Loans and Mortgaged Property,” and “The Borrower” and such sections
(and any other sections reasonably requested) do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading, (B) indemnifying Lender (and for purposes of this
Section 9.2, Lender hereunder shall include its officers and directors), the
Affiliate of Morgan Stanley Mortgage Capital Holdings LLC (“Morgan Stanley”)
that has filed the registration statement relating to the Securitization (the
“Registration Statement”), each of its directors, each of its officers who have
signed the Registration Statement and each Person who controls the Affiliate
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (collectively, the “Morgan Stanley Group”), and Morgan Stanley,
each of its directors and each Person who controls Morgan Stanley within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any Losses, claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Morgan
Stanley Group or the Underwriter Group may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in such sections described in
clause (A) above, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated in such sections
or necessary in order to make the statements in such sections or in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse Lender, the Morgan Stanley Group and the Underwriter Group for any
legal or other expenses reasonably incurred by Lender the Morgan Stanley Group
and the Underwriter Group in connection with investigating or defending the
Liabilities; provided, however, that Borrower will be liable in any such case

 

-109-



--------------------------------------------------------------------------------

under clauses (B) or (C) above only to the extent that any such Liability arises
out of or is based upon any such untrue statement or omission made therein in
reliance upon and in conformity with information furnished to Lender by or on
behalf of Borrower in connection with the preparation of the memorandum or
prospectus or in connection with the underwriting of the debt, including,
without limitation, financial statements of Borrower, operating statements, rent
rolls, environmental site assessment reports and property condition reports with
respect to the Property. This indemnification will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in Clauses (B) and (C) above shall be effective whether or not an
indemnification certificate described in (A) above is provided and shall be
applicable based on information previously provided by Borrower or its
Affiliates if Borrower does not provide the indemnification certificate;
provided, however. Borrower shall not be liable in any such case to the extent
that any such Liabilities relate solely to errors or omissions contained in
documents prepared by a Person other than Borrower, Principal, Guarantor or any
of their Affiliates, unless Borrower knew or should have known about such error
or omission.

(c) In connection with filings under the Exchange Act, Borrower agrees to
indemnify (i) Lender, the Morgan Stanley Group and the Underwriter Group for
Liabilities to which Lender, the Morgan Stanley Group or the Underwriter Group
may become subject insofar as the Liabilities arise out of or are based upon the
omission or actual omission to state in the Provided Information a material fact
required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the Morgan
Stanley Group or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Morgan Stanley Group or the Underwriter Group
in connection with defending or investigating the Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party. In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to participate therein and, to the extent that it
(or they) may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel satisfactory to such indemnified party.
After notice from the indemnifying party to such indemnified party under this
Section 9.2 the indemnifying party shall not be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to

 

-110-



--------------------------------------------------------------------------------

otherwise participate in the defense of such action on behalf of such
indemnified party or parties. The indemnifying party shall not be liable for the
expenses of more than one such separate counsel (in addition to indemnifying
party’s own attorneys) regardless of the number of indemnified parties.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnifications provided for in Section 9.2(b) or (c) is or are for
any reason held to be unenforceable by an indemnified party in respect of any
Liability (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 9.2(b) or (c), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such Liability (or action in respect thereof); provided, however, that
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. In determining the
amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) Morgan Stanley’s and Borrower’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances. Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined solely by pro rata
or per capita allocation.

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

Section 9.3 Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender, and Lender may delegate
all or any portion of its responsibilities under this Agreement and the other
Loan Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any set-up fees or any regular monthly servicing fee due to the Servicer under
the Servicing Agreement.

Section 9.4 Exculpation. (a) Except as otherwise provided herein, in the
Security Instrument or in the other Loan Documents, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in this Agreement, the Note, the Security Instrument or the other Loan
Documents (other than the Environmental Indemnity and the Guaranty) by any
action or proceeding wherein a money judgment shall be sought against Borrower,
except that Lender may bring a foreclosure action, action for specific
performance or other appropriate action or proceeding to enable Lender to
enforce and realize upon this Agreement, the Note, the Security Instrument, the
other Loan Documents, and the interest in the Property, the Rents and any other
collateral given to Lender created by this Agreement, the Note, the Security
Instrument and the other Loan Documents; provided, however, that any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender. Lender, by accepting this Agreement, the Note and
the Security Instrument, agrees that it shall not, except as otherwise provided
in the Security Instrument, sue for, seek or demand any deficiency judgment
against Borrower in any such action or proceeding,

 

-111-



--------------------------------------------------------------------------------

under or by reason of or under or in connection with this Agreement, the Note,
the other Loan Documents or the Security Instrument. The provisions of this
Section shall not, however, (i) constitute a waiver, release or impairment of
any obligation evidenced or secured by this Agreement, the Note, the other Loan
Documents or the Security Instrument; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for judicial foreclosure and
sale under the Security Instrument; (iii) affect the validity or enforceability
of any indemnity (including, without limitation, the Environmental Indemnity),
guaranty (including, without limitation, the Guaranty), master lease or similar
instrument made in connection with this Agreement, the Note, the Security
Instrument, or the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the
Assignment of Leases and Rents executed in connection herewith; (vi) impair the
right of Lender to enforce the provisions of Sections 9.9 and 10.2 of the
Security Instrument (to the extent of Borrower’s interest in the Property) or
Sections 4.1.8, 4.1.28, 5.1.9 and 5.2.8 hereof (to the extent of Borrower’s
interest in the Property); or (vii) impair the right of Lender to obtain a
deficiency judgment or other judgment on the Note against Borrower if necessary
to obtain any Insurance Proceeds or Awards to which Lender would otherwise be
entitled under the Security Instrument; provided however, Lender shall only
enforce such judgment to the extent of the Insurance Proceeds and/or Awards.

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the Losses it incurs due to: (i) fraud
or intentional misrepresentation by Borrower or its Affiliates in connection
with the execution and the delivery of this Agreement, the Note, the Security
Instrument or the other Loan Documents; (ii) Borrower’s misappropriation of
Rents received by Borrower during the continuance of an Event of Default;
(iii) Borrower’s misappropriation of Security Deposits or Rents collected more
than thirty (30) days in advance; (iv) Borrower’s misappropriation of insurance
proceeds or condemnation awards; (v) Borrower’s failure to pay Taxes, Other
Charges or Lien Charges (except to the extent that sums sufficient to pay such
amounts have been deposited in escrow or reserved pursuant to the terms of
Section 7.2 hereof and except to the extent that such failure to pay such Taxes,
Other Charges or Lien Charges is due solely to the failure of the Property to
generate Gross Income from Operations sufficient to pay such Taxes, Other
Charges or Lien Charges when due); (vi) Borrower’s failure to return or to
reimburse Lender for all material Personal Property taken from the Property by
or on behalf of Borrower and not replaced with Personal Property of the same
utility and of the same or greater value (provided the replacement shall not be
required if such Personal Property is no longer required for the operation of
the Property); (vii) any act of intentional physical waste or arson by Borrower,
or Principal, or any Affiliate thereof or by Guarantor; (viii) any Event of
Default under Article 7 of the Security Instrument or any material Event of
Default under Sections 4.1.35 (but excluding Sections 4.1.35(g) and (r) hereof),
or in the event of Principal’s material default under Section 4.1.35 (but
excluding Sections 4.1.35(g) and (r)) of this Agreement; or (ix) the breach or
inaccuracy of any representation or warranty contained in, or Borrower’s failure
to comply with the provisions of, Sections 4.1.39 or 5.1.19 hereof; and
(ix) Borrower’s indemnification of Lender set forth in Section 9.2 hereof.

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in Subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect (i) in the event of the
existence of an Event of Default

 

-112-



--------------------------------------------------------------------------------

under Section 5.2.10 hereof or in the event of an Event of Default under
Section 5.2.1 of this Agreement arising out of a voluntary Lien, (ii) Borrower
fails to obtain Lender’s prior consent to any subordinate financing or other
voluntary Lien encumbering the Property, (iii) Borrower files a voluntary
petition under the Bankruptcy code or any other Federal or state bankruptcy or
insolvency law; (iv) an Affiliate, officer, director, or representative which
controls, directly or indirectly, Borrower files, or joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower
from any Person; (v) Borrower files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or solicits or causes to be solicited petitioning creditors
for any involuntary petition from any Person; (vi) any Affiliate, officer,
director, or representative which controls Borrower consents to or acquiesces in
or joins in an application for the appointment of a custodian, receiver,
trustee, or examiner for Borrower or any portion of the Property; or
(vii) Borrower makes an assignment for the benefit of creditors, or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111 (b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Security Instrument or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Security Instrument and the other Loan Documents.

(e) Notwithstanding anything to the contrary contained in this Agreement the
Note, the Security Instrument, or the other Loan Documents, no direct or
indirect, parent, shareholder, partner, members, principal, affiliate, employee,
officer, director, agent or representative of Borrower (excluding the Guarantor
and Indemnitors in their respective capacities as guarantors/indemnitors under
the Loan but including the direct or indirect shareholders, partners, members,
principals, affiliates, employees, officers, directors, agents or
representatives of the Guarantor and Indemnitors) (each a “Related Party”) shall
have any personal liability for, nor be joined as a party to any action (except
as required by any Legal Requirement) with respect to (i) the payment of any sum
of money which is or may be payable hereunder or under the Security Instrument
or the other Loan Documents, including, but not limited to, the repayment of the
Debt, or (ii) the performance or discharge of any covenants, obligations or
undertakings of Borrower or any Related Party with respect thereto. In addition
to the foregoing, anything in the Note, the Security Instrument, this Agreement
or the other Loan Documents to the contrary notwithstanding, in no event will
the assets of any Related Party (including any distributions made by Borrower or
the Guarantor to their direct or indirect members, partners or shareholders) be
available to satisfy any obligation of Borrower in respect of the Debt or other
obligations secured by the Property.

Section 9.5 Resizing. Borrower further agrees that if, in connection with the
Securitization or Syndication, it is determined by the Rating Agencies or Lender
that a portion of the Securitization would not receive an “investment grade”
rating unless the principal amount of the Loan were to be decreased and, as a
result, the principal amount of the Loan is decreased,

 

-113-



--------------------------------------------------------------------------------

then, at Lender’s sole cost and expense, (i) Borrower shall take all actions as
are reasonably necessary to effect the “resizing” of the Mezzanine Loan and the
Loan, including creating one or more additional mezzanine loans secured by the
direct or indirect ownership interests in Borrower (collectively, “Resizing
Mezzanine Loan”), (ii) Borrower shall exercise commercially reasonable efforts
to cause the Mezzanine Borrower to comply with its agreements to effect a
“resizing”, and (iii) Lender shall on the date of the “resizing” of the Loan
lend to Mezzanine Borrower or the holder or holders of the direct or indirect
ownership interests of Mezzanine Borrower (collectively, “Resizing Mezzanine
Borrower”) such additional amount equal to the amount of the principal reduction
of the Loan provided that Borrower and Mezzanine Borrower execute and deliver
any and all reasonably necessary amendments or modifications to the Loan
Documents and the Mezzanine Loan Documents and Resizing Mezzanine Borrower
executes and delivers any and all reasonably necessary documents to evidence
such Resizing Mezzanine Loans, which documents shall be on substantially the
same forms as the Mezzanine Loan Documents with such changes or modifications
thereto as the parties may reasonably agree upon. In addition, Borrower and
Lender agree that if, in connection with the Securitization, it is determined by
the Rating Agencies or Lender that, if the principal amount of the Mezzanine
Loan was decreased and, as a result the principal amount of the Loan was
increased, more “investment grade” rated securities could be issued, then
(i) each of them shall take all actions provided for in the documentation for
the Loan as are reasonably necessary to effect the “resizing” of the Loan and
the Mezzanine Loan, (ii) Borrower shall exercise commercially reasonable efforts
to cause the Mezzanine Borrower to comply with its agreements to effect a
“resizing” and (iii) Lender shall on the date of the “resizing” of the Loan lend
to the Borrower (by way of a reallocation of the principal amount of the Loan
and the Mezzanine Loan) an additional amount equal to the amount of principal
reduction of the Mezzanine Loan, provided that Borrower and Mezzanine Borrower
execute and deliver any and all reasonably necessary modifications to the Loan
Documents and Mezzanine Loan Documents, which modifications will be
substantially on the same forms as similar transactions between Lender and
Affiliates of Broadway Partners. In connection with the foregoing, Borrower
agrees, at Lender’s sole cost and expense other than Borrower’s attorneys’ fees
with respect to Lender’s exercise of its rights under this Section 9.5, to
execute and deliver such documents and other agreements reasonably required by
Mezzanine Lender and/or Lender to “re-size” the Loan and the Mezzanine Loan,
including, without limitation, an amendment to this Agreement, the Note, the
Security Instrument and the other Loan Documents, amendments to, or replacements
of, the Interest Rate Cap Agreement modifying the notional amounts to reflect
the “re-sized” loan, and, if the principal amount of the Loan is increased an
endorsement to the Title Policy reflecting an increase in the insured amount
thereunder, provided, however, that Borrower shall not be required to execute
and deliver any documents or agreements which would (i) change the weighted
average interest rate on the then outstanding principal balances of the Note and
the Mezzanine Note immediately prior to such resizing, the stated maturity or
the amortization of principal set forth in the Note, (ii) modify or amend any
other material or economic term of the Loan in a manner that has a material
adverse effect on Borrower, or (iii) materially increase Borrower’s obligations
and liabilities under the Loan Documents or materially decrease the rights of
Borrower under the Loan Documents. All costs and expenses incurred by Borrower
and Lender in connection with compliance with this Section 9.5 shall be paid by
Lender other than Borrower’s legal fees and expenses which shall be paid by
Borrower.

 

-114-



--------------------------------------------------------------------------------

Section 9.6 Replacement Guarantor. Upon the occurrence of any of the events set
forth in Sections 8.1(a)(vi), (vii), (xiv) or (xvii) hereof, Borrower may cause
the applicable Guarantor to be substituted or replaced by a Replacement
Guarantor prior to the time that the occurrence of any of the foregoing events
becomes an Event of Default or if the occurrence of any of the foregoing events
is an immediate Event of Default, within ten (10) days following such
occurrence. Borrower (a) shall deliver or cause to be delivered to Lender,
(i) financial statements or other information reasonably required by Lender with
respect to such proposed Replacement Guarantor and (ii) such legal opinions as
Lender may reasonably require, including but not limited to an Insolvency
Opinion and (b) shall cause such proposed Replacement Guarantor to assume all of
the obligations of the applicable Guarantor under the Guaranty and Environmental
Indemnity, in a manner reasonably satisfactory to Lender, including, without
limitation, by entering into an assumption agreement in form and substance
satisfactory to Lender.

Section 9.7 Syndication.

9.7.1 Syndication. The provisions of this Section 9.7 shall only apply in the
event that the Loan is syndicated in accordance with the provisions of this
Section 9.7 set forth below.

9.7.2 Sale of Loan, Co-Lenders, Participations and Servicing. (a) Lender and any
Co-Lender may, at their option, without Borrower’s consent (but with notice to
Borrower, which Lender or such Co-Lender shall endeavor (with no obligation to
do so) to give to Borrower prior to such sale), sell with novation all or any
part of their right, title and interest in, and to, and under the Loan (the
“Syndication”), to one or more additional lenders (each a “Co-Lender”). Each
additional Co-Lender shall enter into an assignment and assumption agreement
(the “Assignment and Assumption”) assigning a portion of Lender’s or Co-Lender’s
rights and obligations under the Loan, and pursuant to which the additional
Co-Lender accepts such assignment and assumes the assigned obligations. From and
after the effective date specified in the Assignment and Assumption (i) each
Co-Lender shall be a party hereto and to each Loan Document to the extent of the
applicable percentage or percentages set forth in the Assignment and Assumption
and, except as specified otherwise herein, shall succeed to the rights and
obligations of Lender and the Co-Lenders hereunder and thereunder in respect of
the Loan, and (ii) Lender, as lender and each Co-Lender, as applicable, shall,
to the extent such rights and obligations have been assigned by it pursuant to
such Assignment and Assumption, relinquish its rights and be released from its
obligations hereunder and under the Loan Documents.

(b) The liabilities of Lender and each of the Co-Lenders shall be several and
not joint, and Lender’s and each Co-Lender’s obligations to Borrower under this
Agreement shall be reduced by the amount of each such Assignment and Assumption.
Neither Lender nor any Co-Lender shall be responsible for the obligations of any
other Co-Lender. Lender and each Co-Lender shall be liable to Borrower only for
their respective proportionate shares of the Loan. If for any reason any of the
Co-Lenders shall fail or refuse to abide by their obligations under this
Agreement, Lender and the other Co-Lenders shall not be relieved of their
obligations, if any, hereunder; notwithstanding the foregoing, Lender and the
Co-Lenders shall have the right,

 

-115-



--------------------------------------------------------------------------------

but not the obligation, at their sole option, to make the defaulting Co-Lender’s
pro rata share of such advance pursuant to the Co-Lending Agreement.

(c) Borrower agrees that it shall, in connection with any sale of all or any
portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the certificates required under Sections 5.1.10 and 5.1.13 hereof and
such other information as reasonably requested by any additional Co-Lender or
Participant in performing its due diligence in connection with its purchase of
an interest in the Loan. Lender shall pay for any third party costs and expenses
incurred by Borrower in connection with Borrower’s complying with the requests
made under this Section 9.7 other than Borrower’s legal fees and expenses.

(d) Lender (or an Affiliate of Lender) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 9.7. Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Lender acknowledges that Lender, as Agent, shall retain the exclusive right to
grant approvals and give consents with respect to the operating budgets required
to be delivered hereunder and with respect to matters concerning the
establishment and administration of the Lockbox Account and the other Reserve
Funds. Except as otherwise provided herein, Borrower shall have no obligation to
recognize or deal directly with any Co-Lender, and no Co-Lender shall have any
right to deal directly with Borrower with respect to the rights, benefits and
obligations of Borrower under this Agreement, the Loan Documents or any one or
more documents or instruments in respect thereof. Borrower may rely conclusively
on the actions of Lender as Agent to bind Lender and the Co-Lenders,
notwithstanding that the particular action in question may, pursuant to this
Agreement or the Co-Lending Agreement be subject to the consent or direction of
some or all of the Co-Lenders. Lender may resign as Agent of the Co-Lenders, in
its sole discretion or if required to by the Co-Lenders in accordance with the
term of the Co-Lending Agreement, in each case without the consent of Borrower.
Upon any such resignation, a successor Agent shall be determined pursuant to the
terms of the Co-Lending Agreement. The term Agent shall mean any successor
Agent.

(e) Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.

(f) Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Lender,
as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity. Lender and the
other Co-Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with

 

-116-



--------------------------------------------------------------------------------

or own securities of Borrower or any Affiliate of Borrower, all as if they were
not serving in such capacities hereunder and without any duty to account
therefor to each other.

(g) If required by any Co-Lender, Borrower hereby agrees to execute supplemental
notes in the principal amount of such Co-Lender’s pro rata share of the Loan
substantially in the form of the Note, provided any such supplemental note does
not represent any new indebtedness and a copy of the existing Note is returned
to Borrower with a notation reflecting that such supplemental note has been
issued, and such supplemental note shall (i) be payable to order of such
Co-Lender, (ii) be dated as of the Closing Date, and (iii) mature on the
Maturity Date. Such supplemental note shall provide that it evidences a portion
of the existing indebtedness hereunder and under the Note and not any new or
additional indebtedness of Borrower. The term “Note” as used in this Agreement
and in all the other Loan Documents shall include all such supplemental notes.
Such supplemental notes shall not increase any obligations or liabilities, or
decrease any rights, of Borrower under the Loan Documents.

(h) Lender, as Agent, shall maintain at its domestic lending office or at such
other location as Lender, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Lender, as Agent, and the
Co-Lenders may treat each Person whose name is recorded in the Register as a
Co-Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection and copying by Borrower or any Co-Lender during normal
business hours upon reasonable prior notice to the Agent. A Co-Lender may change
its address and its agent for service of process upon written notice to Lender,
as Agent, which notice shall only be effective upon actual receipt by Lender, as
Agent, which receipt will be acknowledged by Lender, as Agent, upon request.

(i) Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”) (x) if such sale is without novation and (y) if the other
conditions set forth in this paragraph are met. No Participant shall be
considered a Co-Lender hereunder or under the Note or the Loan Documents. No
Participant shall have any rights under this Agreement, the Note or any of the
Loan Documents and the Participant’s rights in respect of such participation
shall be solely against Lender or Co-Lender, as the case may be, as set forth in
the participation agreement executed by and between Lender or Co-Lender, as the
case may be, and such Participant. No participation shall relieve Lender or
Co-Lender, as the case may be, from its obligations hereunder or under the Note
or the Loan Documents and Lender or Co-Lender, as the case may be, shall remain
solely responsible for the performance of its obligations hereunder. A
Participant shall not be entitled to receive any greater payment under Sections
2.2.3 and 2.2.8 than the Lender or Co-Lender, as applicable, would have been
entitled to receive with respect to the participation interest sold to such
Participant, unless the sale of the participation interest to such Participant
is made with Borrower’s prior written consent. A Participant would not be
entitled to the benefits of Section 2.2.8 unless Borrower is notified of the
participation interest sold to such Participant

 

-117-



--------------------------------------------------------------------------------

and such Participant agrees, for the benefit of Borrower, to comply with
Section 2.2.8 as though it were a Lender or a Co-Lender.

(j) Notwithstanding any other provision set forth in this Agreement, Lender or
any Co-Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System), provided that no such
security interest or the exercise by the secured party of any of its rights
thereunder shall release Lender or Co-Lender from its funding obligations
hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the successors and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. (a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL
RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS), PROVIDED HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION, PRIORITY
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED BY THIS AGREEMENT,
THE SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND THE DETERMINATION OF
DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE WHERE THE PROPERTY IS LOCATED SHALL
APPLY EXCEPT AS OTHERWISE PROVIDED IN THE APPLICABLE UNIFORM COMMERCIAL CODE.

(b) WITH RESPECT TO ANY CLAIM OR ACTION ARISING HEREUNDER OR UNDER THIS
AGREEMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS, BORROWER (A) IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND THE UNITED

 

-118-



--------------------------------------------------------------------------------

STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK, NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF, AND (B) IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY HAVE AT ANY TIME TO THE LAYING ON VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER
LOAN DOCUMENTS BROUGHT IN ANY SUCH COURT, IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING IN THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS INSTRUMENT WILL BE DEEMED TO PRECLUDE LENDER FROM BRINGING AN ACTION
OR PROCEEDING WITH RESPECT HERETO IN ANY OTHER JURISDICTION.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (ii) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (iii) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U. S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

-119-



--------------------------------------------------------------------------------

If to Borrower:

Addressed to Borrower

c/o Broadway Partners

375 Park Avenue, Suite 2107

New York, New York 10152

Attention:       Jason P. Semmel, Esq. (Fax No. (212) 658-9379) and

    Alan Rubenstein ((Fax No. (646) 224-8145),

    by separate notice to each

With a copy to:

Seyfarth Shaw LLP

1270 Avenue of the Americas

New York, New York 10020

Attention:       Stephen Epstein, Esq.

Facsimile:      (212) 218-5526

After July 30, 2007:

620 Eighth Avenue

New York, New York 10018

And a copy to:

Broadway Real Estate Services, LLC

One Penn Plaza, Suite 3915

New York, New York 10119

Attention:       Renee Regensberg

Facsimile:      (646) 514-7470

If to Lender:

Morgan Stanley Mortgage Capital Holdings, LLC

1221 Avenue of the Americas

New York, New York 10020

Attention:       James Flaum & Kevin Swartz

Facsimile:      (212) 507-4139/4146

With a copy to:

Cadwalader Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention:       John M. Zizzo, Esq.

Facsimile:      (212) 504-6666

 

-120-



--------------------------------------------------------------------------------

or addressed as such party may from time to time designate by written notice to
the other parties.

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

Section 10.7 Trial by Jury. BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER AND BORROWER ARE HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. In the event any payment by Borrower to Lender is
deemed, or would be deemed, usurious, Lender shall have the continuing and
exclusive right to apply or reverse and reapply any and all payments by Borrower
to any portion of the obligations of Borrower hereunder. To the extent Borrower
makes a payment or payments to Lender, which payment or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, State or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

-121-



--------------------------------------------------------------------------------

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender within five (5) days of receipt
of written notice from Lender for all reasonable out of pocket costs and
expenses (including reasonable attorneys’ fees and disbursements) actually
incurred by Lender in connection with (i) the preparation, negotiation,
execution and delivery of this Agreement and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower as more particularly
set forth in the closing statement prepared in connection with the closing of
the Loan; (ii) Borrower’s ongoing performance of and compliance with Borrower’s
respective agreements and covenants contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (iii) intentionally deleted; (iv) the negotiation, preparation, execution,
delivery and administration of any consents, amendments, waivers or other
modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, in response to third party claims or the prosecuting
or defending of any action or proceeding or other litigation, in each case
against, under or affecting Borrower, this Agreement, the other Loan Documents,
the Property or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Lockbox Account.

(b) Intentionally deleted.

(c) Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless Lender and the Indemnified Parties from and against
any and all Losses (including, without limitation, reasonable attorneys’ fees
and costs incurred in the investigation, defense, and settlement of Losses
incurred in correcting any prohibited transaction or in the sale of a prohibited
loan, and in obtaining any individual prohibited transaction exemption under
ERISA, the Code, any state statute or other similar law that may be required, in
Lender’s sole discretion) that Lender may incur, directly or indirectly, as a
result of a default under Sections 4.1.8 or 5.2.8 hereof.

 

-122-



--------------------------------------------------------------------------------

(d) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for any reasonable out of pocket fees and expenses actually
incurred by any Rating Agency in connection with any consent, approval, waiver
or confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document after a Securitization
has occurred, and Lender shall be entitled to require payment of such fees and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

Section 10.14 Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership, tenancy in
common, or joint tenancy relationship between Borrower and Lender nor to grant
Lender any interest in the Property other than that of mortgagee, beneficiary or
lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or their Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, Morgan Stanley, or any of their Affiliates shall be subject to the
prior written approval of Lender, which shall not be unreasonably withheld.
Notwithstanding the foregoing, disclosure required by any federal or State
securities laws, rules or regulations, as determined by Borrower’s counsel,
shall not be subject to the prior written approval of Lender.

 

-123-



--------------------------------------------------------------------------------

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by Applicable Law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, or to a sale in inverse
order of alienation in the event of foreclosure of all or part of the Security
Instrument, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Property for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Property in preference to
every other claimant whatsoever.

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders other than Eastdil Secured L.L.C. (“Eastdil”) in connection
with the transactions contemplated by this Agreement. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person
(including, without limitation, Eastdil) that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein.
Lender hereby represents that it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Borrower shall be liable to pay all
fees and commissions owed to Eastdil in connection with the Loan. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

 

-124-



--------------------------------------------------------------------------------

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and/or its
Affiliates and Lender are superseded by the terms of this Agreement and the
other Loan Documents.

Section 10.23 Counterparts. Duplicate counterparts of any of the Loan Documents,
other than the Note, may be executed and together will constitute a single
instrument.

[NO FURTHER TEXT ON THIS PAGE]

 

-125-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,
a Delaware limited liability company BY:   /s/ Illegible   Name:     Title:  



--------------------------------------------------------------------------------

LENDER: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited
liability company By:   /s/ Jonathan L. Frey   Name:   Jonathan L. Frey   Title:
  Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Rent Roll / Leases

(see attached)

 

SCH. I-1



--------------------------------------------------------------------------------

LOGO [g165755ex39129.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39130.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39131.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39132.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39133.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39134.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39135.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39136.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39137.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39138.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39139.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39140.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39141.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39142.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39143.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39144.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39145.jpg]



--------------------------------------------------------------------------------

LOGO [g165755ex39146.jpg]



--------------------------------------------------------------------------------

SCHEDULE II

[Reserved]

(Attached)

 

SCH. II-1



--------------------------------------------------------------------------------

SCHEDULE III

Required Repairs

 

SCH. III-l



--------------------------------------------------------------------------------

SCHEDULE IV

Organizational Chart of Borrower

(see attached)

 

SCH. IV-1



--------------------------------------------------------------------------------

500 West Monroe Ownership Structure Chart

(Draft June 20, 2007)

LOGO [g165755ex39150.jpg]



--------------------------------------------------------------------------------

Dated as of June 19, 2007

Broadway Partners Value-Added Fund III

Structure Chart

LOGO [g165755ex39151.jpg]



--------------------------------------------------------------------------------

SCHEDULE V

Forms of Certificates for Financial Reporting

 

SCH. V-l



--------------------------------------------------------------------------------

SCHEDULE V-A

Form of Certificate with respect to Annual and Quarterly Financials

 

SCH. V-A-l



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE V-A

CERTIFICATE WITH RESPECT TO ANNUAL AND QUARTERLY FINANCIALS

This Certificate with Respect to Annual or Quarterly Financials (this
“Certificate”) dated                      , 20     is given to Morgan Stanley
Mortgage Capital Holdings LLC (together with its successors and assigns,
“Lender”) by Broadway 500 West Monroe Fee LLC (“Borrower”) in connection with
that certain Loan Agreement between Lender and Borrower dated July 11, 2007 (the
“Loan Agreement”). The capitalized terms not defined in this Certificate shall
have the definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender as follows:

 

1. To the best of Borrower’s knowledge:

(a) The attached financial statement presents fairly the financial condition and
the results of operations of Borrower and the Property being reported upon and
has been prepared in accordance with [GAAP/another accounting basis].

(b) as of the date hereof [select one of the following options]:

             there exists no Event of Default under the Loan Documents executed
and delivered by, or applicable to, Borrower,

             there exists an Event of Default under the Loan Documents executed
and delivered by, or applicable to, Borrower, described as follows: [Describe
the nature of the Event of Default, the period of time it has existed and the
action being taken as of the date hereof to remedy same.]

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited liability
company By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE V-B

Form of Certificate with respect to Monthly Financials

 

SCH. V-B-l



--------------------------------------------------------------------------------

SCHEDULE V-B

CERTIFICATE WITH RESPECT TO MONTHLY FINANCIALS

This Certificate with Respect to Monthly Financials (this “Certificate”)
dated                    , 20     is given to Morgan Stanley Mortgage Capital
Holdings LLC (together with its successors and assigns, “Lender”) by Broadway
500 West Monroe Fee LLC (“Borrower”) in connection with that certain Loan
Agreement between Lender and Borrower dated July 11, 2007 (the “Loan
Agreement”). The capitalized terms not defined in this Certificate shall have
the definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender that the information contained in (a) the
rent roll attached hereto as Exhibit V-B-l and (b) to the best of Borrower’s
knowledge, the Net Cash Flow Schedule attached hereto as Exhibit V-B-2 is true,
correct, accurate and complete and that the attached Net Cash Flow Schedule
fairly presents the financial condition and results of the operations of
Borrower and the Property (subject to normal year-end adjustments).

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited liability
company By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE VI

Litigation

 

SCH. VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

Intentionally Deleted

 

SCH. VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

Intentionally Deleted

 

SCH. VIII-1



--------------------------------------------------------------------------------

SCHEDULE IX

Standard Form of Lease

(Attached)

 

SCH. IX-1



--------------------------------------------------------------------------------

SCHEDULE X

Form of Draw Request

 

SCH. X-l



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE X

DRAW REQUEST

The undersigned, pursuant to that certain Loan Agreement dated July 11, 2007
between Morgan Stanley Mortgage Capital Holdings LLC (together with its
successors and assigns, “Lender”) and Broadway 500 West Monroe Fee LLC
(“Borrower”) (the “Loan Agreement”) hereby requests a disbursement in the amount
of $             from the Rollover/Replacement Reserve Fund.

The capitalized terms not defined herein shall have the definitions ascribed to
them in the Loan Agreement.

Date:                     , 20    

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,      a Delaware limited liability
company By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

[Mortgage]

OFFICER’S CERTIFICATE

WITH RESPECT TO LEASING EXPENSES

FROM THE ROLLOVER/REPLACEMENT RESERVE FUND

(to be attached)



--------------------------------------------------------------------------------

SCHEDULE XI

Tenant Direction Letter

                         , 2007

                                              CERTIFIED MAIL,

                                              RETURN RECEIPT REQUESTED

                                     

 

  Re: [                             ]

       [                                 ]

Dear Tenant:

This letter shall constitute notice to you that the undersigned has granted a
security interest in the captioned lease and all rents, additional rent and all
other monetary obligations to landlord thereunder (collectively, “Rent”) in
favor of Morgan Stanley Mortgage Capital Holdings LLC, as lender (“Lender”), to
secure certain of the undersigned’s obligations to Lender. The undersigned
hereby irrevocably instructs and authorizes you to disregard any and all
previous notices sent to you in connection with instructions for the payment of
Rent and hereafter to deliver all Rent to the following address:

[                             ]

Lockbox Account

[                             ]

[                             ]

or by wire transfer to:

Key Bank

ABA No.: [                            ]

Account No.: [                            ]

Account Name: [                            ]

These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Borrower and Lender or Servicer. Until you receive
written instructions from Lender or Servicer, continue to send all rent payments
due under the Lease to [                            ]. All rent payments must be
delivered to [                            ] no later than the day on which such
amounts are due under the Lease.

If you have any questions concerning this letter, please contact Bill Culkin of
Borrower at (212) 319-7100 x18 or                      of Lender at (    )
             or              of Servicer at                    .

We appreciate your cooperation in this matter. We look forward to working with
you in the operation of this Property.

 

SCH XI-1



--------------------------------------------------------------------------------

[SEE SIGNATURES ON THE FOLLOWING PAGES]

 

SCH XI-2



--------------------------------------------------------------------------------

Very truly yours, BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited
liability company By:       Name:     Title:  

 

SCH XI-3



--------------------------------------------------------------------------------

SCHEDULE XII

[Reserved]

 

SCH. XII-1



--------------------------------------------------------------------------------

SCHEDULE XIII

Intentionally Deleted

 

SCH. XIII-1



--------------------------------------------------------------------------------

SCHEDULE XIV

Form of Certificate for Required Repair

or

for Replacements from the Rollover/Replacement Reserve Funds

 

SCH. IV-1



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE XIV

CERTIFICATE FOR REPAIRS OR FOR REPLACEMENTS FROM THE

ROLLOVER/REPLACEMENT RESERVE FUNDS

This Certificate for Repairs or for Replacements from the Rollover/Replacement
Reserve Funds (this “Certificate”) dated                    , 20     is given to
Morgan Stanley Mortgage Capital Holdings LLC (together with its successors and
assigns, “Lender”) by Broadway 500 West Monroe Fee LLC (“Borrower”) in
connection with that certain Loan Agreement between Lender and Borrower dated
July 11, 2007 (the “Loan Agreement”). The capitalized terms not defined in this
Certificate shall have the definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender that:

1. All Replacements at the Property to be funded by the disbursement requested
the date hereof in the amount of $             have been or will be completed in
good and workmanlike manner and, to the best of Borrower’s knowledge, in
accordance with all Legal Requirements and Environmental Laws. This Certificate
is accompanied by a copy of any license, permit or other approval by any
Governmental Authority, if required, to commence and/or complete the
Replacements

2. Exhibit XIV-A attached hereto identifies each Person that supplied or will
supply materials or labor in connection with the Replacements performed or to be
performed at the Property with respect to the payments or reimbursement to be
funded by the requested disbursement, and each such Person has been or will be
paid in full (for all sums due and payable) upon such disbursement.

3. This Certificate is accompanied by lien waivers or, to the extent final
payment has not been made to a Person, other evidence that all sums due and
payable will be paid.

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited liability
company By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Exhibit XIV-A

 

2



--------------------------------------------------------------------------------

SCHEDULE XV

Form of Certificate with Respect to Disposition of Cash Security Deposit

 

SCH. IV-2



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE XV

CERTIFICATE WITH RESPECT TO DISPOSITION OF CASH SECURITY DEPOSIT

This Certificate with Respect to Disposition of Cash Security Deposit (this
“Certificate”) dated                    , 20     is given to Morgan Stanley
Mortgage Capital Holdings LLC (together with its successors and assigns,
“Lender”) by Broadway 500 West Monroe Fee LLC (“Borrower”) in connection with
that certain Loan Agreement between Lender and Borrower dated July 11, 2007 (the
“Loan Agreement”). The capitalized terms not defined herein shall have the
definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender that Borrower is herewith delivering to
Lender the following (the “Cash Security”) with respect to the terms of the
Lease Agreement between                                     , as Landlord, and
                            , as Tenant (“Tenant”),
dated                                :

[Recite check endorsed to the order of Lender or, if cash, state Cash] in the
amount of $            .

Attached hereto is a written direction with respect to the Cash Security. The
action requested pursuant to such written direction is [if a refund to Tenant]
required or [if a transfer to the Rollover/Replacement Fund] authorized, as the
case may be.

 

BORROWER: BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited liability
company By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Direction to Deliver Cash Security

Pursuant to that certain Loan Agreement between Lender and the undersigned dated
July 11, 2007 (the “Loan Agreement”), the undersigned hereby directs Lender to
take the following action:

[Deposit the Cash Security to the Rollover/Replacement/Reserve Fund]

[Cause there to be issued a check in the amount of the Cash Security to the
order of [Tenant] and deliver same to the undersigned for forwarding to
[Tenant].

Date:                                 

 

BROADWAY 500 WEST MONROE FEE LLC,     a Delaware limited liability company By:  
    Name:     Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

SCHEDULE XVI

Form of Certificate with Respect to Disposition of Letter of Credit Security
Deposit

 

SCH. IV-3



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE XVI

CERTIFICATE WITH RESPECT TO DISPOSITION OF LETTER OF CREDIT SECURITY DEPOSIT

This Certificate with Respect to Disposition of Letter of Credit Security
Deposit (this “Certificate”) dated                     , 20     is given to
Morgan Stanley Mortgage Capital Holdings LLC (together with its successors and
assigns, “Lender”) by Broadway 500 West Monroe Fee LLC (“Borrower”) in
connection with that certain Loan Agreement between Lender and Borrower dated
July 11, 2007 (the “Loan Agreement”). The capitalized terms not defined herein
shall have the definitions ascribed to them in the Loan Agreement.

Borrower hereby certifies to Lender that Letter of Credit number         , dated
                    , issued by                              for the account of
                    , may be drawn upon pursuant to the terms of the Lease
Agreement between                                         , as Landlord, and
                                , as Tenant, dated
                                    , in accordance with the written direction
dated                     , a copy of which written direction is attached
hereto.

 

BORROWER:

BROADWAY 500 WEST MONROE FEE LLC,

    a Delaware limited liability company

By:       Name:     Title:   Authorized Signatory



--------------------------------------------------------------------------------

Direction to Draw Upon Letter of Credit

Pursuant to that certain Loan Agreement between Lender and the undersigned dated
July 11, 2007 (the “Loan Agreement”), the undersigned hereby directs Lender to
draw $             under Letter of Credit number         , dated
                    , issued by                                  for the account
of                         , and to deposit the proceeds of such draw into the
Rollover/Replacement Reserve Account.

Date:                                 

 

BROADWAY 500 WEST MONROE FEE LLC,

    a Delaware limited liability company

By:       Name:     Title:   Authorized Signatory

 

2



--------------------------------------------------------------------------------

SCHEDULE XVII

Form of Form of Non-disturbance Agreement

 

 

(Lender)

- and -

 

 

(Tenant)

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

Dated:

Location:

Section:

Block:

Lot:

County:

PREPARED BY AND UPON

RECORDATION RETURN TO:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: John M. Zizzo, Esq.

File No.:

Title No.:

 

SCH. IV-4



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the          day of                     , 20     by and between
[LENDER], having an address at [LENDER’S ADDRESS] (“Lender”) and
                                                                 , having an
address at                                          
                                             (“Tenant”).

RECITALS:

A. Lender has made a loan in the approximate amount of $             to Landlord
(defined below), which Loan is given pursuant to the terms and conditions of
that certain Loan Agreement dated                     , 20    , between Lender
and Landlord (the “Loan Agreement”). The Loan is evidenced by a certain
Promissory Note dated                     , 20    , given by Landlord to Lender
(the “Note”) and secured by a certain [Mortgage] [Deed of Trust] and Security
Agreement dated                     , 20    , given by Landlord to Lender (the
“Mortgage”), which encumbers the fee estate of Landlord in certain premises
described in Exhibit A attached hereto (the “Property”);

B. Tenant occupies a portion of the Property under and pursuant to the
provisions of a certain lease dated                     ,          , between
                    , as landlord (“Landlord”) and Tenant, as tenant (the
“Lease”); and

C. Tenant has agreed to subordinate the Lease to the Mortgage and to the lien
thereof and Lender has agreed to grant non-disturbance to Tenant under the Lease
on the terms and conditions hereinafter set forth.

AGREEMENT:

For good and valuable consideration, Tenant and Lender agree as follows:

1. Subordination. Tenant agrees that the Lease and all of the terms, covenants
and provisions thereof and all rights, remedies and options of Tenant thereunder
are and shall at all times continue to be subject and subordinate in all
respects to the Mortgage and to the lien thereof and all terms, covenants and
conditions set forth in the Mortgage and the Loan Agreement including without
limitation all renewals, increases, modifications, spreaders, consolidations,
replacements and extensions thereof and to all sums secured thereby with the
same force and effect as if the Mortgage and Loan Agreement had been executed,
delivered and (in the case of the Mortgage) recorded prior to the execution and
delivery of the Lease.

2. Non-Disturbance. Lender agrees that if any action or proceeding is commenced
by Lender for the foreclosure of the Mortgage or the sale of the Property,
Tenant shall not be named as a party therein unless such joinder shall be
required by law, provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession or use of the
premises demised thereunder, and the sale of the Property in any such action or
proceeding shall be made subject to all rights of Tenant under the Lease except
as set forth in Section 3 below, provided that at the time of the commencement
of any such action or

 

SCH. IV-5



--------------------------------------------------------------------------------

proceeding or at the time of any such sale or exercise of any such other rights
the following conditions (the “Conditions”) exist: (a) the term of the Lease
shall have commenced pursuant to the provisions thereof, (b) Tenant shall be in
possession of the premises demised under the Lease, (c) the Lease shall be in
full force and effect and (d) Tenant shall not be in default under any of the
terms, covenants or conditions of the Lease or of this Agreement on Tenant’s
part to be observed or performed beyond the expiration of any applicable notice
or grace periods.

3. Attornment. Lender and Tenant agree that upon the conveyance of the Property
by reason of the foreclosure of the Mortgage or the acceptance of a deed or
assignment in lieu of foreclosure or otherwise, the Lease shall not be
terminated or affected thereby (at the option of the transferee of the Property
(the “Transferee”) if the Conditions above have not been met at the time of such
transfer) but shall continue in full force and effect as a direct lease between
the Transferee and Tenant upon all of the terms, covenants and conditions set
forth in the Lease and in that event, Tenant agrees to attorn to the Transferee
and the Transferee shall accept such attornment, and the Transferee shall not be
(a) obligated to complete any construction work required to be done by Landlord
pursuant to the provisions of the Lease or to reimburse Tenant for any
construction work done by Tenant, (b) liable (i) for Landlord’s failure to
perform any of its obligations under the Lease which have accrued prior to the
date on which the Transferee shall become the owner of the Property, or (ii) for
any act or omission of Landlord, whether prior to or after such foreclosure or
sale, (c) required to make any repairs to the Property or to the premises
demised under the Lease required as a result of fire, or other casualty or by
reason of condemnation unless the Transferee shall be obligated under the Lease
to make such repairs and shall have received sufficient casualty insurance
proceeds or condemnation awards to finance the completion of such repairs,
(d) required to make any capital improvements to the Property or to the premises
demised under the Lease which Landlord may have agreed to make, but had not
completed, or to perform or provide any services not related to possession or
quiet enjoyment of the premises demised under the Lease, (e) subject to any
offsets, defenses, abatements or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which the Transferee shall become
the owner of the Property, (f) liable for the return of rental security
deposits, if any, paid by Tenant to Landlord in accordance with the Lease unless
such sums are actually received by the Transferee, (g) bound by any payment of
rents, additional rents or other sums which Tenant may have paid more than one
(1) month in advance to any prior Landlord unless (i) such sums are actually
received by the Transferee or (ii) such prepayment shall have been expressly
approved of by the Transferee, (h) bound to make any payment to Tenant which was
required under the Lease, or otherwise, to be made prior to the time the
Transferee succeeded to Landlord’s interest, (i) bound by any agreement
amending, modifying or terminating the Lease made without the Lender’s prior
written consent prior to the time the Transferee succeeded to Landlord’s
interest or (j) bound by any assignment of the Lease or sublease of the
Property, or any portion thereof, made prior to the time the Transferee
succeeded to Landlord’s interest other than if pursuant to the provisions of the
Lease.

4. Notice to Tenant. After notice is given to Tenant by Lender that the Landlord
is in default under the Note and the Mortgage and that the rentals under the
Lease should be paid to Lender pursuant to the terms of the assignment of leases
and rents executed and delivered by Landlord to Lender in connection therewith,
Tenant shall thereafter pay to Lender or as directed by the Lender, all rentals
and all other monies due or to become due to

 

SCH. IV-6



--------------------------------------------------------------------------------

Landlord under the Lease and Landlord hereby expressly authorizes Tenant to make
such payments to Lender and hereby releases and discharges Tenant from any
liability to Landlord on account of any such payments.

5. Lender’s Consent. Tenant shall not, without obtaining the prior written
consent of Lender, (a) enter into any agreement amending, modifying or
terminating the Lease, (b) prepay any of the rents, additional rents or other
sums due under the Lease for more than one (1) month in advance of the due dates
thereof, (c) voluntarily surrender the premises demised under the Lease or
terminate the Lease without cause or shorten the term thereof, or (d) assign the
Lease or sublet the premises demised under the Lease or any part thereof other
than pursuant to the provisions of the Lease; and any such amendment,
modification, termination, prepayment, voluntary surrender, assignment or
subletting, without Lender’s prior consent, shall not be binding upon Lender.

6. Lender to Receive Notices. Tenant shall provide Lender with copies of all
written notices sent to Landlord pursuant to the Lease simultaneously with the
transmission of such notices to the Landlord. Tenant shall notify Lender of any
default by Landlord under the Lease which would entitle Tenant to cancel the
Lease or to an abatement of the rents, additional rents or other sums payable
thereunder, and agrees that, notwithstanding any provisions of the Lease to the
contrary, no notice of cancellation thereof or of such an abatement shall be
effective unless Lender shall have received notice of default giving rise to
such cancellation or abatement and shall have failed within sixty (60) days
after receipt of such notice to cure such default, or if such default cannot be
cured within sixty (60) days, shall have failed within sixty (60) days after
receipt of such notice to commence and thereafter diligently pursue any action
necessary to cure such default.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Tenant:    _________________________________________   
_________________________________________   
_________________________________________    Attention:
_________________________________    Facsimile No.
______________________________ If to Lender:    [Lender’s Notice]

 

SCH. IV-7



--------------------------------------------------------------------------------

With a copy to:    Cadwalader, Wickersham & Taft LLP    One World Financial
Center    New York, New York 10281    Attention: John M. Zizzo, Esq.   
Facsimile No. (212) 504-6666

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

Either Party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

8. Joint and Several Liability. If Tenant consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of Lender
and Tenant and their respective successors and assigns.

9. Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of the Property by reason of a foreclosure of the Mortgage or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise. The term
“Landlord” as used herein shall mean and include the present landlord under the
Lease and such landlord’s predecessors and successors in interest under the
Lease, but shall not mean or include Lender. The term “Property” as used herein
shall mean the Property, the improvements now or hereafter located thereon and
the estates therein encumbered by the Mortgage.

10. No Oral Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.

11. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

12. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

13. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

SCH. IV-8



--------------------------------------------------------------------------------

14. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

15. Transfer of Loan. Lender may sell, transfer and deliver the Note and assign
the Mortgage, this Agreement and the other documents executed in connection
therewith to one or more investors in the secondary mortgage market
(“Investors”). In connection with such sale, Lender may retain or assign
responsibility for servicing the loan, including the Note, the Mortgage, this
Agreement and the other documents executed in connection therewith, or may
delegate some or all of such responsibility and/or obligations to a servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors. All references to Lender herein shall refer to and include any
such servicer to the extent applicable.

16. Further Acts. Tenant will, at the cost of Tenant, and without expense to
Lender, do, execute, acknowledge and deliver all and every such further acts and
assurances as Lender shall, from time to time, require, for the better assuring
and confirming unto Lender the property and rights hereby intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of this Agreement or for filing, registering or
recording this Agreement, or for complying with all applicable laws.

17. Limitations on Lender’s Liability. Tenant acknowledges that Lender is
obligated only to Landlord to make the Loan upon the terms and subject to the
conditions set forth in the Loan Agreement. In no event shall Lender or any
purchaser of the Property at foreclosure sale or any grantee of the Property
named in a deed-in-lieu of foreclosure, nor any heir, legal representative,
successor, or assignee of Lender or any such purchaser or grantee (collectively
the Lender, such purchaser, grantee, heir, legal representative, successor or
assignee, the “Subsequent Landlord”) have any personal liability for the
obligations of Landlord under the Lease and should the Subsequent Landlord
succeed to the interests of the Landlord under the Lease, Tenant shall look only
to the estate and property of any such Subsequent Landlord in the Property for
the satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
any Subsequent Landlord as landlord under the Lease, and no other property or
assets of any Subsequent Landlord shall be subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease; provided, however, that the Tenant may exercise any other
right or remedy provided thereby or by law in the event of any failure by
Subsequent Landlord to perform any such material obligation.

 

SCH. IV-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

LENDER:

 

[Lender]

By:      

Name:

Title:

 

TENANT: __________________________________ a ___________________________

 

By:      

Name:

Title:

The undersigned accepts and agrees to

the provisions of Section 4 hereof:

 

LANDLORD: _________________________, a
____________________________________________

 

By:      

Name:

Title:

 

SCH. IV-10



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

[INSERT STATE SPECIFIC ACKNOWLEDGMENT]

 

SCH.IV-11



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

 

SCH. XIV-1



--------------------------------------------------------------------------------

SCHEDULE XVIII

Form of Officer’s Certificate with respect to Leasing Expenses from the
Rollover/Replacement

Reserve Funds

 

SCH. XIV-2



--------------------------------------------------------------------------------

SCHEDULE XIX

[Reserved]

 

SCH. XIV-3



--------------------------------------------------------------------------------

[Mortgage]

SCHEDULE XVIII

OFFICER’S CERTIFICATE WITH RESPECT TO LEASING EXPENSES FROM THE

ROLLOVER/REPLACEMENT RESERVE FUND

This Officer’s Certificate with respect to Leasing Expenses from the
Rollover/Replacement Reserve Funds (this “Certificate”) dated
                    , 20     is given to Morgan Stanley Mortgage Capital
Holdings LLC (together with its successors and assigns, “Lender”) by Broadway
500 West Monroe Fee LLC (“Borrower”) in connection with that certain Loan
Agreement between Lender and Borrower dated July 11, 2007 (the “Loan
Agreement”). The capitalized terms not defined in this Certificate shall have
the definitions ascribed to them in the Loan Agreement.

1. Borrower designates the following lease as the lease (“Lease”) with respect
to which this certificate relates: Lease dated                      between
                                     as landlord and
                                     as tenant (as amended).

2. A disbursement in the amount of $                      from the
Rollover/Replacement Reserve Fund is hereby requested.

3. Borrower certifies that the aforesaid Leasing Expenses have been incurred by
Borrower.

 

BORROWER:

BROADWAY 500 WEST MONROE FEE LLC,

      a Delaware limited liability company

By:       Name:   Title: Authorized Signatory

[If disbursement relates to tenant improvement or leasing commission
obligations, attach copies of paid or to be paid invoices.]